Exhibit 10.42

EXECUTION COPY

 

 

 

Up to U.S.$200,000,000

LOAN AND SERVICING AGREEMENT

Dated as of December 2, 2015

Among

CCT TOKYO FUNDING LLC,

as the Borrower

CORPORATE CAPITAL TRUST, INC.,

as the Servicer and as the Transferor

SUMITOMO MITSUI BANKING CORPORATION,

as the Administrative Agent and as the Collateral Agent

and

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.01 Certain Defined Terms

     1   

SECTION 1.02 Other Terms

     35   

SECTION 1.03 Computation of Time Periods

     35   

SECTION 1.04 Interpretation

     36   

ARTICLE II. THE FACILITY

     36   

SECTION 2.01 Variable Funding Note and Advances

     36   

SECTION 2.02 Procedure for Advances

     38   

SECTION 2.03 Determination of Yield

     41   

SECTION 2.04 Remittance Procedures

     41   

SECTION 2.05 Instructions to the Collateral Agent

     45   

SECTION 2.06 Borrowing Base Deficiency Payments

     45   

SECTION 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions

     46   

SECTION 2.08 Payments and Computations, Etc.

     50   

SECTION 2.09 Fees

     52   

SECTION 2.10 Increased Costs; Capital Adequacy

     52   

SECTION 2.11 Taxes

     53   

SECTION 2.12 Collateral Assignment of Agreements

     56   

SECTION 2.13 Grant of a Security Interest

     56   

SECTION 2.14 Evidence of Debt

     57   

SECTION 2.15 Survival of Representations and Warranties

     57   

SECTION 2.16 Release of Loan Assets

     57   

SECTION 2.17 Treatment of Amounts Received by the Borrower

     58   

SECTION 2.18 Prepayment; Termination

     58   

SECTION 2.19 Value Adjustment Events

     59   

SECTION 2.20 Collections and Allocations

     60   

SECTION 2.21 Reinvestment of Principal Collections

     61   

SECTION 2.22 Additional Lenders

     62   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III. CONDITIONS PRECEDENT

     62   

SECTION 3.01 Conditions Precedent to Effectiveness

     62   

SECTION 3.02 Conditions Precedent to All Advances

     63   

SECTION 3.03 Advances Do Not Constitute a Waiver

     66   

SECTION 3.04 Conditions to Pledges of Loan Assets

     66   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     68   

SECTION 4.01 Representations and Warranties of the Borrower

     68   

SECTION 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio

     76   

SECTION 4.03 Representations and Warranties of the Servicer

     77   

ARTICLE V. GENERAL COVENANTS

     81   

SECTION 5.01 Affirmative Covenants of the Borrower

     81   

SECTION 5.02 Negative Covenants of the Borrower

     88   

SECTION 5.03 Affirmative Covenants of the Servicer

     91   

SECTION 5.04 Negative Covenants of the Servicer

     95   

ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS

     97   

SECTION 6.01 Appointment and Designation of the Servicer

     97   

SECTION 6.02 Duties of the Servicer

     99   

SECTION 6.03 Authorization of the Servicer

     102   

SECTION 6.04 Collection of Payments; Accounts

     102   

SECTION 6.05 Realization Upon Loan Assets

     104   

SECTION 6.06 Servicing Compensation

     105   

SECTION 6.07 Payment of Certain Expenses by Servicer

     105   

SECTION 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information

     105   

SECTION 6.09 Annual Statement as to Compliance

     108   

SECTION 6.10 Annual Independent Public Accountant’s Servicing Reports

     108   

SECTION 6.11 The Servicer Not to Resign

     109   

ARTICLE VII. EVENTS OF DEFAULT

     109   

SECTION 7.01 Events of Default

     109   

SECTION 7.02 Additional Remedies of the Administrative Agent

     113   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VIII. INDEMNIFICATION

     116   

SECTION 8.01 Indemnities by the Borrower

     116   

SECTION 8.02 Indemnities by Servicer

     119   

SECTION 8.03 Legal Proceedings

     121   

SECTION 8.04 After-Tax Basis

     122   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     122   

SECTION 9.01 The Administrative Agent

     122   

ARTICLE X. COLLATERAL AGENT

     126   

SECTION 10.01 Designation of Collateral Agent

     126   

SECTION 10.02 Duties of Collateral Agent

     126   

SECTION 10.03 Merger or Consolidation

     128   

SECTION 10.04 Collateral Agent Compensation

     128   

SECTION 10.05 Collateral Agent Removal

     128   

SECTION 10.06 Limitation on Liability

     129   

SECTION 10.07 Collateral Agent Resignation

     130   

ARTICLE XI. MISCELLANEOUS

     130   

SECTION 11.01 Amendments and Waivers

     130   

SECTION 11.02 Notices, Etc.

     131   

SECTION 11.03 No Waiver; Remedies

     132   

SECTION 11.04 Binding Effect; Assignability; Multiple Lenders

     132   

SECTION 11.05 Term of This Agreement

     133   

SECTION 11.06 GOVERNING LAW; JURY WAIVER

     133   

SECTION 11.07 Costs, Expenses and Taxes

     133   

SECTION 11.08 No Proceedings

     134   

SECTION 11.09 Recourse Against Certain Parties

     135   

SECTION 11.10 Execution in Counterparts; Severability; Integration

     136   

SECTION 11.11 Consent to Jurisdiction; Service of Process

     136   

SECTION 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement

     136   

SECTION 11.13 Confidentiality

     138   

SECTION 11.14 Non-Confidentiality of Tax Treatment

     139   

SECTION 11.15 Waiver of Set Off

     139   

SECTION 11.16 Headings and Exhibits

     139   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 11.17 Ratable Payments

     140   

SECTION 11.18 Failure of Borrower or Servicer to Perform Certain Obligations

     140   

SECTION 11.19 Power of Attorney

     140   

SECTION 11.20 Delivery of Termination Statements, Releases, etc.

     140   

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES    SCHEDULE I    Conditions Precedent Documents SCHEDULE II   
Eligibility Criteria SCHEDULE III    Agreed-Upon Procedures For Independent
Public Accountants SCHEDULE IV    Loan Asset Schedule SCHEDULE V    Advance
Funding Account – Wire Instructions EXHIBITS    EXHIBIT A    Form of Approval
Notice EXHIBIT B    Form of Borrowing Base Certificate EXHIBIT C    Form of
Conversion Notice EXHIBIT D    Form of Disbursement Request EXHIBIT E    Form of
Joinder Supplement EXHIBIT F    Form of Notice of Borrowing EXHIBIT G    Form of
Notice of Reduction (Reduction of Advances Outstanding/Maximum Facility Amount)
EXHIBIT H    Form of Variable Funding Note EXHIBIT I    Form of Notice and
Request for Consent EXHIBIT J-1    Form of Monthly Servicing Report EXHIBIT J-2
   Form of Quarterly Servicing Report EXHIBIT K    Form of Servicer’s
Certificate (Servicing Report) EXHIBIT L    Form of Release of Required Loan
Documents EXHIBIT M    Form of Assignment and Acceptance EXHIBIT N    Form of
Power of Attorney for Servicer EXHIBIT O    Form of Power of Attorney for
Borrower EXHIBIT P    Form of Servicer’s Certificate (Loan Asset Register)
EXHIBIT Q    Form of Underwriting Request ANNEXES    ANNEX A    Commitments

 

-v-



--------------------------------------------------------------------------------

This LOAN AND SERVICING AGREEMENT is made as of December 2, 2015, among:

(1) CCT TOKYO FUNDING LLC, a Delaware limited liability company (together with
its successors and assigns in such capacity, the “Borrower”);

(2) CORPORATE CAPITAL TRUST, INC., a Maryland corporation, as the Servicer (as
defined herein) and as the Transferor (as defined herein);

(3) SUMITOMO MITSUI BANKING CORPORATION, a Japanese joint stock corporation, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) and as the Collateral Agent (together with its
successors and assigns in such capacity, the “Collateral Agent”); and

(4) EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender.

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used (a) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Transferor,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Transferor, (b) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets, approved by the
Administrative Agent, from Persons that are not Affiliates of the Borrower, the
Servicer or the Transferor, (c) to fund the Unfunded Exposure Account and (d) to
distribute such proceeds to the Borrower’s parent. Further, the Lenders, in
entering into this transaction, are relying on the separateness of the Borrower
from the Parent as an important structural element of this transaction.
Accordingly, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Account Bank” means Wells Fargo, in its capacity as the “Account Bank” pursuant
to the Control Agreement.

“Action” has the meaning assigned to that term in Section 8.03.

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the Assigned Value of such Loan Asset at such
time multiplied by the Outstanding Balance of such Loan Asset; provided that the
Adjusted Borrowing Value of any Warranty Loan Asset or Loan Asset that is no
longer an Eligible Loan Asset shall be zero (provided that the Administrative
Agent in its sole and absolute discretion, may agree to a value other than
zero).

“Administrative Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as administrative agent for the Lenders, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the Business Day on which
such Advance is made.

“Advance Funding Account” means an account in the name of the Borrower (account
number 84455304 at the Account Bank) with the wire instructions set forth on
Schedule V or such other account or with such other wire instructions as from
time to time the Borrower has designated to the Administrative Agent in writing
with evidence satisfactory to the Administrative Agent confirming that a
Responsible Officer of the Borrower has requested such account or wire
instruction modification in writing.

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances made to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances Outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances Outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

“Affected Party” has the meaning assigned to that term in Section 2.10.

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by

 

-2-



--------------------------------------------------------------------------------

contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing; provided that for purposes of determining
whether any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
or control by (x) a common Financial Sponsor, (y) a Financial Sponsor that is
under common control with such Person or (z) Persons under common control in
different industries and whose assets do not cross-collateralize different Loan
Assets.

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note to the Borrower, the Borrower, as assignee of the note,
will have all of the rights but none of the obligations of the transferor with
respect to such note and the Underlying Collateral.

“Agreement” means this Loan and Servicing Agreement (including any schedules,
exhibits or annexes), as the same may be amended, restated, supplemented and/or
otherwise modified from time to time hereafter.

“Applicable Law” means for any Person or property of such Person all existing
and future laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders, licenses of and published interpretations by any Governmental Authority
applicable to such Person (including, without limitation, predatory lending
laws, usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity
Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”, the
Servicemembers Civil Relief Act of 2003 and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and all other consumer
credit laws and equal credit opportunity and disclosure laws) and applicable
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

“Applicable Percentage” means, for each Eligible Loan Asset (a) that is a
Broadly Syndicated Loan Asset, 70% and (b) that is not a Broadly Syndicated Loan
Asset, 65%.

“Applicable Spread” means, (i) with respect to any rate based on LIBOR,
(A) 1.75% per annum if the average daily amount of the Advances Outstanding
during such Remittance Period is greater than $100,000,000 and (B) otherwise,
2.00% per annum and, (ii) with respect to any rate based on the Base Rate,
(A) 0.75% per annum if the average daily amount of the Advances Outstanding
during such Remittance Period is greater than $100,000,000 and (B) otherwise,
1.00% per annum; provided that at any time after the occurrence of an Event of
Default, the Applicable Spread shall be 4.00% per annum.

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the acquisition
of such Eligible Loan Asset by the Borrower.

 

-3-



--------------------------------------------------------------------------------

“Approved Valuation Firm” means (a) each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC, (iii) Duff & Phelps Corp. and (iv) Valuation
Research Corporation and (b) any other nationally recognized valuation firm
approved by each of the Borrower and the Administrative Agent in their sole
reasonable discretion.

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Balance of such
Loan Asset, (i) on and after the Cut-Off Date with respect to such Loan Asset
but prior to the occurrence of a Value Adjustment Event with respect to such
Loan Asset, (A) if the purchase price of such Loan Asset was less than 95% of
the par amount of such Loan Asset, a percentage equal to the purchase price
divided by the par amount and (B), otherwise, 100.0% and (ii) after any
occurrence of a Value Adjustment Event, the lesser of (x) 100% and (y) any value
determined pursuant to Section 2.19.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.04(a).

“Available Collections” means all cash collections and other cash proceeds
actually received with respect to any Loan Asset, including without limitation,
all Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Underlying
Collateral (including from any guarantors), all other amounts on deposit in the
Collection Account from time to time, and all proceeds of Permitted Investments
with respect to the Controlled Accounts; provided that, for the avoidance of
doubt, “Available Collections” shall not include amounts on deposit in the
Unfunded Exposure Account that do not represent proceeds of Permitted
Investments.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

-4-



--------------------------------------------------------------------------------

(ii) such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors or members shall vote to implement any of the foregoing.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate as of such date or (b) the Federal Funds Rate
as of such date plus 0.50%.

“Base Rate Advance” means any Advance (i) not made as a LIBOR Advance in
accordance with Section 2.02(b) and (ii) not converted into a LIBOR Advance in
accordance with Section 2.02(c).

“Base Rate Advances Outstanding” means, at any time, the outstanding Base Rate
Advances.

“Base Rate Yield Rate” means, as of any date of determination, an interest rate
per annum equal to the Base Rate for such date plus the Applicable Spread.

“Basel III Regulation” means, with respect to any Affected Party, any rule,
regulation or guideline applicable to such Affected Party and arising directly
or indirectly from (a) any of the following documents prepared by the Basel
Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of European Union regulation 575/2013 on prudential requirements
for credit institutions and investment firms (the “CRR”) and any law,
regulation, standard, guideline, directive or other publication supplementing or
otherwise modifying the CRR.

“Benefit Plan Entity” has the meaning assigned to that term in Section 4.01(x).

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

(a) (i) the sum of the products of (A) the Applicable Percentage for each
Eligible Loan Asset as of such date and (B) the Adjusted Borrowing Value of such
Eligible Loan Asset as of such date, plus (ii) the amount on deposit in the
Principal Collection Account as of such date plus (iii) the amount on deposit in
the Unfunded Exposure Account as of such date minus (iv) the Unfunded Exposure
Equity Amount as of such date; or

(b) (i) the Maximum Facility Amount as of such date, minus (ii) the Unfunded
Exposure Amount as of such date, plus (iii) amounts on deposit in the Unfunded
Exposure Account as of such date;

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

“Breakage Fee” means, for any full or partial repayment of any LIBOR Advance on
any date other than a Payment Date or with less than three Business Days’ prior
written notice to the Administrative Agent, the breakage costs, if any related
to such repayment, which shall be deemed to be the amount determined by the
Administrative Agent to be the excess of (a) the amount of interest that would
have accrued on the principal amount of the LIBOR Advance had such prepayment
not occurred, at the LIBOR rate that would have been applicable to such LIBOR
Advance, for the period from the date of such prepayment to (i) the last day of
the then-current Interest Period therefor if on such last day the Administrative
Agent will have had at least three Business Days’ notice of such prepayment and
(ii) if on such last day the Administrative Agent will not have had at least
three Business Days’ notice of such prepayment, the last day of the next
Interest Period therefor, over (b) the amount of interest that would accrue on
such principal amount for such period at the interest rate which the
Administrative Agent would earn for a deposit in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.

“Broadly Syndicated Loan Asset” means any Loan Asset (a) that is part of a
credit facility with a facility size on the date of origination thereof at least
equal to U.S.$250,000,000 and (b) as to which, on the date of origination
thereof, (i) Moody’s has either (x) assigned a corporate family rating to an
Obligor thereon or (y) assigned to such credit facility a monitored publicly
available rating and (ii) S&P has either (x) assigned an issuer credit rating to
the Obligor thereof or (y) assigned to such credit facility a monitored publicly
available rating.

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Agent are located and are authorized or
required by Applicable Law,

 

-6-



--------------------------------------------------------------------------------

regulation or executive order to close; provided that, if any determination of a
Business Day shall relate to an LIBOR Advance, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market. For avoidance of doubt, if the offices of the
Collateral Agent are authorized by Applicable Law, regulation or executive order
to close but remain open, such day shall not be a “Business Day”.

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute willful disregard of, bad faith or
gross negligence with respect to, or a breach of such Independent Director’s
duties as set forth in the Borrower’s organizational documents, (ii) that such
Independent Director has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Director, (iii) that such Independent Director is unable to
perform his or her duties as Independent Director due to death, disability or
incapacity, or (iv) that such Independent Director no longer meets the
definition of Independent Director.

“CCT” means Corporate Capital Trust, Inc., a Maryland corporation.

“Change of Control” shall be deemed to have occurred if any of the following
occur:

(a) the Management Agreement shall fail to be in full force and effect;

(b) the certificate of incorporation, by-laws and any other governing documents
of the Parent shall fail to be in full force and effect;

(c) the creation or imposition of any Lien (other than a Permitted Lien) on any
limited liability company membership interest in the Borrower without the prior
written consent of the Administrative Agent;

(d) the failure by the Parent, directly or indirectly, to own 100% of the
limited liability company membership interests in the Borrower;

(e) the assignment or transfer by CCT of its rights or obligations as “Servicer”
under this Agreement and any other Transaction Document to an entity other than
an Affiliate of CCT (other than pursuant to Section 6.01 following the delivery
of a Servicer Termination Notice);

(f) any event which results in a change of Control of CCT;

(g) the failure of CNL Fund Advisors Company to act as “Adviser” to the Servicer
pursuant to that certain Investment Advisory Agreement dated as of March 18,
2011, as amended by Amendment No. 1 thereto dated as of March 14, 2012, between
CNL Fund Advisors Company and CCT; or

(h) the failure of KKR Credit Advisors (US) LLC to act as “Sub-Adviser” to CNL
Fund Advisors Company pursuant to that certain Investment Sub-Advisory
Agreement, dated March 18, 2011, among CNL Fund Advisors Company, KKR Credit
Advisors (US) LLC and CCT.

 

-7-



--------------------------------------------------------------------------------

“Closing Date” means December 2, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means all accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means, with respect to any Payment Date, fees in the
amount equal to the product of (x) 0.04% per annum and (y) (i) the average
Outstanding Balance of the Loan Assets during each day of the related Remittance
Period plus (ii) the average amount on deposit in the Principal Collection
Account during each day of the related Remittance Period plus (iii) the average
amount on deposit in the Unfunded Exposure Account during each day of the
Related Remittance Period; provided that the Collateral Agent Fees shall not be
less than $50,000 annually; provided further that, notwithstanding any of the
foregoing, other than Collateral Agent fees incurred during a period in which an
Event of Default has occurred and not been cured and fees incurred in connection
with such Event of Default, so long as SMBC or its Affiliate is the Collateral
Agent, the Collateral Agent Fees shall be $0.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of the Custody Agreement.

“Collateral Custodian and Account Bank Expenses” means the expenses set forth in
the Collateral Custodian and Account Bank Fee Letter and all accrued and unpaid
expenses including reasonable attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Collateral Custodian and Account Bank
under the Transaction Documents.

“Collateral Custodian and Account Bank Fee Letter” means the Fee Schedule
accepted by the Servicer on behalf of the Borrower and the Collateral Custodian
and Account Bank on December 2, 2015, as such Fee Schedule may be amended,
modified, supplemented, restated or replaced from time to time.

“Collateral Custodian and Account Bank Fees” means the fees set forth in the
Collateral Custodian and Account Bank Fee Letter that are payable to the
Collateral Custodian and Account Bank.

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower, to and
under all accounts, cash and currency, chattel paper, tangible chattel paper,
electronic chattel paper, copyrights, copyright licenses, equipment, fixtures,
contract rights, general intangibles (including payment intangibles),
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, or other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts):

 

-8-



--------------------------------------------------------------------------------

(i) the Portfolio Assets, and all monies due or to become due in payment under
the Loan Assets included therein on and after the related Cut-Off Date,
including, but not limited to, all Available Collections;

(ii) the Controlled Accounts and all Permitted Investments purchased with funds
on deposit in the Controlled Accounts; and

(iii) all income and Proceeds of the foregoing.

“Collection Account” means a trust account (comprised of the Interest Collection
Account and the Principal Collection Account) in the name of the Borrower for
the benefit of and under the control of the Collateral Agent for the benefit of
the Secured Parties; (it being understood, however, that the Servicer shall be
able to request distributions and releases therefrom in accordance herewith and
expressly permitted hereby); provided that the funds deposited therein
(including any interest and earnings thereon) from time to time and subject to
the terms thereof shall constitute the property and assets of the Borrower, and
the Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations have been indefeasibly paid in full (other than
contingent reimbursement and indemnification obligations for which no claim has
been made), and the Borrower shall have no further right to request any
additional Advances.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the Dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time in accordance
with the terms hereof) or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable, and
(ii) after the Reinvestment Period (other than for purposes of Advances made
pursuant to Section 2.02(f)), such Lender’s Pro Rata Share of the aggregate
Advances Outstanding.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Control Agreement” means that certain securities account control agreement,
dated as of the date hereof, by and among the Borrower, the Servicer, the
Collateral Agent and the Account Bank, as such agreement may from time to time
be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

-9-



--------------------------------------------------------------------------------

“Conversion Date” means, with respect to any Advance, the Business Day on which
such Advance was, or is to be, converted from a Base Rate Advance to a LIBOR
Advance.

“Conversion Notice” means, with respect to any Advance, the written notice, in
substantially the form attached hereto as Exhibit C, evidencing the request of
the Borrower to the Administrative Agent to convert such Advance from a Base
Rate Advance into a LIBOR Advance.

“Custody Agreement” means that certain Custody Agreement, dated the date of this
Agreement, by and among the Borrower, the Servicer, the Transferor, the
Administrative Agent, the Collateral Agent, and the Collateral Custodian.

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is acquired by the Borrower.

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (i) or (ii) of the definition
thereof. If the Value Adjustment Event which gave rise to a Defaulted Loan Asset
is cured, the Borrower may submit such Loan Asset for review by the
Administrative Agent (in its sole discretion) for the purpose of re-classifying
such Loan Asset as a Loan Asset which is no longer a Defaulted Loan Asset.

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

“Disbursement Request” means a disbursement request from the Servicer (on behalf
of the Borrower) to the Account Bank in the form attached hereto as Exhibit D in
connection with a disbursement request from the Unfunded Exposure Account in
accordance with Section 2.04(c).

“Dollar”, “USD” or “U.S.$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for all
debts, public and private.

“Eligible Bid” means a bid made in good faith by a bidder for all or any portion
of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

“Eligible Loan Asset” means, at any time, a Loan Asset which has been Pledged
hereunder in respect of which each of the representations and warranties
contained in Section 4.02 and Schedule II hereto is true and correct as of such
time.

“Eligible Replacement” has the meaning assigned to that term in Section 6.01(c).

“Eligible Successor Agent” has the meaning assigned to that term in
Section 9.01(h).

 

-10-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower or Servicer, as applicable, (b) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with the Borrower or Servicer, as applicable, or
(c) for purposes of Section 302 of ERISA and Section 412 of the Code, a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower or Servicer, as applicable, any corporation described
in clause (a) above or any trade or business described in clause (b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) SMBC shall have notified the Administrative Agent of a determination by SMBC
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) SMBC shall have notified the Administrative Agent of the
inability, for any reason, of SMBC or any of its respective assignees or
participants to determine LIBOR, (c) SMBC shall have notified the Administrative
Agent of a determination by SMBC or any of its respective assignees or
participants that the rate at which deposits of Dollars are being offered to
SMBC or any of its respective assignees or participants in the London interbank
market does not accurately reflect the cost to SMBC or its assignee or
participant of making, funding or maintaining any Advance or (d) SMBC shall have
notified the Administrative Agent of the inability of SMBC or any of its
respective assignees or participants to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

-11-



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement and (iii) any amount received in the Collection Account with
respect to any Loan Asset retransferred or substituted for upon the occurrence
of a Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

“Exposure Amount” means, as of any date of determination, with respect to each
Loan Asset owned by the Borrower, the maximum unfunded commitment associated
with such Loan Asset (including, without limitation, any letter of credit
reimbursements).

“Extension Fee” has the meaning assigned to that term in the Lender Fee Letter.

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

“Fair Market Value” means, with respect to any Loan Asset or item of Collateral
Portfolio, as of each date fair market value information is publicly published
by the Borrower, Servicer or Transferor, as applicable, if such Loan Asset has
been reduced in value on such date below the original principal amount, the
lesser of (i) the fair market value of such Loan Asset as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to the Transferor, to be determined by the board of directors
of the Transferor and reviewed by its auditors and (ii) the fair value of such
Loan Asset determined in accordance with GAAP.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(or related legislation or official administrative rules or practices)
implementing the foregoing.

 

-12-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, a fluctuating per annum interest rate
equal, for each such day, to the rate set forth for such day opposite the
caption “Federal funds (effective)” in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Federal Reserve Bank” means any of the twelve regional Federal Reserve Banks
chartered under the laws of the United States.

“Fees” means (i) the Non-Usage Fee, (ii) the Extension Fee, if applicable and
(iii) the other fees payable to each Lender pursuant to the terms of any Lender
Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Fitch” means Fitch Ratings, Inc. or any successor thereto.

“First Lien Loan Asset” means any Loan Asset that (i) provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, all other Indebtedness of such Obligor, (ii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable Underlying
Collateral that are reasonable for similar loans, and liens accorded priority by
law in favor of any Governmental Authority), and (iii) the Servicer determines
in good faith that the value of the collateral or the enterprise value securing
the Loan Asset on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan Asset plus the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

-13-



--------------------------------------------------------------------------------

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e); provided that, for the avoidance of doubt, any Loan
Assets sold by the Borrower in a manner which is characterized on the books of
the Borrower as a secured borrowing by the Borrower in accordance with GAAP but
does not create any recourse to the Borrower (for example, where the Borrower
sells a portion of a loan which has been restructured as a first lien loan and a
first lien last out loan) shall not constitute “Indebtedness” of the Borrower.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member and who is
provided by CT Corporation, Corporation Service Company, Puglisi & Associates,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional Independent Directors, another nationally-recognized
company reasonably approved by the Administrative Agent, in each case that is
not an Affiliate of the Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and for the five-year period prior to such individual’s appointment as
Independent Director has not been, and will not while serving as Independent
Director be, any of the following:

 

-14-



--------------------------------------------------------------------------------

(a) a member, partner, equityholder, manager, director, officer or employee of
the Borrower, the Parent, or any of their respective equityholders or Affiliates
(other than as an Independent Director of the Parent, the Borrower or an
Affiliate of the Borrower or the Parent or any special purpose vehicle that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

(b) a creditor, supplier or service provider (including provider of professional
services) to the Borrower, the Parent, or any of their respective equityholders
or Affiliates (other than as an employee of a nationally-recognized company that
routinely provides professional Independent Directors and other corporate
services to the Borrower, the Parent or any of their respective Affiliates in
the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Director’s household (other than a tenant or employee).

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Advance” means the first Advance made pursuant to Article II.

“Initial Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.01(d)(i).

“Initial Stated Maturity Date Extension” has the meaning assigned to that term
in Section 2.01(d)(ii).

“Initial Payment Date” means the 15th day of March, 2016 (or if such day is not
a Business Day, the next succeeding Business Day).

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (i) any such amount received which
is required to be used to restore, improve or repair the related real estate or
required to be paid to the Obligor under the Loan Agreement or (ii) prior to an
Event of Default hereunder and with prior notice to the Administrative Agent,
any such amount for which the Borrower has elected, in its reasonable business
discretion, to be used to restore, improve or repair the related real estate or
otherwise to be paid to the Obligor under the Loan Agreement.

 

-15-



--------------------------------------------------------------------------------

“Interest Collection Account” means a sub-account (account number 84455302 at
the Account Bank) of the Collection Account into which Interest Collections
shall be deposited.

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all delayed compensation (representing compensation
for delayed settlement), all guaranty payments attributable to interest,
proceeds of any liquidations, sales or dispositions attributable to interest on
such Loan Asset and all Recoveries attributable to interest on such Loan Asset
and (ii) amendment fees, late fees, waiver fees, prepayment fees, commitment
fees, upfront fees, ticking fees or other similar amounts received in respect of
Loan Assets.

“Interest Period” means with respect to any LIBOR Advance (i) the period
beginning on, and including, the Advance Date or Conversion Date, as applicable,
with respect to such LIBOR Advance and ending on, but excluding, the first
succeeding Payment Date (provided that if the Advance Date or Conversion Date,
as applicable, for any LIBOR Advance occurs prior to the Payment Date in the
same calendar month, the initial Interest Period for such LIBOR Advance shall
end on, but exclude, the second succeeding Payment Date) and (ii) thereafter,
for so long as such LIBOR Advance or any portion thereof remains outstanding,
each period beginning on, and including, the Payment Date on which the
immediately preceding Interest Period with respect to such LIBOR Advance ended
and ending on, but excluding, the next succeeding Payment Date.

“Investment Policies” means CCT’s written investment policies in effect on the
date hereof (a copy of which has been previously delivered to the Administrative
Agent), as same may be amended from time to time in CCT’s reasonable business
judgment.

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit E to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date.

“Lender” means (i) SMBC, (ii) each financial institution which may from time to
time become a Lender hereunder by executing and delivering a Joinder Supplement
to the Administrative Agent and the Borrower as contemplated by Section 2.22
and/or (iii) any other Person to whom a Lender assigns any part of its rights
and obligations under this Agreement and the other Transaction Documents in
accordance with the terms of Section 11.04.

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer and the applicable Lender in connection
with the transactions contemplated by this Agreement, as amended, modified,
waived, supplemented, restated or replaced from time to time.

 

-16-



--------------------------------------------------------------------------------

“LIBOR” means, for any day during any Interest Period, with respect to any LIBOR
Advance (or portion thereof), the rate per annum for a three-month maturity
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute
page) (the “LIBOR Page”) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m., London time, on the LIBOR Determination
Date for such Interest Period; provided that for the initial Interest Period
with respect to any LIBOR Advance, if such Interest Period is shorter than three
months or longer than three months, the Administrative Agent shall have the
right to determine LIBOR for such Interest Period as the rate per annum for a
period of the same duration as such Interest Period appearing on the LIBOR Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m., London time, on the LIBOR Determination Date for such Interest
Period, or if no rate per annum for deposits in Dollars for a period of such
duration is set forth on the LIBOR Page at such time on such LIBOR Determination
Date, the Administrative Agent shall have the right to determine LIBOR for such
Interest Period by linear interpolation between the rate per annum for deposits
in Dollars for the next shorter period and the rate per annum for deposits in
Dollars for the next longer period set forth on the LIBOR Page at such time on
such LIBOR Determination Date; provided further that if the rates that are
described above in this definition are not set forth on the LIBOR Page as of
such times, the Administrative Agent shall determine LIBOR (a) by reference to
such other comparable publicly available information service for displaying
rates for Dollar deposits in the London interbank market as may be selected by
the Administrative Agent, in its sole discretion, or (b) if no such service is
available, as the rate per annum at which Dollar deposits of $5,000,000 for a
relevant maturity are offered by the principal London office of Sumitomo Mitsui
Banking Corporation Europe Limited at approximately 11:00 a.m. London time on
such LIBOR Determination Date for delivery on the first day of such Interest
Period to other banks in the Eurocurrency market; provided further that if the
LIBOR Page rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“LIBOR Advance” means (i) any Advance made as a LIBOR Advance in accordance with
Section 2.02(b) and (ii) any Advance converted from a Base Rate Advance to a
LIBOR Advance in accordance with Section 2.02(c).

“LIBOR Advances Outstanding” means, at any time, the outstanding LIBOR Advances.

“LIBOR Determination Date” means, with respect to each Interest Period, the day
that is two Business Days prior to the first day of such Interest Period.

“LIBOR Yield” means, for any LIBOR Advances Outstanding, and any Interest Period
for each such LIBOR Advance, the sum of the amounts determined for each day in
such Interest Period in accordance with the following formula:

YR x L

D

 

where:    YR    =    the LIBOR Yield Rate applicable to such LIBOR Advance
during such Interest Period;    L    =    the outstanding principal amount of
such LIBOR Advance on such day; and    D    =    360;

 

-17-



--------------------------------------------------------------------------------

“LIBOR Yield Rate” means, for any LIBOR Advance, as of any date of determination
during any Interest Period applicable to such LIBOR Advance, an interest rate
per annum equal to LIBOR for such LIBOR Advance during such Interest Period plus
the Applicable Spread; provided that if the Administrative Agent determines that
a Eurodollar Disruption Event has occurred, at the election of the
Administrative Agent, the LIBOR Yield Rate shall be equal to the Base Rate plus
the Applicable Spread for each day until the Administrative Agent determines
that such Eurodollar Disruption Event has ceased, at which time the LIBOR Yield
Rate shall again be equal to LIBOR for such LIBOR Advance for such date plus the
Applicable Spread.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(g).

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

“Loan Asset” means any commercial loan, or portion thereof, individually or
collectively, acquired by the Borrower in the ordinary course of its business,
which loan includes, without limitation, (i) the Required Loan Documents and
Loan Asset File, and (ii) all right, title and interest of the Borrower in and
to the loan and any Underlying Collateral, but excluding, in each case, the
Retained Interest and Excluded Amounts and owned by the Borrower on the initial
Advance Date (as set forth on the Loan Asset Schedule delivered on the initial
Advance Date) or acquired by the Borrower after the initial Advance Date
pursuant to the delivery of a Loan Assignment and listed on Schedule I to the
Loan Assignment with respect to acquisitions from the Transferor and pursuant to
assignments or novations contemplated by each relevant Loan Agreement with
respect to all acquisitions.

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

 

-18-



--------------------------------------------------------------------------------

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required herein) and copies of any other Records relating to such Loan Assets
and Portfolio Assets pertaining thereto.

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(k).

“Loan Asset Schedule” means the schedule of Loan Agreements (as amended or
modified from time to time in accordance with the terms hereof) evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule IV, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Majority Owned Affiliate” means an Affiliate at least 50.1% of the equity
interests of which are owned, directly or indirectly, by the Borrower, the
Servicer or the Transferor, as applicable.

“Make-Whole Premium” means an amount, payable pro rata to each Lender, equal to,
to the extent the Agreement is terminated or the Maximum Facility is reduced, in
whole or in part, in each case pursuant to Section 2.18(b) (a) after the Closing
Date but on or prior to the date which is one year following the Closing Date,
2.00% of the Maximum Facility Amount (if the Agreement is terminated) or the
amount by which the Maximum Facility Amount is reduced, as applicable, (b) after
any date that is after the first anniversary of the Closing Date but on or prior
to the date which is two years following the Closing Date, 1.00% of the Maximum
Facility Amount (if the Agreement is terminated) or the amount by which the
Maximum Facility Amount is reduced, as applicable and (c) after any date that is
after the second anniversary of the Closing Date, 0.00% of the Maximum Facility
Amount (if the Agreement is terminated) or the amount by which the Maximum
Facility Amount is reduced, as applicable; provided that the Make-Whole Premium
shall be calculated without giving effect to the proviso in the definition of
“Maximum Facility Amount”.

“Management Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower, dated as of December 2, 2015, as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

-19-



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of any Secured Party with respect to matters
arising under this Agreement or any other Transaction Document, (d) the ability
of each of the Borrower, the Transferor and the Servicer, to perform their
respective obligations under this Agreement or any other Transaction Document to
which such entity is a party or (e) the status, existence, perfection, priority
or enforceability of the Collateral Agent’s, the Administrative Agent’s or the
other Secured Parties’ Lien on the Collateral Portfolio.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

(a) reduces or forgives any or all of the principal amount due under such Loan
Asset;

(b) (i) delays or extends the maturity date or any principal payment date for
such Loan Asset by more than six (6) months or, along with all prior such
amendments, waivers, modifications or supplements executed or effected on or
after the applicable Cut-Off Date, causes the maturity date or any principal
payment date for such Loan Asset to be delayed or extended more than six
(6) months in the aggregate; or

      (ii) delays or extends the maturity date or any principal payment date for
such Loan Asset beyond the Stated Maturity Date; provided however that this
clause (ii) shall not apply to any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset the maturity date of
which was subsequent to the Stated Maturity Date as of the Cut-Off Date for such
Loan Asset; provided further that if the Borrower has purchased or purchases a
Loan Asset that is a portion of a loan tranche under a Loan Agreement and
subsequently purchases an additional portion of such loan tranche, then for
purposes of clause (i) or (ii) of this clause (b), a Material Modification
pursuant to such clause (i) or (ii) to the portion of such tranche first
purchased by the Borrower shall be deemed to also constitute a Material
Modification to any portion of such tranche subsequently purchased by the
Borrower;

(c) waives one or more interest payments, permits any interest due in cash to be
deferred or capitalized and added to the principal amount of such Loan Asset
(other than any deferral or capitalization already allowed by the terms of the
Loan Agreement of any PIK Loan Asset), or reduces the spread or coupon with
respect to such Loan Asset by more than 2.00% or, along with all prior such
amendments, waivers, modifications or supplements executed or effected on or
after the applicable Cut-Off Date, reduces the spread or coupon with respect to
such Loan Asset by more than 2.00%;

(d) contractually or structurally subordinates such Loan Asset, or the Lien of
such Loan Asset, by operation of a priority of payments, turnover provisions,
the transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than Permitted Liens) on any of the Underlying
Collateral securing such Loan Asset;

 

-20-



--------------------------------------------------------------------------------

(e) substitutes, alters or releases a material portion of the Underlying
Collateral securing such Loan Asset and such substitution, alteration or
release, as determined in the sole discretion of the Administrative Agent,
materially and adversely affects the value of such Loan Asset; or

(f) amends, modifies, waives or supplements any financial covenants or waives
any default of any Loan Asset, in each case that could reasonably be expected to
have a material adverse effect on the Obligor’s creditworthiness or on the
collectability of such Loan Asset had such amendment, modification, waiver or
supplement not occurred; or

(g) results in materially less financial information in respect of reporting
frequency, scope or otherwise that is provided by the Obligor with respect to
such Loan Asset.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $200,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

“Measurement Date” means each of the following, as applicable: (i) the Closing
Date; (ii) each Cut-Off Date; (iii) each Reporting Date; (iv) each Advance Date;
and (v) the date of any optional repurchase, substitution or Lien Release
Dividend pursuant to or any Borrowing Base calculation required by Section 2.07.

“Monthly Reporting Date” means the seventh Business Day of each calendar month,
commencing December 2015.

“Monthly Servicing Report” has the meaning assigned to that term in
Section 6.08(b).

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or Servicer, as applicable, or
any ERISA Affiliate of either contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

“Non-Usage Fee” has the meaning assigned to that term in the Lender Fee Letter.

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (ii) require
the Obligor to execute and deliver such promissory note to any holder of the
Indebtedness created under such Loan Asset only if such holder requests the
Obligor to deliver such promissory note, and the Obligor has not been requested
to deliver such promissory note with respect to such Loan Asset held by the
Borrower.

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

 

-21-



--------------------------------------------------------------------------------

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender in the form attached hereto
as Exhibit F.

“Notice of Exclusive Control” has the meaning assigned to that term in the
Control Agreement.

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
and/or the Maximum Facility Amount pursuant to Section 2.18, in the form
attached hereto as Exhibit G.

“Obligations” means all present and future Indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties, arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances Outstanding, Breakage Fees, indemnifications and
other amounts due or to become due by the Borrower to the Lenders, the
Administrative Agent, the Secured Parties, the Account Bank, the Collateral
Agent and the Collateral Custodian under this Agreement and/or any other
Transaction Document, including, without limitation, any amounts payable under
any Lender Fee Letter, any Make-Whole Premium and costs and expenses payable by
the Borrower to the Secured Parties, including reasonable and reasonably
documented outside attorneys’ fees, costs and expenses, including without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer or
any vice president, as an authorized officer, of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Dechert LLP shall be considered acceptable counsel for purposes of
this definition.

“Optional Sale” has the meaning assigned to that term in Section 2.07(h).

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest. For the avoidance of doubt, the
Outstanding Balance with respect to a Revolving Loan Asset or a Delayed Draw
Loan Asset shall be equal to the funded amount of such Revolving Loan Asset or
Delayed Draw Loan Asset.

“Parent” means CCT.

 

-22-



--------------------------------------------------------------------------------

“Payment Date” means the 15th day of each March, June, September and December
or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the Initial Payment Date; provided that the final Payment Date
shall occur on the Collection Date.

“Payment Date Cut-Off” means, with respect to each Payment Date, the fifth
Business Day prior to such Payment Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted Investments” means, at any time:

(i) direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

(ii) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or the Administrative Agent or any agent thereof acting in
its commercial capacity); provided that the short term unsecured debt
obligations of such depository institution or trust company at the time of such
investment, or contractual commitment providing for such investment, are rated
at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

(iii) commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s; and

(iv) units of money market funds rated in the highest credit rating category by
each of S&P and Moody’s.

No Permitted Investment shall have an “f”, “r”, “p”, “pi”, “q”, “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Collateral Custodian, the Account Bank or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (i) through (iv), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Administrative Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), Permitted Investments may only include
obligations or securities that constitute cash equivalents for purposes of the
rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule.

 

-23-



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loan Assets;

(b) all rights with respect to the Loan Assets to which the Borrower is entitled
as lender of record under the applicable Loan Agreement;

(c) the Controlled Accounts, together with all cash and investments in each of
the foregoing including amounts earned on investments therein;

(d) any Underlying Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e) all Required Loan Documents, the Loan Asset Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Asset Files or Records;

 

-24-



--------------------------------------------------------------------------------

(f) all Insurance Policies with respect to any Loan Asset;

(g) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan Asset, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

(h) the Purchase and Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Transferor) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Transferor under or in connection
with the Purchase and Sale Agreement;

(i) all records (including computer records) with respect to the foregoing
(including, without limitation, the Records);

(j) all collections, income, payments, proceeds and other benefits of each of
the foregoing; and

(k) all rights with respect to the Loan Assets to which the Borrower is entitled
as assignee under any assignment agreement related to the applicable Loan
Agreement.

“Prime Rate” means, as of any date, the rate announced by SMBC from time to time
and in effect on such date as its prime rate in the United States at its New
York Branch, such rate to change as and when such designated rate changes. The
Prime Rate is not intended to be the lowest rate of interest charged by SMBC or
any other specified financial institution in connection with extensions of
credit to debtors.

“Principal Collection Account” means a sub-account (account number 84455301 at
the Account Bank) of the Collection Account into which Principal Collections
shall be deposited.

“Principal Collections” means (i) any amounts deposited by the Borrower (or the
Servicer on its behalf) in accordance with Section 2.06(a)(i) or
Section 2.07(c)(i) and (ii) with respect to any Loan Asset, all amounts received
which are not Interest Collections, including, without limitation, all
Recoveries, all Insurance Proceeds, all scheduled payments of principal and
principal prepayments and all guaranty payments and proceeds of any
liquidations, sales or dispositions, in each case, not attributable to the
interest on such Loan Asset. For the avoidance of doubt, “Principal Collections”
shall not include amounts on deposit in the Unfunded Exposure Account.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

-25-



--------------------------------------------------------------------------------

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, between the Transferor, as the seller, and the
Borrower, as the purchaser, as amended, modified, waived, supplemented, restated
or replaced from time to time.

“Quarterly Reporting Date” means the seventh Business Day of each calendar
quarter, commencing with the calendar quarter beginning January 1, 2016.

“Quarterly Servicing Report” has the meaning assigned to that term in
Section 6.08(b).

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower or the
Transferor have otherwise obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to a payment default, or other default, by the related
Obligor is sold, discarded or abandoned (after a determination by the Servicer
that such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the
Servicing Standard, the proceeds from the sale of the Underlying Collateral, the
proceeds of any related Insurance Policy, any other recoveries with respect to
such Loan Asset, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

“Register” has the meaning assigned to that term in Section 2.14.

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the day preceding the earliest of (i) December 2, 2017 (or such later
date as results from the Initial Reinvestment Period Extension or the Second
Reinvestment Period Extension in accordance with and pursuant to
Section 2.01(d)(i), or as otherwise agreed to in writing by the Borrower, the
Servicer, the Administrative Agent and the Lenders), (ii) the occurrence of an
Event of Default and the termination of the Commitments pursuant to Section 7.01
and (iii) the declaration or automatic or scheduled occurrence of the Facility
Maturity Date; provided that if any of the foregoing is not a Business Day, the
Reinvestment Period shall end on the next Business Day.

“Release Date” has the meaning set forth in Section 2.07(c).

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Payment Date
Cut-Off immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Payment Date Cut-Off
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

-26-



--------------------------------------------------------------------------------

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

“Reporting Date” means, as the context requires, either (i) the Monthly
Reporting Date or (ii) the Quarterly Reporting Date.

“Required Lenders” means (i) SMBC (as a Lender hereunder) and its successors and
assigns, in the event any such party is a Lender hereunder and (ii) the Lenders
representing an aggregate of at least 51% of the aggregate Commitments of the
Lenders then in effect.

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

(a) (i) other than in the case of a Noteless Loan Asset, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note, endorsed by the Borrower (and evidencing an unbroken
chain of endorsements from each prior holder thereof evidenced in the chain of
endorsements in blank), and (ii) if such promissory note is not issued in the
name of the Borrower or in the case of a Noteless Loan Asset (x) a copy of each
transfer document or instrument relating to such Noteless Loan Asset evidencing
the assignment of such Noteless Loan Asset from the Borrower in blank, and (y) a
copy of the Loan Asset Register with respect to such Noteless Loan Asset, as
described in Section 5.03(k)(ii) and (iii) additional transfer agreements,
consents or other documentation necessary (if any) to ensure the Borrower is a
lender of record under the underlying Loan Agreement and recognized by the
underlying agent or administrative agent, as applicable, and the Obligor with
respect to such Loan Asset as a lender thereto;

(b) originals or copies of each of the following, to the extent applicable to
the related Loan Asset; any related Loan Agreement, credit agreement, note
purchase agreement, security agreement (if separate from any mortgage), sale and
servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Asset Checklist; and

(c) with respect to any Loan Asset originated by the Transferor or an Affiliate
and with respect to which the Transferor or an Affiliate acts as administrative
agent (or in a comparable capacity), either (i) copies of the UCC-1 Financing
Statements, if any, and any related continuation statements, each showing the
Obligor as debtor and the Collateral Agent as total assignee or showing the
Obligor, as debtor and the Transferor or the applicable Affiliate as secured
party and each with evidence of filing thereon, or (ii) copies of any such
financing statements certified by the Servicer to be true and complete copies
thereof in instances where the original financing statements have been sent to
the appropriate public filing office for filing, in each case as set forth in
the Loan Asset Checklist.

 

-27-



--------------------------------------------------------------------------------

“Required Reports” means, collectively, the asset report and the Servicing
Reports required pursuant to Section 6.08(b), the Servicer’s Certificate
required pursuant to Section 6.08(c), the financial statements of the Servicer
required pursuant to Section 6.08(d), the tax returns of the Borrower, the
Transferor, the Parent and the Servicer required pursuant to Section 6.08(e),
the financial statements and valuation reports of each Obligor required pursuant
to Section 6.08(f), the annual statements as to compliance required pursuant to
Section 6.09, and the annual independent public accountant’s report required
pursuant to Section 6.10.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

-28-



--------------------------------------------------------------------------------

“Second Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.01(d)(i).

“Second Stated Maturity Date Extension” has the meaning assigned to that term in
Section 2.01(d)(ii).

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Affected Party, the Collateral Agent, the
Collateral Custodian, the Account Bank and, to the extent of any Obligations
owing to such Person hereunder or under any other Transaction Document, each of
their respective Affiliates, assigns, officers, directors, employees and agents.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Sequential Pay Event” means, as of any date of determination after the end of
the Reinvestment Period, the occurrence of one or more of the following: (i) the
aggregate Adjusted Borrowing Value of the Loan Assets held by the Borrower first
equals 50% or less of the aggregate Adjusted Borrowing Value of the Loan Assets
held by the Borrower as of the final day of the Reinvestment Period, (ii) the
occurrence of an Event of Default and the termination of the Commitments
pursuant to Section 7.01 or (iii) the declaration or automatic or scheduled
occurrence of the Facility Maturity Date.

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

“Servicer Pension Plan” has the meaning set forth in Section 4.03(p).

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections) or
the Unfunded Exposure Account, as required by this Agreement or any Transaction
Document which continues unremedied for a period of two Business Days;

(b) any failure on the part of the Servicer duly to (i) observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party (including, without limitation, any delegation of the Servicer’s duties
that is not permitted by Section 6.01 of this Agreement) or (ii) comply in any
material respect with the Servicing Standard regarding the servicing of the
Collateral Portfolio and in each case of clause (i) or (ii) the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (x) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (y) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

-29-



--------------------------------------------------------------------------------

(c) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party and for which there is recourse to the Servicer or
the property of the Servicer for such debt in an aggregate amount in excess of
United States $5,000,000, individually or in the aggregate;

(d) a Bankruptcy Event shall occur with respect to the Servicer;

(e) CCT shall assign its rights or obligations as “Servicer” hereunder to any
Person without the consent of each Lender and the Administrative Agent (as
required in Section 11.04(a) of this Agreement) (other than pursuant to
Section 6.01 following the delivery of a Servicer Termination Notice);

(f) the occurrence of any Change of Control with respect to the Servicer that
does not comply with the provisions of Section 5.04(a) of this Agreement;

(g) any failure by the Servicer to deliver (i) any required Servicing Report on
or before the date occurring two Business Days after the date such report is
required to be made or given, as the case may be or (ii) any other Required
Reports hereunder on or before the date occurring five Business Days after the
date such report is required to be made or given, as the case may be, in each
case under the terms of this Agreement;

(h) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any document or report delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect on the Lenders, and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Administrative Agent, or the
Collateral Agent (at the direction of the Administrative Agent) and (ii) the
date on which a Responsible Officer of the Servicer acquires knowledge thereof;

(i) any financial or other information reasonably requested from the Servicer in
accordance with the terms of this Agreement by the Administrative Agent, a
Lender or the Collateral Agent is not provided as requested within 10 Business
Days following such request;

(j) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of United States $15,000,000,
individually or in the aggregate, (excluding, in each case, any amounts covered
by insurance), and the continuance of such judgment, decree or order unsatisfied
and in effect for any period of more than 60 consecutive days after the later of
(i) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (ii) the date on which all rights to appeal have been
extinguished, without such judgment, decree or order being vacated, stayed or
discharged during such 60 day period;

 

-30-



--------------------------------------------------------------------------------

(k) the occurrence of (i) an Event of Default, (ii) the Facility Maturity Date
or (iii) a Material Adverse Effect with respect to the Servicer or its business;
or

(l) the Servicer resigns in contravention of Section 6.11 of this Agreement.

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that the rate set forth in clause (i) hereof may
be increased up to 0.75% at the discretion of the Administrative Agent in the
event that a successor Servicer is appointed pursuant to Section 6.01(c).

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(a)(i) if the Servicer is the originator or an Affiliate thereof, the higher of:
(A) the customary and usual servicing practices that a prudent loan investor or
lender would use in servicing loans like the Loan Assets for its own account,
and (B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others
pursuant to and in accordance with the Investment Policies, and (ii) if the
Servicer is not the originator or an Affiliate thereof, the same care, skill,
prudence and diligence with which the Servicer services and administers loans
for its own account or for the account of others; (b) with a view to maximize
the value of the Loan Assets; and (c) without regard to: (i) the Servicer’s
right to receive compensation for its services hereunder or with respect to any
particular transaction, (ii) the ownership by the Servicer or any Affiliate
thereof of any Loan Assets, or (iii) the ownership, servicing or management for
others by the Servicer of any other loans or property by the Servicer.

“SMBC” means Sumitomo Mitsui Banking Corporation, a Japanese joint stock
corporation, in its individual capacity, together with its successors and
assigns.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair market value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of

 

-31-



--------------------------------------------------------------------------------

Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
the property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in a business or a transaction, and does not propose to
engage in a business or a transaction, for which such Person’s property assets
would constitute unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means December 2, 2020 (or, if such day is not a Business
Day, the next succeeding Business Day) or such later date as results from the
Initial Stated Maturity Date Extension or the Second Stated Maturity Date
Extension in accordance with and pursuant to Section 2.01(d)(ii), or as
otherwise agreed to in writing by the Borrower, the Servicer, the Administrative
Agent and the Lenders.

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment arising from an extension of
credit to an Obligor.

 

-32-



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, any Variable Funding Note(s), any
Joinder Supplement, the Purchase and Sale Agreement, the Control Agreement, the
Custody Agreement, the Collateral Custodian and Account Bank Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

“Transferor” means CCT, in its capacity as the transferor hereunder and as the
seller under the Purchase and Sale Agreement, together with its successors and
assigns in such capacity.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

“Underwriting Period” has the meaning assigned to that term in
Section 3.02(b)(ii).

“Underwriting Request” has the meaning assigned to that term in
Section 3.02(b)(ii).

“Unfunded Exposure Account” means a trust account (account number 84455303 at
the Account Bank) in the name of the Borrower and under the control of the
Collateral Agent for the benefit of the Secured Parties; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time and subject to the terms thereof shall constitute the property and assets
of the Borrower and the Borrower shall be solely liable for any Taxes payable
with respect to the Unfunded Exposure Account.

“Unfunded Exposure Amount” means, as of any date of determination, an amount
equal to the aggregate amount of all Exposure Amounts.

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to, for each Eligible Loan Asset which has any unfunded commitments, the
aggregate sum of the products of (a) the Exposure Amount for each such Eligible
Loan Asset and (b) the difference of (x) 100% minus (y) the Applicable
Percentage for each such Eligible Loan Asset.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

-33-



--------------------------------------------------------------------------------

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date (any
of which, for the avoidance of doubt, may occur more than once):

(i) an Obligor principal payment default under any Loan Asset;

(ii) any other Obligor payment default under any Loan Asset (after giving effect
to any applicable grace and/or cure periods set forth in the Loan Agreement, but
in any case not to exceed five Business Days);

(iii) a Bankruptcy Event with respect to the related Obligor; or

(iv) the occurrence of a Material Modification with respect to such Loan Asset;
or

(v) the Obligor in respect of such Loan Asset fails to deliver to the Borrower
or the Servicer any financial reporting information (after giving effect to any
grace and/or cure period set forth in the Loan Agreement); or

(vi) any other Obligor default under such Loan Asset (after giving effect to any
applicable grace or cure periods in accordance with the applicable Loan
Agreement) that, in the Administrative Agent’s sole discretion, could reasonably
be expected to have a material and adverse effect on the creditworthiness of
such Obligor or on the collectability of any amount required to be paid under
the related Loan Agreement for such Loan Asset.

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warranty Event” means, as to any Loan Asset, the discovery by the Borrower, the
Transferor (if applicable) or the Servicer that as of the related Cut-Off Date
for such Loan Asset there existed a breach of any representation or warranty set
forth in Section 4.02 and Schedule II or Section 4.2 of the Purchase and Sale
Agreement by the Borrower, the Transferor (if applicable) or the Servicer
relating to such Loan Asset (including that the Loan Asset failed to satisfy the
criteria of the definition of “Eligible Loan Asset”) and the failure of Borrower
to cure such breach, or cause the same to be cured, within 10 Business Days
after the earlier to occur of the Borrower’s, Seller’s or Servicer’s receipt of
notice thereof from the Administrative Agent or the Borrower’s, Seller’s or
Servicer’s becoming aware thereof.

“Warranty Loan Asset” means a Loan Asset with respect to which a Warranty Event
has occurred.

“Wells Fargo” means Wells Fargo, National Association.

“Withholding Agent” means the Borrower, the Servicer and the Administrative
Agent.

 

-34-



--------------------------------------------------------------------------------

“Yield” means the sum of the following, payable on each Payment Date:

(a) the aggregate LIBOR Yield for all LIBOR Advances Outstanding that have an
Interest Period that ends on such Payment Date and for any part of the
outstanding principal amount of a LIBOR Advance that was prepaid on a day other
than a day on which an Interest Period for such LIBOR Advance ended, to the
extent that LIBOR Yield with respect to such prepaid principal remains accrued
and unpaid:

plus,

(b) with respect to any previously ended Remittance Period during which any Base
Rate Advances were outstanding, the sum for each day in such Remittance Period
of amounts determined in accordance with the following formula (but only to the
extent that such amounts were not previously paid to the Lenders):

YR x L

D

where: YR = the Base Rate Yield Rate applicable on such day;

L = the aggregate principal amount of the Base Rate Advances Outstanding on such
day; and

D = 365 or 366, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

SECTION 1.02 Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.

SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

-35-



--------------------------------------------------------------------------------

SECTION 1.04 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means New York, New York time;

(f) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(g) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; and

(i) for the avoidance of doubt, on each Measurement Date, the status of each
Loan Asset shall be re-determined by the Servicer as of such date and, as a
consequence thereof, Loan Assets that were (i) previously Eligible Loan Assets
on a prior Measurement Date may be excluded from the Borrowing Base calculated
on such Measurement Date and (ii) previously not Eligible Loan Assets on a prior
Measurement Date may be included in the Borrowing Base calculated on such
Measurement Date.

ARTICLE II.

THE FACILITY

SECTION 2.01 Variable Funding Note and Advances.

(a) Variable Funding Note. Upon the written request of any Lender at any time,
the Borrower shall (on the terms and subject to the conditions hereinafter set
forth) deliver to such Lender, at the address set forth in Section 11.02 of this
Agreement, and upon the written request of any additional Lender, the Borrower
shall deliver to such additional Lender, at the address set forth in the
applicable Joinder Supplement, a duly executed variable funding note (as
amended, modified, supplemented or restated from time to time, a “Variable
Funding Note”), in substantially the form of Exhibit H, in an aggregate face
amount equal to the applicable Lender’s Commitment as of the date on which such
Variable Funding Note is issued and otherwise duly completed. If any Variable
Funding Note is issued, interest shall accrue on such Variable Funding Note, and
such Variable Funding Note shall be payable, as described herein.

 

-36-



--------------------------------------------------------------------------------

(b) Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Reinvestment Period, the
Borrower may request that the Lenders make Advances secured by the Collateral
Portfolio, (x) to the Borrower for the purpose of purchasing Eligible Loan
Assets, (y) to the Unfunded Exposure Account in an amount up to the Unfunded
Exposure Amount or (z) to the Borrower for distributions to the Transferor in
connection with prior transfers of unleveraged Eligible Loan Assets to the
Borrower as capital contributions to the Borrower, including with respect to any
Borrowing Base capacity resulting from any repayment of Advances previously made
to the Borrower (so long as such distribution is permitted pursuant to
Section 5.02(m) of this Agreement). Other than pursuant to Section 2.02(f),
under no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Event of Default has occurred, or would result therefrom,
or an Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein (including Section 2.02(f)), no Lender shall be
obligated to provide the Borrower (or to the Unfunded Exposure Account, if
applicable) with aggregate funds in connection with an Advance that would exceed
the lesser of (x) such Lender’s unused Commitment then in effect and (y) the
aggregate unused Commitments then in effect.

(c) Notations on Variable Funding Note. Each Lender is hereby authorized to
enter on a schedule attached to the Variable Funding Note, if any, with respect
to such Lender a notation (which may be computer generated) with respect to each
Advance under the Variable Funding Note made by such Lender of: (i) the date and
principal amount thereof, and (ii) each repayment of principal thereof, and any
such recordation shall, absent manifest error, constitute prima facie evidence
of the accuracy of the information so recorded. The failure of any Lender to
make any such notation on the schedule attached to any Variable Funding Note
shall not limit or otherwise affect the obligation of the Borrower to repay the
Advances Outstanding in accordance with their respective terms as set forth
herein.

(d) (i) The Borrower may, at any time after the first anniversary of the Closing
Date, make a request to the Administrative Agent and the Lenders to extend the
date set forth in clause (i) of the definition of “Reinvestment Period” for a
period of one year (or such shorter period as determined by the Servicer and
mutually agreed to by the Administrative Agent, each of the Lenders, the
Borrower and the Servicer) (such extension, the “Initial Reinvestment Period
Extension”). Following such Initial Reinvestment Period Extension, the Borrower
may, at any time thereafter, make a request to the Administrative Agent and the
Lenders to extend the date set forth in clause (i) of the definition of
“Reinvestment Period” (as revised by the Initial Reinvestment Period Extension)
for an additional period of one year (such extension, the “Second Reinvestment
Period Extension”). The effectiveness of either the Initial Reinvestment Period
Extension or the Second Reinvestment Period Extension shall be conditioned upon
the payment of the applicable Extension Fee to the Administrative Agent for the
Administrative Agent’s own account, in immediately available funds. For the
avoidance of doubt, the Borrower agrees that any of the Lenders or the
Administrative Agent, in their sole and absolute discretion, without regard to
the value or performance of the Loan Assets or any other factor, may elect not
to extend the date set forth in clause (i) of the definition of “Reinvestment
Period”.

 

-37-



--------------------------------------------------------------------------------

(ii) The Borrower may, at any time after the first anniversary of the Closing
Date, make a request to the Administrative Agent and the Lenders to extend the
date set forth in the definition of “Stated Maturity Date” for a period of one
year (or such shorter period as determined by the Servicer and mutually agreed
to by the Administrative Agent, each of the Lenders, the Borrower and the
Servicer) (such extension, the “Initial Stated Maturity Date Extension”).
Following such Initial State Maturity Date Extension, the Borrower may, at any
time thereafter, make a request to the Administrative Agent and the Lenders to
extend the date set forth in the definition of “Stated Maturity Date” (as
revised by the Initial Stated Maturity Date Extension) for an additional period
of one year (such extension, the “Second Stated Maturity Date Extension”). The
effectiveness of either the Initial Stated Maturity Date Extension or the Second
Stated Maturity Date Extension shall be conditioned upon the payment of the
applicable Extension Fee to the Administrative Agent for the Administrative
Agent’s own account, in immediately available funds. For the avoidance of doubt,
the Borrower agrees that any of the Lenders or the Administrative Agent, in
their sole and absolute discretion, without regard to the value or performance
of the Loan Assets or any other factor, may elect not to extend the date set
forth in the definition of “Stated Maturity Date”.

SECTION 2.02 Procedure for Advances.

(a) During the Reinvestment Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

(b) The Borrower shall request an Advance by delivering irrevocable written
notice in the form of a Notice of Borrowing, in which the Borrower shall specify
whether the Advance shall be a LIBOR Advance or a Base Rate Advance. For each
LIBOR Advance, the Borrower shall deliver a Notice of Borrowing to the
Administrative Agent and each Lender (with a copy to the Collateral Custodian
and the Account Bank) no later than 1:00 p.m. at least three Business Days
before the Business Day on which the LIBOR Advance is to be made; provided that
if such Notice of Borrowing is delivered later than 1:00 p.m. on such Business
Day, such Notice of Borrowing shall be deemed to have been received on the
following Business Day. For each Base Rate Advance, the Borrower shall deliver
an irrevocable written notice in the form of a Notice of Borrowing to the
Administrative Agent and each Lender no later than 1:00 p.m. one Business Day
prior to the Business Day on which such Base Rate Advance is to be made;
provided that if such Notice of Borrowing is delivered later than 1:00 p.m. on
such Business Day, such Notice of Borrowing shall be deemed to have been
received on the following Business Day. The Borrower or the Servicer shall post
all Loan Agreements and other loan documents and information with respect to
each proposed Eligible Loan Asset, if any, to a Deal Interactive (or other
replacement) website to which the Administrative Agent and each Lender has
access. Each Notice of Borrowing shall include a duly completed Borrowing Base
Certificate (updated to the date such Advance is requested and giving pro forma
effect to the Advance requested and the use of the proceeds thereof), and shall
specify:

 

-38-



--------------------------------------------------------------------------------

(i) the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding to exceed the Borrowing Base; provided that, except with
respect to an Advance pursuant to Section 2.02(f), the amount of such Advance
must be at least equal to $500,000;

(ii) the proposed Advance Date and whether such Advance will be a LIBOR Advance
or a Base Rate Advance;

(iii) a representation that all conditions precedent for an Advance described in
Article III hereof have been satisfied;

(iv) the amount of cash that will be funded by the Transferor or the Borrower
into the Unfunded Exposure Account in connection with any Revolving Loan Asset
or Delayed Draw Loan Asset funded by such Advance, if applicable; and

(v) whether such Advance (or portion thereof) should be remitted to the Advance
Funding Account or the Unfunded Exposure Account.

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Borrower, either (i) make available to the Borrower, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such Advance, by
payment into the Advance Funding Account or (ii) remit in same day funds an
amount equal to such Lender’s Pro Rata Share of such Advance into the Unfunded
Exposure Account, as applicable; provided that, with respect to an Advance
funded pursuant to Section 2.02(f), each Lender shall remit the Advance equal to
such Lender’s Pro Rata Share of the Unfunded Exposure Amount Shortfall in same
day funds to the Unfunded Exposure Account.

(c) Each LIBOR Advance shall bear interest at the applicable LIBOR Yield Rate.
The Base Rate Advances Outstanding shall bear interest at the Base Rate Yield
Rate. So long as no Event of Default has occurred and is continuing, the
Borrower may request that the Administrative Agent convert any Base Rate
Advance, in whole and not in part, to a LIBOR Advance by delivering a Conversion
Notice to the Administrative Agent no later than 1:00 p.m. at least three
Business Days before the Conversion Date on which such Base Rate Advance is to
be converted into a LIBOR Advance.

(d) Subject to Section 2.18 and the other terms, conditions, provisions and
limitations set forth herein (including, without limitation, the payment of the
Make-Whole Premium and Breakage Fees, as applicable), the Borrower may
(i) borrow, repay or prepay and reborrow Advances without any penalty, fee or
premium on and after the Closing Date and prior to the end of the Reinvestment
Period and (ii) repay or prepay Advances without any penalty, fee or premium
after the end of the Reinvestment Period and prior to the Facility Maturity
Date.

(e) A determination by SMBC of the existence of any Eurodollar Disruption Event
(any such determination to be communicated to the Borrower by written notice
from the Administrative Agent promptly after the Administrative Agent learns of
such event), or of the effect of any Eurodollar Disruption Event on its making
or maintaining Advances at LIBOR, shall be conclusive absent manifest error.

 

-39-



--------------------------------------------------------------------------------

(f) If, on the last day of the Reinvestment Period (or no later than three
Business Days after the occurrence of an Event of Default if the Reinvestment
Period ends due to the occurrence of an Event of Default), the amount on deposit
in the Unfunded Exposure Account is less than the aggregate Unfunded Exposure
Amount, the Borrower shall request an Advance in the amount of such shortfall
after taking into account the amounts required to be deposited into the Unfunded
Exposure Account in accordance with clause (iii) below (the “Unfunded Exposure
Amount Shortfall”). Following receipt of a Notice of Borrowing (as described in
clause (ii) below), each Lender shall fund such Unfunded Exposure Amount
Shortfall in accordance with Section 2.02(b), notwithstanding anything to the
contrary herein (including, without limitation, (a) the Borrower’s failure to
satisfy any of the conditions precedent set forth in Section 3.02, (b) the
occurrence of an Event of Default or (c) the existence of (x) an Unmatured Event
of Default or (y) a Borrowing Base Deficiency); provided that:

(i) each Lender may fund such Unfunded Exposure Amount Shortfall in its sole
discretion to the extent that doing so would cause such Lender to make an
Advance that would result in the aggregate outstanding principal amount of such
Lender’s Advances to exceed such Lender’s Commitment;

(ii) the Borrower shall have caused a properly completed Notice of Borrowing
(which shall specify the account details of the Unfunded Exposure Account where
the funds will be made available) to be delivered to the Administrative Agent
(with a copy to the Lenders) on a timely basis; and

(iii) to the extent the Reinvestment Period has ended due to the occurrence of
an Event of Default, each Lender shall have a funding obligation with respect to
the Unfunded Exposure Amount Shortfall under this Section 2.02(f) solely to the
extent that (A) the Borrower shall have, prior to the applicable Advance Date,
deposited an amount not less than the Unfunded Exposure Equity Amount in the
Unfunded Exposure Account pursuant to Section 2.04(a)(viii) or by an equity
contribution by CCT or by any combination of those two methods and (B) such
funds, as of such Advance Date, remain on deposit in the Unfunded Exposure
Account.

For the avoidance of doubt, the Borrower shall not be required to fund the
Unfunded Exposure Account unless and until the occurrence of an Event of Default
or the last day of the Reinvestment Period or as required to prevent the
occurrence of a Borrowing Base Deficiency. For the further avoidance of doubt,
any obligation of a Lender to make an Advance pursuant to this Section 2.02(f)
shall be without prejudice to the obligation of the Borrower to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom.

(g) The obligation of each Lender to remit its Pro Rata Share of any Advance
shall be several from that of each other Lender and the failure of any Lender to
so make such amount available to the Borrower shall not relieve any other Lender
of its obligation hereunder.

 

 

-40-



--------------------------------------------------------------------------------

SECTION 2.03 Determination of Yield. Each Lender shall determine the Yield for
its portion of the Advances Outstanding (including unpaid Yield related thereto,
if any, due and payable on a prior Payment Date) to be paid by the Borrower on
each Payment Date and shall advise the Servicer thereof on or prior to 10:00a.m.
on the third Business Day prior to such Payment Date.

SECTION 2.04 Remittance Procedures. By delivery of a Servicing Report on a
Reporting Date, the Servicer, as agent for the Administrative Agent and the
Lenders, shall, and if the Servicer fails to do so, the Administrative Agent may
instruct the Account Bank to, apply funds on deposit in the Controlled Accounts
on the related Payment Date as described in this Section 2.04; provided that at
any time after delivery of Notice of Exclusive Control that has not been
rescinded, the Administrative Agent shall instruct the Collateral Agent (who
shall instruct the Account Bank) to apply funds on deposit in the Controlled
Accounts as described in this Section 2.04.

(a) Interest and Principal Payments During Reinvestment Period and Absent a
Sequential Pay Event. On each Payment Date during the Reinvestment Period, so
long as no Sequential Pay Event has occurred and is continuing, the Servicer
shall transfer (or instruct the Account Bank to transfer) Interest Collections
and Principal Collections held by the Account Bank in the Collection Account as
of the Payment Date Cut-Off, in accordance with the Servicing Report, to the
following Persons in the following amounts and priority:

(i) to any applicable Governmental Authority, any Tax or withholding for or on
account of any Tax which could result in a Lien on any of the Collateral
Portfolio;

(ii) pari passu to (a) the Collateral Agent, in payment in full of the
Collateral Agent Fee with respect to such Payment Date (along with any unpaid
Collateral Agent Fee with respect to any previous Payment Date) and all accrued
and unpaid Collateral Agent Expenses and (b) the Collateral Custodian and the
Account Bank in payment in full of the Collateral Custodian and Account Bank
Fees with respect to such Payment Date (along with any unpaid Collateral
Custodian and Account Bank Fees with respect to any previous Payment Date) and
all accrued and unpaid Collateral Custodian and Account Bank Expenses; provided
that, so long as no Event of Default has occurred and is continuing, (i) amounts
payable to the Collateral Agent for the Collateral Agent Expenses pursuant to
the foregoing shall not exceed $60,000 for any 12-month period and (ii) amounts
payable to the Collateral Custodian and Account Bank pursuant to the foregoing
clause (b) shall not exceed $75,000 for any 12-month period (other than
indemnity amounts payable by the Borrower to the Collateral Custodian and
Account Bank under the Transaction Documents, which amounts shall not be subject
to such cap);

(iii) to the Servicer, in payment in full of all accrued and unpaid expenses;
provided that amounts payable to the Servicer pursuant to the foregoing shall
not exceed $25,000 for any three-month period;

(iv) to the Servicer, in payment in full of the Servicing Fees with respect to
such Payment Date (along with any unpaid Servicing Fees with respect to any
previous Payment Date);

 

-41-



--------------------------------------------------------------------------------

(v) to the Administrative Agent, all accrued and unpaid fees, out-of-pocket
expenses (including reasonable and reasonably documented out-of-pocket outside
attorneys’ fees, costs and expenses), indemnity amounts and any other
administrative expenses and amounts payable by the Borrower to the
Administrative Agent under the Transaction Documents;

(vi) pro rata, in accordance with the amounts due under this clause, to each
Lender (A) all Yield payable on such Payment Date and (B) the Non-Usage Fee to
the extent that such Non-Usage Fee is accrued and unpaid as of the last day of
the related Remittance Period;

(vii) pro rata, to each Lender, all accrued and unpaid fees (including Breakage
Fees), out-of-pocket expenses (including reasonable and reasonably documented
out-of-pocket outside attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to any Lender under the Transaction Documents;

(viii) to pay the Advances Outstanding to the extent required to satisfy any
outstanding Borrowing Base Deficiency or to avoid a Borrowing Base Deficiency
(on a pro forma basis after giving effect to the payment to be made on such
Payment Date) from arising;

(ix) at the discretion of the Servicer, to the Unfunded Exposure Account up to
an amount necessary to cause the amount on deposit in the Unfunded Exposure
Account to equal the Unfunded Exposure Equity Amount;

(x) first to (a) the Collateral Custodian and the Account Bank, in payment in
full of all accrued and unpaid Collateral Custodian and Account Bank Expenses,
and second to (b) the Collateral Agent, in payment in full of all accrued and
unpaid Collateral Agent Expenses, each to the extent not paid pursuant to
Section 2.04(b)(ii);

(xi) to the Servicer, in payment in full of any expenses not reimbursed pursuant
to Section 2.04(a)(iii); and

(xii) to the Borrower, any remaining amounts.

(b) Payment Date Transfers After the Reinvestment Period or Following the
Occurrence of a Sequential Pay Event. On each Payment Date after the expiration
of the Reinvestment Period, or if a Sequential Pay Event has occurred and is
continuing, the Servicer shall transfer collected funds held by the Account Bank
in the Collection Account as of the Payment Date Cut-Off, in accordance with the
Servicing Report, to the following Persons in the following amounts and
priority:

(i) to any applicable Governmental Authority, any Tax or withholding for or on
account of any Tax which could result in a Lien on any of the Collateral
Portfolio;

 

-42-



--------------------------------------------------------------------------------

(ii) pari passu to (a) the Collateral Agent, in payment in full of the
Collateral Agent Fee with respect to such Payment Date (along with any unpaid
Collateral Agent Fee with respect to any previous Payment Date) and all accrued
and unpaid Collateral Agent Expenses and (b) the Collateral Custodian and the
Account Bank in payment in full of the Collateral Custodian and Account Bank
Fees with respect to such Payment Date (along with any unpaid Collateral
Custodian and Account Bank Fees with respect to any previous Payment Date) and
all accrued and unpaid Collateral Custodian and Account Bank Expenses; provided
that, so long as no Event of Default has occurred and is continuing, (i) amounts
payable to the Collateral Agent for the Collateral Agent Expenses pursuant to
the foregoing shall not exceed $60,000 for any 12-month period and (ii) amounts
payable to the Collateral Custodian and Account Bank pursuant to the foregoing
clause (b) shall not exceed $75,000 for any 12-month period (other than
indemnity amounts payable by the Borrower to the Collateral Custodian and
Account Bank under the Transaction Documents, which amounts shall not be subject
to such cap);

(iii) to the Servicer, in payment in full of all accrued and unpaid expenses;
provided that amounts payable to the Servicer pursuant to the foregoing shall
not exceed $25,000 for any three-month period;

(iv) to the Servicer, in payment in full of the Servicing Fees with respect to
such Payment Date (along with any unpaid Servicing Fees with respect to any
previous Payment Date);

(v) to the Administrative Agent, all accrued and unpaid fees, out-of-pocket
expenses (including reasonable and reasonably documented out-of-pocket outside
attorneys’ fees, costs and expenses), indemnity amounts and any other
administrative expenses and amounts (to the extent not previously paid in
accordance with Section 8.01(b)) payable by the Borrower to the Administrative
Agent under the Transaction Documents;

(vi) pro rata, in accordance with the amounts due under this clause, to each
Lender (A) all Yield payable on such Payment Date and (B) the Non-Usage Fee to
the extent that such Non-Usage Fee is accrued and unpaid as of the last day of
the related Remittance Period;

(vii) pro rata, to each Lender, all accrued and unpaid fees (including Breakage
Fees), out-of-pocket expenses (including reasonable and reasonably documented
out-of-pocket outside attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to any Lender under the Transaction Documents;

(viii) to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;

(ix) prior to the occurrence of a Sequential Pay Event, pro rata to each Lender,
the Lender Allocation Percentage of the amount available under this clause (ix)
to pay the Advances Outstanding, including any applicable Make-Whole Premium,
until paid in full;

 

-43-



--------------------------------------------------------------------------------

(x) after the occurrence of a Sequential Pay Event, pro rata to each Lender, to
pay the Advances Outstanding, including any applicable Make-Whole Premium, until
paid in full;

(xi) first to (a) the Collateral Custodian and the Account Bank, in payment in
full of all accrued and unpaid Collateral Custodian and Account Bank Expenses,
and second to (b) the Collateral Agent, in payment in full of all accrued and
unpaid Collateral Agent Expenses, each to the extent not paid pursuant to
Section 2.04(b)(ii);

(xii) to the Servicer, in payment in full of any expenses not reimbursed
pursuant to Section 2.04(b)(iii) and

(xiii) to the Borrower, any remaining amounts.

(c) Unfunded Exposure Account. On or prior to the last day of the Reinvestment
Period, the Borrower shall fund an amount equal to the Unfunded Exposure Amount
into the Unfunded Exposure Account. During the Reinvestment Period, no amounts
shall be required to be deposited into the Unfunded Exposure Account (other than
pursuant to Section 2.02(f) or Section 2.06(a)). Funds on deposit in the
Unfunded Exposure Account as of any date of determination may be withdrawn to
fund draw requests of the relevant Obligors under any Revolving Loan Asset or
Delayed Draw Loan Asset; provided that, until an Event of Default has occurred,
the amount withdrawn to fund such draw request shall not create any Borrowing
Base Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Servicer (on
behalf of the Borrower) to the Account Bank (with a copy to the Administrative
Agent, the Collateral Agent and each Lender) in the form of a Disbursement
Request, and the Servicer (on behalf of the Borrower) shall instruct the Account
Bank to fund such draw request in accordance with the Disbursement Request;
provided that at any time after delivery of Notice of Exclusive Control, the
Collateral Agent shall so instruct the Account Bank. At any time, the Servicer
(or, after delivery of a Notice of Exclusive Control, the Collateral Agent
acting at the direction of the Administrative Agent) may cause any amounts on
deposit in the Unfunded Exposure Account which exceed the Unfunded Exposure
Amount as of any date of determination to be deposited into the Principal
Collection Account as Principal Collections.

(d) Insufficiency of Funds. The parties hereby agree that, subject to this
Section 2.04, if the funds on deposit in the Collection Account are insufficient
to pay any amounts due and payable on a Payment Date, the Borrower shall
nevertheless remain responsible for, and shall pay on each succeeding Payment
Date until paid in full all amounts payable under this Agreement and the other
Transaction Documents in accordance with the terms of this Agreement and the
other Transaction Documents. For the avoidance of doubt, notwithstanding
anything to the contrary contained herein, any failure by the Borrower to pay
any amount payable under any Transaction Document on the date such payment is
due according to such Transaction Document shall, if not cured within any
applicable grace period, constitute an Event of Default notwithstanding that at
the time such payment is due and during any applicable grace period Available
Collections are insufficient for the Borrower to make such payment.

 

-44-



--------------------------------------------------------------------------------

SECTION 2.05 Instructions to the Collateral Agent. To the extent permitted by
Applicable Law, the Administrative Agent shall promptly transmit to the Servicer
and the Borrower by telecopy or e-mail a copy of all instructions and directions
given to the Collateral Agent or the Account Bank by the Administrative Agent,
pursuant to Section 2.04. If either the Administrative Agent or Collateral Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or the Servicer under Section 2.04 or otherwise pursuant to this
Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Servicer and the Collateral Agent in writing and in reasonable
detail to identify the specific disagreement. If such disagreement cannot be
resolved within two Business Days, the determination of the Administrative Agent
as to such amounts shall be conclusive and binding on the parties hereto absent
manifest error. In the event the Collateral Agent or the Account Bank receives
instructions from the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Agent or the
Account Bank, as applicable, shall rely on and follow the instructions given by
the Administrative Agent.

SECTION 2.06 Borrowing Base Deficiency Payments.

(a) In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower
shall, within 12 Business Days from the earlier of (x) the date of the Borrower
acquiring knowledge of such Borrowing Base Deficiency and (y) the date of the
Borrower receives written notice of such Borrowing Base Deficiency from the
Administrative Agent, eliminate such Borrowing Base Deficiency in its entirety
by effecting one or more (or any combination thereof) of the following actions
in order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in Dollars into the Principal Collection Account
and/or the Unfunded Exposure Account in the amount necessary to eliminate such
Borrowing Base Deficiency, (ii) repay Advances Outstanding (together with any
Breakage Fees and all accrued and unpaid costs and expenses of the
Administrative Agent and the Lenders, in each case in respect of the amount so
prepaid) in the amount necessary to eliminate such Borrowing Base Deficiency,
and/or (iii) subject to the approval of the Administrative Agent, in its sole
discretion, Pledge additional Eligible Loan Assets in the amount necessary to
eliminate such Borrowing Base Deficiency. If the Administrative Agent does not
reply to a request by the Borrower within any time period provided for such a
reply pursuant to this Section 2.06(a) and does not inform the Borrower that the
Administrative Agent is extending the period for such a reply, such failure to
reply shall constitute a denial of such request.

(b) No later than 2:00 p.m. on the Business Day prior to the proposed repayment
of Advances Outstanding or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), (unless waived by the Administrative Agent), the Borrower (or
the Servicer on its behalf) shall deliver (i) to the Administrative Agent (with
a copy to the Collateral Agent and the Collateral Custodian), notice of such
repayment or Pledge and a duly completed Borrowing Base Certificate, updated to
the date such repayment or Pledge is being made and giving pro forma effect to
such repayment or Pledge, and (ii) to the Administrative Agent, if applicable, a
description of any Eligible Loan Asset and each Obligor of such Eligible Loan
Asset to be Pledged and added to the updated Loan Asset Schedule. Any notice
pertaining to any repayment or any Pledge pursuant to this Section 2.06 shall be
irrevocable.

 

-45-



--------------------------------------------------------------------------------

SECTION 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions.

(a) Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset (including, without
limitation, any Defaulted Loan Assets) with an Eligible Loan Asset so long as
(i) no event has occurred, or would result from such substitution, which
constitutes an Event of Default an Unmatured Event of Default or a Borrowing
Base Deficiency provided that a Borrowing Base Deficiency (and any Unmatured
Event of Default arising therefrom) shall not impair the right of the Borrower
to effect an otherwise permitted substitution as necessary to facilitate a cure
of such Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) so long as immediately after giving effect to such substitution and
any other sale or transfer substantially contemporaneous therewith, such
Borrowing Base Deficiency shall be cured or if not cured, reduced and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

(b) Discretionary Sales. The Borrower shall be permitted to sell Loan Assets to
Persons other than the Transferor or its Affiliates (which, for the avoidance of
doubt, shall be permitted in accordance with Section 2.06(e)) from time to time;
provided that (A) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof or
reinvested, prior to the end of the Reinvestment Period, in additional Eligible
Loan Assets in accordance with (and to the extent permitted under) Section 2.21
hereof, (B) no Event of Default has occurred or would result from such sale, and
no Unmatured Event of Default or a Borrowing Base Deficiency exists or would
result from such sale; and (C) the prior written consent of the Administrative
Agent (in its sole discretion) shall be required if:

(i) the proceeds of the sale of such Loan Asset will be less than the Adjusted
Borrowing Value of such Loan Asset;

(ii) after giving effect to such sale and all other sales, substitutions or
releases of Loan Assets (other than Warranty Loan Assets) pursuant to Sections
2.07(a), 2.07(b), 2.07(e) or 2.07(g) during the previous 12-month period (or, at
any time prior to the first 12 months following the Closing Date, such shorter
period), the Outstanding Balance of all Loan Assets disposed pursuant to such
sales, substitutions or releases will exceed 30% of the highest aggregate
Outstanding Balance of all Loan Assets at any time during such period; or

(iii) at any time from and after the end of the Reinvestment Period, the
proceeds of the sale of such Loan Asset will be equal to or greater than the
Adjusted Borrowing Value of such Loan Asset immediately after the sale of such
Loan Asset and

a. the Collateral Portfolio will include fewer than seven Loan Assets, or

 

-46-



--------------------------------------------------------------------------------

b. the aggregate Adjusted Borrowing Value of all the Loan Assets will be less
than $70,000,000.

(c) Repurchase or Substitution of Warranty Loan Assets. If on any day a Loan
Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business Days
following the earlier of knowledge by the Borrower, the Servicer or the
Transferor (if applicable) of such Loan Asset becoming a Warranty Loan Asset or
receipt by the Borrower from the Administrative Agent of written notice thereof,
the Borrower shall either:

(i) make a deposit to the Collection Account (as Principal Collections for
allocation pursuant to Section 2.04) in immediately available funds in an amount
equal to the sum of (x) the initial Assigned Value with respect to such Loan
Asset multiplied by the Outstanding Balance of such Loan Asset and (y) any
expenses or fees with respect to such Loan Asset and costs and damages incurred
by the Administrative Agent or by any Lender in connection with any violation by
such Loan Asset of any predatory or abusive lending law which is an Applicable
Law (a notification regarding the amount of such expenses or fees to be provided
by the Administrative Agent to the Borrower); provided that the Administrative
Agent shall have the right to determine whether the amount so deposited is
sufficient to satisfy the foregoing requirements; or

(ii) with the prior written consent of the Administrative Agent, in its sole
discretion, substitute a Substitute Eligible Loan Asset for such Warranty Loan
Asset.

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

(d) Conditions to Sales, Substitutions and Repurchases. Any sales, substitutions
or repurchases effected pursuant to Sections 2.07(a), (b), or (c) shall be
subject to the satisfaction of the following conditions (as certified in writing
to the Administrative Agent and Collateral Agent by the Borrower):

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;

(ii) the Borrower shall deliver a list of all Loan Assets to be sold,
substituted or repurchased;

(iii) the Loan Assets were selected for sale, repurchase or substitution in a
manner consistent with and pursuant to the Investment Policies;

 

-47-



--------------------------------------------------------------------------------

(iv) the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;

(v) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

(vi) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects), except to the extent relating to an
earlier date;

(vii) any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18; and

(viii) the Borrower and the Servicer (on behalf of the Borrower) shall agree to
pay the reasonable and reasonably documented outside legal fees and expenses of
the Administrative Agent, each Lender, Collateral Agent and the Collateral
Custodian in connection with any such sale, substitution or repurchase
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of the Secured Parties and any
other party having an interest in the Loan Asset in connection with such sale,
substitution or repurchase).

(e) Affiliate Transactions. Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, the Transferor shall not reacquire
and no Affiliate of the Transferor shall acquire from the Borrower and the
Borrower shall not transfer to the Transferor or to Affiliates of the
Transferor, and none of the Transferor nor any Affiliates thereof shall have a
right or ability to purchase, the Loan Assets other than transfers that (i) are
permitted by Section 2.07(f) of this Agreement, and (ii) are made on an arms’
length basis and for fair market value; provided that (x) the proceeds of such
sale shall be deposited into the Collection Account to be disbursed in
accordance with Section 2.04 hereof, (y) no Event of Default has occurred and is
continuing or would result from such sale and no Unmatured Event of Default or a
Borrowing Base Deficiency exists or would result from such sale; and (z) the
Administrative Agent shall provide prior written consent to such sale.

(f) Limitations on Sales and Substitutions. (i) The Outstanding Balance of all
Loan Assets (other than Warranty Loan Assets) substituted with Eligible Loan
Assets from the Transferor or any Affiliate pursuant to Section 2.07(a), sold
pursuant to Sections 2.07(e) or released pursuant to a Lien Release Dividend
during the term of this Agreement shall not exceed 20% of the highest aggregate
Outstanding Balance of all Loan Assets at any time during the previous 12-month
period, and (ii) the Outstanding Balance of all Defaulted Loan Assets (other
than Warranty Loan Assets) substituted with Eligible Loan Assets from the
Transferor or any Affiliate pursuant to Section 2.07(a), sold pursuant to
Section 2.07(e) or released pursuant to a Lien Release Dividend during the term
of this Agreement shall not exceed 10% of the highest aggregate Outstanding
Balance of all Loan Assets at any time during the previous 12-month

 

-48-



--------------------------------------------------------------------------------

period. Notwithstanding the foregoing, the Borrower shall be permitted to sell
Loan Assets that are not Eligible Loan Assets; provided that, after the
occurrence and during the continuance of an Event of Default, the prior written
consent of the Administrative Agent shall be required for any such sale.

(g) Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor any Loan Assets that were sold by the Transferor
to the Borrower, or portions thereof (each, a “Lien Release Dividend”), subject
to the following terms and conditions, as certified by the Borrower and the
Transferor to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian):

(i) The Borrower and the Transferor shall have given the Administrative Agent,
with a copy to the Collateral Agent and the Collateral Custodian, at least five
Business Days prior written notice requesting that the Administrative Agent
consent to the effectuation of a Lien Release Dividend, in the form of Exhibit I
hereto and which shall contain a list specifying all Loan Assets or portions
thereof to be transferred (a “Notice and Request for Consent”), which consent
shall be given in the sole and absolute discretion of the Administrative Agent;
provided that the Administrative Agent will endeavor to promptly respond to the
Notice and Request for Consent but if the Administrative Agent shall not have
responded to the Notice and Request for Consent by 11:00 a.m. on the day that is
one Business Day prior to the proposed Lien Release Dividend Date, the
Administrative Agent shall be deemed not to have given its consent;

(ii) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (B) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no Material Adverse Effect with respect to the
Servicer or the Borrower;

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, not Solvent;

 

-49-



--------------------------------------------------------------------------------

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
obtained all authorizations, consents and approvals required to effectuate the
Lien Release Dividend;

(vi) If a portion of a Loan Asset is being transferred pursuant to such Lien
Release Dividend, (A) such transfer shall not have an adverse effect on the
portion of such Loan Asset remaining as a part of the Collateral Portfolio, any
other aspect of the Collateral Portfolio, the Lenders, the Administrative Agent
or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan Asset) for the portion of the Loan Asset remaining as
a part of the Collateral Portfolio shall have been executed, and the original
thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

(vii) Each Loan Asset, or portion thereof, as applicable, shall be transferred
at a value equal to the Outstanding Balance thereof, exclusive of any accrued
and unpaid interest or PIK Interest thereon;

(viii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

(ix) The Borrower shall have paid in full an aggregate amount equal to the sum
of all amounts due and owing to the Administrative Agent, the Lenders, the
Collateral Agent or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, if any, to the extent accrued to
such date (including, without limitation, Breakage Fees) with respect to the
Loan Assets to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Loan Assets pursuant to such
Lien Release Dividend; and

(x) The Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable and reasonably documented outside legal fees and expenses of the
Administrative Agent, the Lenders, the Collateral Agent and the Collateral
Custodian in connection with any Lien Release Dividend (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, and any other party having
an interest in the Loan Assets in connection with such Lien Release Dividend).

SECTION 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 5:00 p.m. on the day when due in Dollars in immediately available
funds to the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower or the Servicer, as applicable, shall, to the
extent permitted by law, pay to the Secured Parties interest on all amounts not
paid or deposited when due to any of the Secured Parties hereunder at 2.0% per
annum above the Base Rate (other than with respect to any Advances Outstanding,
which shall accrue at the LIBOR Yield Rate or Base Rate Yield Rate, as
applicable), payable on demand,

 

-50-



--------------------------------------------------------------------------------

from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. Each
LIBOR Advance shall accrue interest at the applicable LIBOR Yield Rate for such
LIBOR Advance during each applicable Interest Period. All computations of
interest and all computations with respect to the Yield, the LIBOR Yield and the
LIBOR Yield Rate with respect to LIBOR Advances shall be computed on the basis
of a year of 360 days for the actual number of days elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable. Payments of Yield with respect to
each LIBOR Advance shall be payable on each Payment Date on which an Interest
Period for such LIBOR Advance ends. Each Base Rate Advance shall accrue interest
at the Base Rate Yield Rate for each day beginning on, and including, the
Advance Date with respect to such Base Rate Advance and ending on, but
excluding, the Conversion Date for such Base Rate Advance or the date such Base
Rate Advance is repaid in full. All computations of interest and all
computations with respect to the Yield and Base Rate Yield Rate with respect to
Base Rate Advances shall be computed on the basis of a year of 365 or 366 days,
as the case may be, for the actual number of days elapsed. With respect to any
calendar month in which a Payment Date occurs, any Yield that accrues with
respect to any Base Rate Advance during the period that commences and on and
includes the first day of such calendar month and ends on and includes the
Payment Date Cut-Off in such calendar month shall be payable on the Payment Date
that occurs in such calendar month. Any Yield with respect to any Base Rate
Advance that accrues in such calendar month after the Payment Date Cut-Off in
such calendar month shall be payable on the Payment Date next following the
Payment Date that occurs in such calendar month.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be due on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Borrower and approved by the Lenders and the
Administrative Agent pursuant to Section 2.02 is not for any reason whatsoever,
except as a result of the gross negligence or willful misconduct of, or failure
to fund such Advance on the part of, the Lenders, the Administrative Agent or an
Affiliate thereof, made or effectuated, as the case may be, on the date
specified therefor, the Borrower shall indemnify such Lender against any loss,
cost or expense incurred by such Lender related thereto (other than any such
loss, cost or expense solely due to the gross negligence or willful misconduct
or failure to fund such Advance on the part of the Lenders, the Administrative
Agent or an Affiliate thereof), including, without limitation, any loss
(including cost of funds and reasonable out-of-pocket expenses), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund Advances or maintain the Advances Outstanding.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

 

-51-



--------------------------------------------------------------------------------

(d) Unless sooner prepaid pursuant to the terms hereof, the Advances Outstanding
shall be repaid in full on the Facility Maturity Date or on such later date as
is agreed to in writing by the Borrower, the Servicer, the Administrative Agent,
the Collateral Agent and the Lenders.

SECTION 2.09 Fees. The Borrower shall pay the Lenders (either directly or
through the Administrative Agent) the Fees in the amounts and on the dates set
forth in the Lender Fee Letter.

SECTION 2.10 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change following the date
hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application following the date hereof of any Applicable Law (including, without
limitation, any law or regulation resulting in any payments paid to any Lender
under this Agreement being subject to any Tax, except for Taxes on the overall
net income of such Lender), in each case whether foreign or domestic or (ii) the
compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Administrative Agent, any
Lender or any Affiliate, participant, successor or assign thereof (each of which
shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, or there shall be any reduction in the amount of
any sum received or receivable by an Affected Party under this Agreement or
under any other Transaction Document, the Borrower shall, from time to time,
after written demand by the Administrative Agent (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), on behalf of such Affected Party, pay to the Administrative Agent, on
behalf of such Affected Party, additional amounts sufficient to compensate such
Affected Party for such increased costs or reduced payments within 10 days after
such demand; provided that the amounts payable under this Section 2.10 shall be
without duplication of amounts payable under Section 2.11 and shall not include
any Excluded Taxes.

(b) If either (i) the introduction of or any change following the date hereof in
or in the interpretation, administration or application following the date
hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Administrative Agent on behalf of such Affected Party such additional

 

-52-



--------------------------------------------------------------------------------

amounts as will compensate such Affected Party for such reduction. For the
avoidance of doubt, any increase in cost and/or reduction in Yield with respect
to any Affected Party caused by regulatory capital allocation adjustments due to
FAS 166, 167 and subsequent statements and interpretations shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.10.

(c) In determining any amount provided for in this Section 2.10, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation; provided that the Borrower
shall not be required to compensate such Affected Party pursuant to this
Section 2.10 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Affected Party notifies the Borrower of
any change set forth in clauses (a) and (b) above giving rise to such increased
costs or reductions and of such Affected Party’s intention to claim compensation
therefor (except that, if such change giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.

(f) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules and regulations promulgated
thereunder or issued in connection therewith shall be deemed to have been
introduced after the Closing Date, thereby constituting a change for which a
claim for increased costs or additional amounts may be made hereunder with
respect to the Affected Parties, regardless of the date enacted, adopted or
issued.

SECTION 2.11 Taxes.

(a) All payments made by the Borrower or made by the Servicer on behalf of the
Borrower under this Agreement will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in good faith discretion of
an applicable Withholding Agent) requires any Taxes to be withheld from any
amounts payable to any Indemnified Party, then the amount payable to such Person
will be increased (the amount of such increase, the “Additional Amount”) such
that every net payment made under this Agreement after withholding for or on
account of any Taxes (including, without limitation, any Taxes on such increase)
is not less than

 

-53-



--------------------------------------------------------------------------------

the amount that would have been paid had no such deduction or withholding been
made. The foregoing obligation to pay Additional Amounts with respect to
payments required to be made by the Borrower or made by the Servicer on behalf
of the Borrower under this Agreement will not, however, apply with respect to
(i) Taxes imposed on or measured by the overall net income (however denominated)
of the Administrative Agent, any Lender, or any other recipient of any payment
to be made hereunder, or profits, franchise and similar Taxes imposed on the
Administrative Agent or such Lender or other recipient (in lieu of net income or
profit taxes) and backup withholding and similar Taxes by (I) the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office or the office to which its
interest in the Advances is assigned is located or (II) any other jurisdiction
(or any political subdivision thereof) as a result of a present or former
connection between the Administrative Agent or such Lender or other recipient
and such jurisdiction imposing such Tax other than a connection arising solely
as a result of engaging in any transaction contemplated under this Agreement,
(ii) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction described in clause (i) above; (iii) in the
case of a Lender, any United States federal withholding Tax that is imposed on
amounts payable (including, for the avoidance of doubt, consent, amendment or
similar fees) to such Lender at the time such Lender acquires an interest in the
Advances or designates a new lending office (other than a designation made at
the request of Borrower), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive Additional Amounts from Borrower with respect
to such withholding tax pursuant to this Section 2.11(a); (iv) in the case of a
Lender who designates a new lending office (other than a designation made at the
request of Borrower), any United States federal withholding Tax that is imposed
on interest payments pursuant to any Applicable Law that is in effect at the
time of such change in lending office, except to the extent that such Lender was
entitled, immediately prior to such change in lending office, to receive
Additional Amounts or indemnity payments from the Borrower with respect to such
withholding Tax pursuant to this Section 2.11(a); (v) any Tax attributable to
such recipient’s failure to comply with Section 2.11(d); (vi) any Taxes imposed
under, or as a result of the failure of such recipient to satisfy the applicable
requirements under, FATCA; and (vii) interest, penalties, additions to Tax and
costs or expenses solely resulting from the assessment or imposition of Taxes
described in clauses (i) through (vi) of this definition (“Excluded Taxes”).

(b) The Borrower will indemnify (and, to the extent the funds available for such
indemnification pursuant to Section 2.04 are insufficient, the Servicer, on
behalf of the Borrower, will indemnify) each Indemnified Party for the full
amount of Taxes (other than Excluded Taxes) payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within 10 days from the date a written
invoice therefor is delivered to the Borrower.

(c) Within 30 days after the date of any payment by the Borrower or by the
Servicer on behalf of the Borrower of any Taxes, the Borrower or the Servicer,
as applicable, will furnish to the Administrative Agent and the Lenders at the
applicable address set forth on this Agreement, appropriate evidence of payment
thereof.

 

-54-



--------------------------------------------------------------------------------

(d) Each Foreign Lender that (a) is a party hereto on the Closing Date or
(b) becomes an assignee of an interest under this Agreement after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) shall deliver to the Borrower with a copy to the Administrative
Agent, (i) within 15 days after becoming a Foreign Lender hereunder, one (or
such other number as may from time to time be prescribed by Applicable Law) duly
completed and properly executed copy of the applicable Internal Revenue Service
Form W-8 (or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Law), as appropriate, to permit the Borrower to make payments
hereunder for the account of such Lender without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of
or after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.11(d), copies (in
such numbers as may from time to time be prescribed by Applicable Law or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes. In
addition, any Lender that is a U.S. Person shall deliver to the Borrower, with a
copy to the Administrative Agent, one (or such other number as may from time to
time be prescribed by Applicable Law) duly completed and properly executed copy
of Internal Revenue Service Form W-9 (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) as will enable
Borrower, Servicer and Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to any Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder, such
Lender is required to compensate a bank or other financial institution in
respect of Taxes under circumstances similar to those described in this
Section 2.11, then, within 10 days after demand by each applicable Lender, the
Borrower shall pay to such Lender such additional amount or amounts as may be
necessary to reimburse such Lender for any amounts paid by them.

(f) If a payment made to a Lender hereunder would be subject to United States
federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower, the Servicer and the Administrative Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower, the Servicer or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, Servicer and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with Lender obligations under FATCA and to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section 2.11,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

-55-



--------------------------------------------------------------------------------

(g) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund or credit (in lieu of
such refund) of any amounts as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.11, it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the amounts giving rise to
such refund), together with any interest paid by the relevant Governmental
Authority with respect to such refund, provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns or its
books or records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h) Without prejudice to the survival of any other agreement of the Borrower and
the Servicer hereunder, the agreements and obligations of the Borrower, the
Servicer, the Administrative Agent and each Lender contained in this
Section 2.11 shall survive the termination of this Agreement.

(i) For the purposes of this Section 2.11, the term “Applicable Law” includes
FATCA.

SECTION 2.12 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Purchase and Sale
Agreement. The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Purchase and Sale Agreement and any UCC financing statements filed
under or in connection therewith for the benefit of the Secured Parties. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall automatically terminate upon the
Collection Date.

SECTION 2.13 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
(a) collaterally assigns and pledges to the Collateral Agent, on behalf of the

 

-56-



--------------------------------------------------------------------------------

Secured Parties, and (b) grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent,
for the benefit of the Secured Parties, of any of its rights in the Collateral
Portfolio shall not release the Borrower from any of its duties or obligations
under the Collateral Portfolio, and (c) none of the Administrative Agent, the
Collateral Agent, any Lender (nor its successors and assigns) nor any Secured
Party shall have any obligations or liability under the Collateral Portfolio by
reason of this Agreement, nor shall the Administrative Agent, the Collateral
Agent, any Lender (nor its successors and assigns) nor any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. The Borrower authorizes the Collateral Agent to file all such
financing statements and amendments thereto pursuant to the UCC or other notices
appropriate under applicable law, as the Collateral Agent may require, each in
form satisfactory to the Collateral Agent. Such financing statements and
amendments may contain a description of the Collateral as set forth herein or in
any generic manner and may describe the Collateral Portfolio as “all assets” or
words of similar effect.

SECTION 2.14 Evidence of Debt. The Administrative Agent shall maintain, solely
for this purpose as the agent of the Borrower, at its address referred to in
Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Register as a
Lender under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

SECTION 2.15 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and 4.03 are made and are true and correct on the date of this Agreement and on
each Cut-Off Date unless such representations and warranties are made as of a
specific date.

SECTION 2.16 Release of Loan Assets.

(a) The Borrower may obtain the release of (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset, (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account and (iii) any Collateral Portfolio as otherwise specified in,
and in accordance

 

-57-



--------------------------------------------------------------------------------

with, Section 3.4 of the Custody Agreement. The Servicer, with the consent of
the Administrative Agent, shall give notice of such release to the Collateral
Custodian and the Collateral Agent (in the form of Exhibit L). If applicable,
the Collateral Agent, for the benefit of the Secured Parties, shall at the sole
expense of the Servicer and at the direction of the Administrative Agent,
execute such documents and instruments of release as may be prepared by the
Servicer on behalf of the Borrower and take other such actions as shall
reasonably be requested by the Borrower to effect a release of the Lien created
pursuant to this Agreement. Upon receiving such notification by the Servicer as
described in the first sentence of this clause (a), if applicable, the
Collateral Custodian shall deliver the Required Loan Documents to the Borrower.

(b) Promptly after the Collection Date has occurred, each Lender and the
Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral Agent, any
Lender or the Administrative Agent but without any other representation or
warranty, express or implied, by or recourse against any Lender or the
Administrative Agent.

SECTION 2.17 Treatment of Amounts Received by the Borrower. Amounts received by
the Borrower pursuant to Section 2.07 on account of Loan Assets shall be treated
as payments of Principal Collections or Interest Collections, as applicable, on
Loan Assets hereunder.

SECTION 2.18 Prepayment; Termination.

(a) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances Outstanding may only be reduced in whole or in part at the option of
the Borrower at any time by delivering a Notice of Reduction (which notice shall
include a Borrowing Base Certificate) to the Administrative Agent, the
Collateral Agent and the Lenders at least three Business Days prior to such
reduction. Upon any prepayment, the Borrower shall also pay in full the related
Breakage Fees, if any, (solely to the extent such prepayment occurs on any day
other than a Payment Date), and other accrued and unpaid costs and expenses of
Administrative Agent and Lenders related to such prepayment; provided that no
reduction in Advances Outstanding shall be given effect unless (i) sufficient
funds have been remitted to pay all such amounts in full, as determined by the
Administrative Agent, in its sole discretion and (ii) no event has occurred, or
would result from, such prepayment which would constitute an Event of Default or
an Unmatured Event of Default. The Administrative Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Breakage Fees, to the pro rata reduction of the Advances Outstanding and to
the payment of any accrued and unpaid costs and expenses of the Administrative
Agent and the Lender related to such prepayment. Any notice relating to any
repayment pursuant to this Section 2.18(a) shall be irrevocable.

(b) The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon three Business Days’ prior written notice to the
Administrative Agent and the Lenders and upon payment in full of all Advances
Outstanding, all accrued and unpaid Yield, any Breakage Fees, all accrued and
unpaid costs and expenses of the

 

-58-



--------------------------------------------------------------------------------

Administrative Agent and Lenders, payment of the Make-Whole Premium pro rata to
each Lender if such prepayment occurs prior to the third anniversary of the
Closing Date (subject to Section 2.10(f)) and payment of all other Obligations
(other than unmatured contingent indemnification obligations). In addition, the
Borrower may, at its option, reduce the Maximum Facility Amount in whole or in
part upon payment in full of the Make-Whole Premium, if applicable, and delivery
of a Notice of Reduction at least three Business Days prior to such reduction;
provided that (x) after giving effect to such reduction the Maximum Facility
Amount is not less than the Advances Outstanding and (y) no Event of Default or
Unmatured Event of Default would result from such reduction in the Maximum
Facility Amount. Any termination of this Agreement shall be subject to
Section 11.05.

(c) The Borrower hereby acknowledges and agrees that the Make-Whole Premium
constitutes additional consideration for the Lenders to enter into this
Agreement.

SECTION 2.19 Value Adjustment Events.

(a) If a Value Adjustment Event occurs with respect to any Loan Asset, the
Assigned Value of such Loan Asset may be amended one time by the Administrative
Agent after each such Value Adjustment Event, in its commercially reasonable
judgment. The Administrative Agent will provide written notice of the revised
Assigned Value to the Borrower and the Servicer. To the extent the Servicer has
actual knowledge or has received notice of any Value Adjustment Event with
respect to any Loan Asset, the Servicer shall give prompt notice thereof to the
Administrative Agent (but, in any event, not later than two Business Days after
it receives notice or gains actual knowledge thereof).

(b) If the circumstances giving rise to any Value Adjustment Event with regard
to any Loan Asset cease to be applicable, the Servicer may provide written
notice of such changed circumstance to the Administrative Agent, and if no Value
Adjustment Event shall then be continuing for such Loan Asset, the
Administrative Agent shall in good faith re-evaluate the Assigned Value for such
Collateral Obligation.

(c) In the event the Borrower disagrees with any Assigned Value for any Loan
Asset designated by the Administrative Agent following a Value Adjustment Event
with respect to such Loan Asset, the Borrower may (at its expense) retain any
Approved Valuation Firm selected by the Administrative Agent to value such Loan
Asset and if the value determined by such firm is greater than the Assigned
Value designated by the Administrative Agent, such firm’s valuation shall become
the Assigned Value of such Loan Asset; provided that the Assigned Value of such
Loan Asset shall be the value assigned by the Administrative Agent until such
firm has determined its value; provided further that if the value determined by
such firm is less than the Assigned Value designated by the Administrative
Agent, the Administrative Agent in its sole discretion may further modify the
Assigned Value of such Loan Asset to reflect such lower value.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.20 Collections and Allocations.

(a) The Servicer shall promptly identify Available Collections received as being
on account of Interest Collections or Principal Collections and shall transfer,
or cause to be transferred, all Available Collections received directly by it to
the Collection Account by the close of business on the second Business Day after
such Collections are received. Upon the transfer of Available Collections to the
Collection Account, the Servicer shall segregate Principal Collections and
Interest Collections and transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively. The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collection Account and the Interest
Collection Account on each Quarterly Reporting Date in the Servicing Report
delivered pursuant to Section 6.08(b).

(b) On the Cut-Off Date with respect to any Loan Asset, the Servicer will
deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

(c) With the prior written consent of the Administrative Agent (a copy of which
will be provided by the Servicer to the Collateral Agent), the Servicer may
withdraw from the Collection Account any deposits thereto constituting Excluded
Amounts if the Servicer has, prior to such withdrawal and consent, delivered to
the Administrative Agent and each Lender a report setting forth the calculation
of such Excluded Amounts in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Prior to a Notice of Exclusive Control, the Servicer shall, pursuant to
written instruction (which may be in the form of standing instructions), and, if
the Servicer fails to do so, the Administrative Agent may cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in the Collection Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. A Permitted Investment
acquired with funds deposited in the Unfunded Exposure Account shall mature not
later than the next Business Day succeeding the day of investment, and shall not
be sold or disposed of prior to its maturity. All such Permitted Investments
shall be held by the Account Bank subject to the Lien of the Collateral Agent
for the benefit of the Secured Parties, and otherwise comply with assumptions of
the legal opinions of Dechert LLP dated the Closing Date and delivered in
connection with this Agreement; provided that compliance shall be the
responsibility of the Borrower and the Servicer and not the Collateral Agent and
Account Bank. All income and gain realized from any such investment, as well as
any interest earned on deposits in any Controlled Account shall be distributed
in accordance with the provisions of Article II hereof. The Borrower shall
deposit in the Collection Account or the Unfunded Exposure Account, as the case
may be (with respect to investments made hereunder of funds held therein), an
amount equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Account Bank,
the Collateral Agent, the Administrative Agent or any Lender shall be liable for
the amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in any Controlled Account, other than with respect to
fraud or their own gross negligence or willful misconduct. The parties hereto
acknowledge that the Collateral Agent, the Account Bank or any of its Affiliates
may perform services and receive compensation with respect to the Permitted
Investments.

 

-60-



--------------------------------------------------------------------------------

(e) Until the Collection Date, neither the Borrower nor the Servicer shall have
any rights of direction or withdrawal, with respect to amounts held in any
Controlled Account, except to the extent explicitly set forth in this Agreement
or the Control Agreement.

SECTION 2.21 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and Administrative Agent, the Servicer may, to the extent of
any Principal Collections on deposit in the Principal Collection Account:

(a) prior to the end of the Reinvestment Period, withdraw such funds for the
purpose of reinvesting in additional Eligible Loan Assets to be acquired
hereunder and to be included in the Collateral Portfolio; provided that the
following conditions are satisfied:

(i) all conditions precedent set forth in Section 3.04 have been satisfied;

(ii) no Event of Default has occurred, or would result from such withdrawal and
reinvestment, and no Unmatured Event of Default or Borrowing Base Deficiency
exists or would result from such withdrawal and reinvestment;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

(iv) the Servicer provides same day written notice to the Administrative Agent
and the Account Bank by facsimile or email (to be received no later than 1:00
p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer;

(vi) the Account Bank provides to the Administrative Agent by facsimile or email
(to be received no later than 1:30 p.m. on that same day) a statement reflecting
the total amount on deposit as of the opening of business on such day in the
Principal Collection Account;

(vii) such Loan Asset satisfies the Eligibility Criteria as set forth in
Schedule II hereto; and

(viii) if such funds are to be withdrawn within three Business Days prior to any
Payment Date, the Principal Collections on deposit in the Principal Collection
Account are sufficient to be applied in the amounts designated in the related
Servicing Report on each Payment Date in accordance with Section 2.04; or

 

-61-



--------------------------------------------------------------------------------

(b) prior to the Facility Maturity Date, withdraw such funds for the purpose of
making payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.18(a).

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Servicer or the Collateral Agent (after delivery of a
Notice of Exclusive Control) will instruct the Account Bank to release funds
from the Principal Collection Account to the Servicer in an amount not to exceed
the lesser of (A) the amount requested by the Servicer and (B) the amount on
deposit in the Principal Collection Account on such day.

SECTION 2.22 Additional Lenders.

The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Lenders. Each additional Lender shall become a party
hereto by executing and delivering to the Administrative Agent and the Borrower
a Joinder Supplement and an Assignment and Acceptance.

ARTICLE III.

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to Effectiveness.

(a) This Agreement shall be effective upon the first day on which all of the
following conditions precedent are satisfied:

(i) all reasonable out-of-pocket up-front expenses and fees (including legal
fees, any fees required under any Lender Fee Letter and the Collateral Custodian
and Account Bank Fee Letter) that are invoiced at or prior to the Closing Date
shall have been paid in full;

(ii) any and all information submitted to each Lender and the Administrative
Agent by the Borrower, the Transferor, the Parent or the Servicer or any of
their Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

(iii) the Administrative Agent shall have received all documentation and other
information requested by the Administrative Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor,
the Parent and the Servicer under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, all in form and substance reasonably satisfactory to the Administrative
Agent;

(iv) the Administrative Agent shall have received on or before the date of such
effectiveness the items listed in Schedule I hereto, each in form and substance
satisfactory to the Administrative Agent;

 

-62-



--------------------------------------------------------------------------------

(v) no Material Adverse Effect on the business, assets, financial conditions or
performance of the Parent and its Subsidiaries, including the Borrower, on a
consolidated basis has occurred and is continuing as of such day;

(vi) the results of Administrative Agent’s financial, legal, tax and accounting
due diligence relating to the Transferor, the Parent, the Borrower, the
Servicer, the Eligible Loan Assets and the transactions contemplated hereunder
are satisfactory to Administrative Agent;

(vii) the Administrative Agent shall have received approval from its internal
credit committee and all other necessary approvals, as required by the
Administrative Agent, in its sole discretion; and

(viii) each applicable Lender that has requested a Variable Funding Note shall
have received a duly executed Variable Funding Note, in a principal amount equal
to the Commitment of such Lender.

(b) By its execution and delivery of this Agreement, each of the Borrower and
the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

SECTION 3.02 Conditions Precedent to All Advances. Each Advance (including the
Initial Advance, except (x) with respect to any Advance required by
Section 2.02(f) or (y) as explicitly set forth below) to the Borrower from the
Lenders shall be subject to the further conditions precedent that:

(a) On the Advance Date of such Advance, the following statements shall be true
and correct, and the Borrower by accepting any amount of such Advance shall be
deemed to have certified that:

(i) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Agent, the
Collateral Custodian and the Account Bank), with respect to LIBOR Advances no
later than 1:00 p.m. on the date that is three Business Days prior to the
related Advance Date and with respect to Base Rate Advances no later than 1:00
p.m. one Business Day prior to the related Advance Date: (A) a Notice of
Borrowing, (B) a Borrowing Base Certificate, (C) an updated Loan Asset Schedule
(if applicable), (D) with respect to Loan Assets purchased from the Transferor,
a Loan Assignment (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Administrative Agent (if
applicable) and (E) with respect to the purchase of any Loan Assets (whether
from the Transferor or any other Person), all documents (or copies thereof)
evidencing each assignment or novation contemplated by each relevant Loan
Agreement evidencing that the Borrower shall be the lender of record under such
Eligible Loan Asset; in addition, the Notice of Borrowing for the Initial
Advance shall not be delivered prior to the first Business Day after the Closing
Date;

 

-63-



--------------------------------------------------------------------------------

(ii) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 2:00 p.m. one Business Day prior to
the related Advance Date, faxed or e-mailed copies of the duly executed original
promissory notes of any Loan Assets to be Pledged in connection with such
Advance, except in the case of a Noteless Loan Asset; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and all other Required Loan Documents to be in the possession of the Collateral
Custodian no later than 10 Business Days after the later of (x) any related
Advance Date as to any Loan Assets and (y) the date such loan assets have
settled;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all respects on and as of such date as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date), and there exists no breach of any covenant contained in
Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect to the Advance
to take place on such Advance Date and to the application of proceeds therefrom;

(iv) on and as of such Advance Date, after giving effect to such Advance and the
addition to the Collateral Portfolio of any Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance (except with respect to an
Advance made as contemplated by Section 2.02(f)), the Advances Outstanding does
not exceed the Borrowing Base; provided that in the case of an Advance made as
contemplated by Section 2.02(f), nothing set forth in this clause shall relieve
the Borrower of its obligations elsewhere hereunder to cure any Borrowing Base
Deficiency that exists prior to such Advance or results therefrom;

(v) except with respect to an Advance made as contemplated by Section 2.02(f),
no Event of Default has occurred, or would result from such Advance, and no
Unmatured Event of Default or Borrowing Base Deficiency exists or would result
from such Advance; provided that in the case of an Advance made as contemplated
by Section 2.02(f), nothing set forth in this clause shall relieve the Borrower
of its obligations elsewhere hereunder to cure any Borrowing Base Deficiency
that exists prior to such Advance or results therefrom;

(vi) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Servicer Termination Event or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(vii) since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, the Transferor or the Borrower to perform its
obligations under any Transaction Document;

 

-64-



--------------------------------------------------------------------------------

(viii) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance Date;
and

(ix) all terms and conditions of the Purchase and Sale Agreement, if applicable,
each assignment or novation contemplated by each relevant Loan Agreement and
each Loan Assignment required to be satisfied in connection with the assignment
of each Eligible Loan Asset being Pledged hereunder on such Advance Date (and
the Portfolio Assets related thereto), including, without limitation, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in such Eligible Loan Assets and the Portfolio Assets related
thereto and the proceeds thereof shall have been made, taken or performed.

(b) The Administrative Agent shall have approved as of the applicable Cut-Off
Date in its sole and absolute discretion each of the Eligible Loan Assets
identified to be added to the Loan Asset Schedule for inclusion in the
Collateral Portfolio; provided that:

(i) the Administrative Agent may approve or reject a Loan Asset for any reason
or for no reason;

(ii) the Administrative Agent shall have up to ten (10) Business Days to approve
or reject a Loan Asset (such period, which may be extended by express mutual
agreement of the Administrative Agent and the Servicer, the “Underwriting
Period”), commencing on the date on which the Servicer has delivered to the
Administrative Agent a written request proposing that such Loan Asset be so
acquired, in substantially the form attached hereto as Exhibit Q (each, an
“Underwriting Request”), which shall be accompanied by the information and other
documentation referenced in the Underwriting Request (to the extent reasonably
available to the Servicer) and any other information reasonably requested by the
Administrative Agent (to the extent reasonably available to the Servicer) in
respect of the Loan Asset proposed to be acquired by the Borrower (with such
information and documentation to be in form and substance reasonably acceptable
to the Administrative Agent); provided that (A) in the event that the
Administrative Agent shall not have delivered an Approval Notice either
approving or rejecting the acquisition of any such Loan Asset by the Borrower by
the end of the Underwriting Period, such Loan Asset shall be deemed to have been
rejected by the Administrative Agent in its sole discretion, without prejudice,
and (B) any Business Day occurring during the period beginning on or after the
date the Administrative Agent notifies the Servicer in writing of a reasonable
request for additional information and/or documentation with respect to such
Loan Asset and ending on the date the Administrative Agent notifies the Servicer
in writing that such requested additional information and/or documentation has
been received to its satisfaction shall be disregarded for purposes of
calculating Business Days constituting the Underwriting Period. Any express
mutual agreement extending the Underwriting Period and/or any notice from the
Administrative Agent referenced in clause (B) of the proviso in the foregoing
clause (ii) shall be effective if communicated via email.

 

-65-



--------------------------------------------------------------------------------

(c) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loan Assets in accordance with the provisions
hereof.

(d) (i) Except with respect to an Advance required by Section 2.02(f), the
proposed Advance Date shall take place during the Reinvestment Period and
(ii) the Facility Maturity Date has not yet occurred.

(e) The Borrower shall have paid all fees then required to be paid, including
all fees required hereunder and under the applicable Lender Fee Letters and the
Collateral Custodian and Account Bank Fee Letter and shall have reimbursed the
Lenders, the Administrative Agent, each Lender, the Collateral Custodian, the
Account Bank and the Collateral Agent for all reasonable and reasonably
documented fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
and reasonably documented outside attorney fees and any other outside legal and
document preparation costs incurred by the Lenders, the Administrative Agent and
each Lender.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the applicable Lender an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

SECTION 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an Advance unless such waiver is in writing and executed by such Lender.

SECTION 3.04 Conditions to Pledges of Loan Assets. Each Pledge of an additional
Eligible Loan Asset acquired by the Borrower pursuant to Section 2.06, a
Substitute Eligible Loan Asset acquired by the Borrower pursuant to
Section 2.07(a) or (c) or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

(a) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Agent, the
Collateral Custodian and the Account Bank) no later than 5:00 p.m. on the date
that is one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) an updated Loan Asset Schedule; (C) a Loan Assignment (with
respect to purchases of Loan Assets from the Transferor) and containing such
additional information as may be reasonably requested by the Administrative
Agent; and (D) all documents (or copies thereof) evidencing each assignment or
novation contemplated by each such relevant Loan Agreement showing that the
Borrower is the lender of record under the Eligible Loan Assets to be purchased;

 

-66-



--------------------------------------------------------------------------------

(b) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 2:00 p.m. one Business Day prior to
the related Cut-Off Date, faxed or e-mailed copies of (A) the duly executed
original promissory notes of the Loan Assets, except in the case of a Noteless
Loan Asset, and (B) the other applicable Required Loan Documents specified in
clause (a) of the definition thereof; provided that, notwithstanding the
foregoing, the Borrower shall cause the Loan Asset Checklist and all other
Required Loan Documents to be in the possession of the Collateral Custodian no
later than the 10 Business Days after the later of (x) any related Advance Date
as to any Loan Assets and (y) the date such Loan Assets have settled;

(c) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

(d) all terms and conditions of the Purchase and Sale Agreement, if applicable,
each assignment or novation contemplated by each relevant Loan Agreement and
each Loan Assignment required to be satisfied in connection with the assignment
of each Eligible Loan Asset being Pledged hereunder on such Cut-Off Date (and
the Portfolio Assets related thereto), including, without limitation, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in such Eligible Loan Assets and the Portfolio Assets related
thereto and the proceeds thereof shall have been made, taken or performed;

(e) the Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loan Assets identified to be added to the Loan
Asset Schedule for inclusion in the Collateral Portfolio on the applicable
Cut-Off Date;

(f) no Event of Default has occurred, or would result from such Pledge, and no
Unmatured Event of Default exists, or would result from such Pledge (other than,
with respect to any Pledge of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

(g) the representations and warranties contained in Sections 4.01, 4.02 and 4.03
are true and correct in all respects on and as of such date as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date), and there exists no breach of any covenant contained in
Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect to the Pledge
to take place on such Cut-Off Date (other than any breaches that may have
occurred before such Pledge solely (x) with respect to any Pledge of an Eligible
Loan Asset necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06, with respect to or as a result of, such Borrowing Base Deficiency
or (y) with respect to any Pledge of any Substitute Eligible Loan Asset as a
substitute for a Warranty Loan Asset in accordance with Section 2.07, with
respect to or as a result of, such Warranty Loan Asset).

 

-67-



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of each Measurement Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made (unless
a specific date is specified below):

(a) Formation, Good Standing and Due Qualification. The Borrower is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware and has the power and all licenses necessary to
own its assets and to transact the business in which it is engaged and is duly
qualified and in good standing under the laws of each jurisdiction where the
transaction of such business or its ownership of the Loan Assets and the
Collateral Portfolio requires such qualification; except in each case, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
has the necessary power, authority and legal right to make, deliver and perform
this Agreement and each other Transaction Document to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each other Transaction Document to which it is a party, and to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
first-priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.

(c) Binding Obligation. This Agreement and each other Transaction Document to
which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

(e) No Violation. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and all other agreements
and instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto in connection with the Pledge of the Collateral Portfolio will
not (i) create any Lien on the Collateral Portfolio other than Permitted Liens
or (ii) violate any Applicable Law or the certificate of formation or limited
liability company agreement of the Borrower to the extent such violation would
reasonably be expected to have a Material Adverse Effect or (iii) violate any
contract or other agreement to which the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound to the extent
such violation would reasonably be expected to have a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

(f) No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

(g) Origination of Loan Assets. Each Loan Asset was originated or acquired
pursuant to and in accordance in all material respects with the Investment
Policies. In selecting the Loan Assets to be acquired by the Borrower, no
selection procedures were employed which are intended to be adverse to the
interests of the Lender.

(h) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(i) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

(j) Indebtedness. The Borrower has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

(k) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(m) Taxes. The Borrower has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all tax returns (including, without limitation,
all foreign, federal, state, local and other tax returns) required to be filed
by it (subject to any extensions to file properly obtained by the same) and,
other than in accordance with the Transaction

 

-69-



--------------------------------------------------------------------------------

Documents or pursuant to a contract entered into by the Borrower in the ordinary
course of business the primary purpose of which does not relate to Taxes, is not
liable for Taxes payable by any other Person. The Borrower has paid or made
adequate provisions for the payment of all Taxes made against it or any of its
property except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves in
accordance with GAAP on its books or which are not yet delinquent. No Tax lien
or similar adverse claim has been filed, and no claim is being asserted, with
respect to any such Tax. Any Taxes due and payable by the Borrower, as
applicable, in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

(n) Location. The Borrower’s location (within the meaning of Article 9 of the
UCC) is Delaware. The chief executive office of the Borrower (and the location
of the Borrower’s records regarding the Collateral Portfolio (other than those
delivered to the Collateral Custodian)) is located at the address set forth in
Section 11.02 of this Agreement (or at such other address as shall be designated
by such party in a written notice to the other parties hereto).

(o) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names; the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

(p) Solvency. The Borrower is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The Borrower is Solvent, and the transactions contemplated by
this Agreement and any other Transaction Document to which the Borrower is a
party do not and will not render the Borrower not Solvent.

(q) No Subsidiaries. The Borrower has no Subsidiaries.

(r) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor or other applicable transferor in exchange
for the purchase of the Loan Assets (or any number of them) from such transferor
pursuant to the Purchase and Sale Agreement or other assignment or novation. No
such transfer has been made for or on account of an antecedent debt owed by the
Borrower to the relevant transferor and no such transfer is or may be voidable
or subject to avoidance under any section of the Bankruptcy Code.

(s) Reports Accurate. All Servicer’s Certificates, Servicing Reports, Notices of
Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by the Borrower (or the Servicer on its behalf) to the
Administrative Agent, the Collateral Agent, the Lenders, the Account Bank or the
Collateral Custodian in connection with this Agreement are, as of their date,
accurate, true and correct in all material respects and no such document or
certificate omits to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided that, solely with respect
to written or electronic information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct in all material respects to
the knowledge of the Borrower; provided further that the foregoing proviso shall
not apply to any information presented in a Servicer’s Certificate, Servicing
Report, Notice of Borrowing or Borrowing Base Certificate.

 

-70-



--------------------------------------------------------------------------------

(t) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of proceeds from the sale of the Collateral Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(u) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.13.

(v) Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Event of Default, and no event has occurred and is continuing
which constitutes an Unmatured Event of Default (other than any Event of Default
or Unmatured Event of Default which has previously been disclosed to the
Administrative Agent as such).

(w) Servicing Standard. Each of the Loan Assets is being serviced in conformance
with the Servicing Standard.

(x) ERISA; Plan Assets. The present value of all benefits vested under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Borrower or any ERISA Affiliate of the
Borrower, or to which the Borrower or any ERISA Affiliate of the Borrower
contributes or has an obligation to contribute, or has any liability (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date) determined in accordance with the assumptions used
for funding such Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Pension Plan other than a Multiemployer Plan), waiver of the minimum funding
standard, withdrawals or reportable events have occurred with respect to any
Pension Plan that, in the aggregate, could subject the Borrower to any material
tax, penalty or other liability. No notice of intent to terminate a Pension Plan
has been filed, nor has any Pension Plan been terminated under Section 4041(c)
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer a Pension Plan and
no event has occurred or condition exists that might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan. In addition, either (a) neither Borrower nor any
ERISA Affiliate of Borrower contributes to or has any obligation to contribute
to any Multiemployer Plan and neither has any material liability (other than
contributions that are paid when due) to any Multiemployer Plan, or (b) neither
the Borrower nor any ERISA Affiliate of Borrower has incurred any material
liability with respect to the withdrawal or partial

 

-71-



--------------------------------------------------------------------------------

withdrawal from any Multiemployer Plan and neither the Borrower nor any ERISA
Affiliate of Borrower has received any notice concerning the imposition of
withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA. Further, Borrower is not a “benefit plan investor” as defined in
Department of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, a “governmental plan” within the meaning of
Section 3(32) of ERISA, or any other entity the assets of which are subject to
state statutes or regulations applicable to the Borrower that impose
prohibitions materially similar to the prohibited transaction provisions
contained in Section 406 of ERISA or Section 4975 of the Code (collectively, a
“Benefit Plan Entity”).

(y) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges.

(z) Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(aa) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

(bb) Purchase and Sale Agreement. The Purchase and Sale Agreement, the Loan
Assignment contemplated therein and any Required Loan Document specified in
clause (a) of the definition thereof are the only agreements pursuant to which
the Borrower acquires that portion of the Collateral Portfolio acquired from the
Transferor.

(cc) Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(dd) Compliance with Law. The Borrower has complied in all material respects
with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

(ee) Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
Pledged hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

-72-



--------------------------------------------------------------------------------

(ff) Set-Off, etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor or the Obligor thereof, and no Loan Asset in the Collateral Portfolio
is subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard.

(gg) Full Payment. As of the applicable Cut-Off Date with respect thereto, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

(hh) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or oral notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

(ii) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(jj) [Reserved].

(kk) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained in any other Transaction Document or any certificate
or other document furnished by the Borrower in writing pursuant hereto or in
connection herewith is true and correct in all material respects.

 

-73-



--------------------------------------------------------------------------------

(ll) Reaffirmation of Representations and Warranties. On each day that any
Advance is made hereunder, the Borrower shall be deemed to have certified that
all representations and warranties described in Section 4.01 and Section 4.02
are correct on and as of such day as though made on and as of such day, except
for any such representations or warranties which are made as of a specific date.

(mm) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral Portfolio in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles” (including “payment intangibles”),
“tangible chattel paper”, “accounts”, “certificated securities”, “uncertificated
securities”, “securities accounts”, “deposit accounts”, “supporting obligations”
or “insurance” (each as defined in the applicable UCC), real property and/or
such other category of collateral under the applicable UCC as to which the
Borrower has complied with its obligations under this Section 4.01(mm);

(iii) with respect to Collateral Portfolio that constitute “security
entitlements”:

a. all of such security entitlements have been credited to one of the Controlled
Accounts and the securities intermediary for each Controlled Account has agreed
to treat all assets credited to such Controlled Account as “financial assets”
within the meaning of the applicable UCC;

b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, subject to the Lien of the
Collateral Agent, for the benefit of the Secured Parties, as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

c. the Controlled Accounts are not in the name of any Person other than the
Borrower, subject to the Lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
by the Collateral Agent (acting at the direction of the Administrative Agent),
the securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

-74-



--------------------------------------------------------------------------------

(iv) all Controlled Accounts constitute “securities accounts” or “deposit
accounts” as defined in the applicable UCC;

(v) with respect to any Controlled Account which constitutes a “deposit account”
as defined in the applicable UCC, the Borrower, the Account Bank and the
Collateral Agent, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Collateral Agent on behalf of the Secured
Parties to direct disposition of the funds in such deposit account;

(vi) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loan Assets, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vii) the Borrower has received all consents and approvals required by the terms
of any Loan Asset to the granting of a security interest in the Loan Assets
hereunder to the Collateral Agent, on behalf of the Secured Parties;

(viii) the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest granted to the
Collateral Agent, on behalf of the Secured Parties, under this Agreement in the
Collateral Portfolio and that portion of the Loan Assets in which a security
interest may be perfected by filing; provided that filings in respect of real
property shall not be required;

(ix) other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
effective financing statements against the Borrower that include a description
of collateral covering the Collateral Portfolio other than any financing
statement (A) relating to the security interests granted to the Borrower under
the Purchase and Sale Agreement, or (B) that has been terminated and/or fully
and validly assigned to the Collateral Agent on or prior to the date hereof or
names the Collateral Agent as secured party. The Borrower is not aware of the
filing of any judgment or Tax lien (other than Permitted Liens in respect of
Taxes) filings against the Borrower;

(x) all original executed copies of each underlying promissory note, if any, or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset have been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

(xi) other than in the case of Noteless Loan Assets, the Borrower has received,
or subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties;

 

-75-



--------------------------------------------------------------------------------

(xii) none of the underlying promissory notes, or Loan Asset Registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(xiii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed in blank by an effective Indorsement or has been registered
in the name of the Collateral Agent, for the benefit of the Secured Parties,
upon original issue or registration of transfer by the Borrower of such
certificated security; and

(xiv) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

SECTION 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of each Measurement Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made:

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all of the Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Controlled Accounts and the filing of the financing statements, shall be a valid
and first-priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens.
Neither the Borrower nor any Person claiming through or under the Borrower shall
have any claim to or interest in the Controlled Accounts and nothing in this
Agreement constitutes the grant of a security interest in such property, except
for the security interest referenced in this Section 4.02(a) and for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

(b) Eligibility of Collateral Portfolio. As of the Closing Date, each Cut-Off
Date and each Advance Date, (i) the Loan Asset Schedule and the information
contained in each Notice of Borrowing, is an accurate and complete listing of
all the Loan Assets contained in the Collateral Portfolio as of the related
Cut-Off Date and the information contained therein with respect to the identity
of such item of Collateral Portfolio and the amounts owing thereunder is true
and correct as of the related Cut-Off Date, (ii) each Loan Asset designated on
any Borrowing Base Certificate as an Eligible Loan Asset and each Loan Asset
included as an Eligible Loan Asset in any calculation of Borrowing Base or
Borrowing Base Deficiency is an

 

-76-



--------------------------------------------------------------------------------

Eligible Loan Asset and (iii) with respect to each item of Collateral Portfolio,
all consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the transfer of a
security interest in each item of Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, have been duly obtained, effected or
given and are in full force and effect. For the avoidance of doubt, any
inaccurate representation that a Loan Asset is an Eligible Loan Asset hereunder
or under the Purchase and Sale Agreement shall not constitute an Event of
Default if the Borrower complies with Section 2.07(c) hereunder and the
Transferor complies with Section 6.1 of the Purchase and Sale Agreement

(c) No Fraud. To the best of the Borrower’s knowledge, each Loan Asset was
originated or acquired without any fraud or material misrepresentation by the
Transferor or the relevant seller or on the part of the Obligor.

SECTION 4.03 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants, as of each Measurement Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made (unless
a specific date is specified below):

(a) Formation and Good Standing. The Servicer has been duly formed and is
validly existing as a corporation in good standing under the laws of the State
of Maryland (except as such jurisdiction is changed as permitted hereunder),
with all requisite power and authority necessary to own or lease its properties
and to conduct its business as such business is presently conducted and to enter
into and perform its obligations pursuant to this Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its
respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

-77-



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or bylaws, (ii) conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under any contractual obligation of the
Servicer except to the extent such conflict or breach of such contractual
obligation would not reasonably be excepted to have a Material Adverse Effect,
(iii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iv) violate any Applicable Law except to the
extent such violation would not reasonably be excepted to have a Material
Adverse Effect.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Servicer, threatened against the Servicer, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Servicer is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.

(h) Reports Accurate. No Borrowing Base Certificate, information, exhibit,
financial statement, document, book, record or report furnished by the Servicer
to the Administrative Agent, the Collateral Agent, the Lenders, the Account Bank
or the Collateral Custodian in connection with this Agreement is inaccurate in
any material respect as of the date it is dated, and no such document contains
any material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided
that, solely with respect to written or electronic information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Loan Asset, such information need only be accurate, true and correct in all
material respects to the knowledge of the Servicer; provided further that the
foregoing proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Reports, Notice of Borrowing or Borrowing Base
Certificate.

(i) Servicing Standard. The Servicer has complied in all material respects with
the Servicing Standard with regard to the servicing of the Loan Assets.

(j) Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days from receipt as required herein.

 

-78-



--------------------------------------------------------------------------------

(k) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” act or similar law by the Servicer.

(l) Solvency. The Servicer is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent.

(m) Taxes. The Servicer has filed or caused to be filed all tax returns that are
required to be filed by it (subject to any extensions to file properly obtained
by the same). The Servicer has paid or made adequate provisions for the payment
of all material Taxes and assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Servicer or any Tax
which is not yet delinquent), and no Tax lien has been filed and no claim is
being asserted, with respect to any such Tax, assessment or other charge.

(n) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of the Proceeds from the sale of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.

(o) Security Interest. The Servicer will take all steps necessary to ensure that
the Borrower has granted a security interest (as defined in the UCC) to the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement. Upon the filing of UCC-1 financing statements
naming the Collateral Agent as secured party and the Borrower as debtor, the
Collateral Agent, for the benefit of the Secured Parties, shall have a valid and
first-priority perfected security interest in the Loan Assets and that portion
of the Collateral Portfolio in which a security interest may be perfected by
filing (except for any Permitted Liens). All filings (including, without
limitation, such UCC filings) as are necessary for the perfection of the Secured
Parties’ security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

(p) ERISA. The present value of all benefits vested under each “employee pension
benefit plan”, as such term is defined in Section 3(2) of ERISA, other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Servicer or any ERISA Affiliate of the Servicer or to which
the Servicer or any ERISA Affiliate of the Servicer contributes or has an
obligation to contribute, or has any liability (each, a “Servicer Pension Plan”)
does not exceed the value of the assets of the Servicer Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date) determined in accordance with the assumptions used for funding
such Servicer Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Servicer Pension Plan other than a Multiemployer Plan), waiver of the

 

-79-



--------------------------------------------------------------------------------

minimum funding standard, withdrawals or reportable events have occurred with
respect to any Servicer Pension Plan that, in the aggregate, could subject the
Servicer to any material tax, penalty or other liability. No notice of intent to
terminate a Servicer Pension Plan has been filed, nor has any Servicer Pension
Plan been terminated under Section 4041(c) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer, a Servicer Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan. In addition, either (a) neither Servicer nor any ERISA Affiliate
of Servicer contributes to or has any obligation to contribute to any
Multiemployer Plan and neither has any material liability (other than
contributions that are paid when due) to any Multiemployer Plan, or (b) neither
the Servicer nor any ERISA Affiliate of Servicer has incurred any material
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan and neither the Servicer nor any ERISA Affiliate of Servicer
has received any notice concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

(q) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer is
(i) a country, territory, organization, person or entity named on an OFAC list;
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

(r) Environmental. With respect to each item of Underlying Collateral, to the
actual knowledge of a Responsible Officer of the Servicer: (i) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (ii) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (iii) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Servicer has not received any written or
oral notice of, or inquiry from any Governmental Authority regarding, any
material violation, alleged material violation, material non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Underlying Collateral, nor
does the Servicer, have knowledge or reason to believe that any such notice will
be received or is being threatened.

(s) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

 

-80-



--------------------------------------------------------------------------------

(t) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Servicer on the Borrower’s behalf to
send Principal Collections and Interest Collections on the Collateral Portfolio.

(u) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges.

(v) Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

(w) Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(x) Compliance with Applicable Law. The Servicer has complied in all material
respects with all Applicable Law to which it may be subject, except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect and no item in the Collateral Portfolio contravenes, in any
respect, Applicable Law.

ARTICLE V.

GENERAL COVENANTS

SECTION 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its certificate of formation, limited
liability company agreement and the laws of its jurisdiction of formation.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Eligible Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Portfolio Assets as
and when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) engaging in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

-81-



--------------------------------------------------------------------------------

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person; (iv) have a board of directors separate from that of the Transferor and
any other Person; (v) file its own tax returns, if any, as may be required under
Applicable Law, to the extent it is (A) not part of a consolidated group filing
a consolidated return or returns or (B) not treated as a disregarded entity or
division for tax purposes of another taxpayer, and pay any Taxes so required to
be paid under Applicable Law in accordance with the terms of this Agreement;
(vi) except as contemplated by the Transaction Documents, not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and strictly comply with all organizational formalities to maintain its
separate existence; (viii) maintain separate financial statements, except to the
extent that the Borrower’s financial and operating results are consolidated with
those of CCT in consolidated financial statements; (ix) pay its own liabilities
only out of its own funds; (x) maintain an arm’s-length relationship with the
Transferor and the Borrower’s other Affiliates; (xi) pay the salaries of its own
employees, if any; (xii) not hold out its credit or assets as being available to
satisfy the obligations of others; (xiii) allocate fairly and reasonably any
overhead for shared office space; (xiv) use separate stationery, invoices and
checks; (xv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xvi) correct any
known misunderstanding regarding its separate identity; (xvii) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xviii) cause its board of directors to meet at least annually or act pursuant
to written consent and keep minutes of such meetings and actions and observe in
all material respects all other Delaware limited liability company formalities;
(xix) not acquire the obligations or any securities of its Affiliates; and
(xx) cause the directors, officers, agents and other representatives of the
Borrower to act at all times with respect to the Borrower consistently and in
furtherance of the foregoing and in the best interests of the Borrower. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.

(c) Preservation of Company Existence. The Borrower will maintain its limited
liability company existence in good standing under the laws of its jurisdiction
of formation and will promptly obtain and thereafter maintain qualifications to
do business as a foreign limited liability company in any other state in which
it does business and in which it is required to so qualify under Applicable Law.

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain in all material respects the accuracy of the factual
assumptions set forth in the legal opinions of Dechert LLP, as special counsel
to the Borrower, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation and true sale of the Loan
Assets.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

 

-82-



--------------------------------------------------------------------------------

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent the purchase price for each Loan Asset proposed to be
transferred to the Borrower.

(g) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Servicer to give, notice to the Administrative Agent within two
Business Days of the Borrower’s, the Transferor’s or the Servicer’s actual
knowledge of the occurrence of any default by an Obligor under any Loan Asset or
any Bankruptcy Event with respect to any Obligor under any Loan Asset. Together
with such notification, the Borrower or the Servicer shall inform the
Administrative Agent whether, to the knowledge of the Borrower or Servicer, as
applicable, such event constitutes a Value Adjustment Event.

(h) Required Loan Documents. Except as otherwise provided herein, the Borrower
shall deliver to the Collateral Custodian a copy of the Required Loan Documents
and a copy of the Loan Asset Checklist pertaining to each Loan Asset no later
than 10 Business Days after the later of (x) any related Advance Date as to any
Loan Assets and (y) the date such loan assets have settled.

(i) Taxes. The Borrower will file or cause to be filed its tax returns and pay
any and all Taxes imposed on it or its property as required by the Transaction
Documents (except as contemplated in Section 4.01(m)).

(j) Notice of Event of Default. The Borrower shall notify the Administrative
Agent of the occurrence of any Event of Default under this Agreement promptly
upon obtaining actual knowledge of such event. In addition, no later than two
Business Days following the Borrower’s knowledge or notice of the occurrence of
any Event of Default or Unmatured Event of Default, the Borrower will provide to
the Administrative Agent a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.

(k) Notice of Material Events. The Borrower shall promptly, upon becoming aware
thereof, notify the Administrative Agent of any event or other circumstance that
is reasonably likely to have a Material Adverse Effect.

(l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent telephonic or facsimile notice, or notice by e-mail, within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent reports or other written proposals, determinations
or assessments of the Internal Revenue Service or any other taxing authority
which propose, determine or otherwise set forth positive adjustments (i) to the
Tax liability of CCT or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which CCT is a member in an amount equal to
or greater than $5,000,000 in the aggregate, or (ii) to the Tax liability of the
Borrower itself in an amount equal to or greater than $500,000 in the aggregate.
Any such notice shall specify the nature of the items giving rise to such
adjustments and the amounts thereof.

 

-83-



--------------------------------------------------------------------------------

(m) Notice of Auditors’ Management Letters. The Borrower shall promptly notify
the Administrative Agent after the receipt of any auditors’ management letters
received by the Borrower or by its accountants.

(n) Notice of Breaches of Representations and Warranties under this Agreement.
The Borrower shall promptly notify the Administrative Agent if any
representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent and the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Cut-Off Date of any facts or circumstances within the
knowledge of the Borrower which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

(o) Notice of Breaches of Representations and Warranties under the Purchase and
Sale Agreement. The Borrower confirms and agrees that the Borrower will, upon
receipt of notice or discovery thereof, promptly send to the Administrative
Agent and the Collateral Agent a notice of (i) any breach of any representation,
warranty, agreement or covenant under the Purchase and Sale Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach.

(p) Notice of Proceedings. The Borrower shall notify the Administrative Agent,
as soon as possible and in any event within three Business Days, after the
Borrower receives notice or obtains knowledge thereof, of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer or the Transferor or any of their respective Majority
Owned Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower that could reasonably be expected to result in liability to such Person
or reduce the value of the Collateral Portfolio, in each case, in excess of
$1,000,000 (after any expected insurance proceeds) shall be deemed to be
reasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their respective Majority
Owned Affiliates (other than the Borrower) that could reasonably be expected to
result in liability of such Person in excess of $10,000,000 (after any expected
insurance proceeds) shall be deemed to be reasonably expected to have such a
Material Adverse Effect.

(q) Notice of ERISA Events. The Borrower shall promptly notify the
Administrative Agent (i) after receiving notice of any “reportable event” (as
defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Borrower (or
any ERISA Affiliate thereof), and provide them with a copy of such notice, and
(ii) if it becomes a Benefit Plan Entity.

 

-84-



--------------------------------------------------------------------------------

(r) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Borrower will provide
to the Administrative Agent notice of any material change in the accounting
policies of the Borrower.

(s) Additional Documents. The Borrower shall provide the Administrative Agent
with copies of such documents as the Administrative Agent may reasonably request
evidencing the truthfulness of the representations set forth in this Agreement.

(t) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) with respect to any transfers
from the Transferor, acquire such Collateral Portfolio pursuant to and in
accordance with the terms of the Purchase and Sale Agreement, (ii) (at the
expense of the Servicer, on behalf of the Borrower) take all action necessary or
appropriate to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and any other Permitted Liens, including, without limitation,
taking all action necessary to cause a valid, subsisting and enforceable
first-priority perfected security interest, subject only to Permitted Liens, to
exist in favor of the Collateral Agent (for the benefit of the Secured Parties)
in the Borrower’s interests in all of the Collateral Portfolio being Pledged
hereunder including the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Collateral Portfolio (which may include
an “all asset” filing), and naming the Borrower as debtor and the Collateral
Agent as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iv) permit the Administrative Agent
or any Lender or their respective agents or representatives to visit the offices
of the Borrower during normal office hours and upon reasonable advance notice
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and discuss matters related thereto with any
of the officers or employees of the Borrower having knowledge of such matters;
provided that prior to the occurrence and continuance of an Event of Default,
such visits (and any visits pursuant to Section 5.03(d)(ii), in the aggregate)
will be limited to a maximum of two (2) per calendar year and (v) take all
additional action that the Administrative Agent, any Lender or the Collateral
Agent may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Administrative Agent or
the Collateral Agent to exercise or enforce any of their respective rights
hereunder.

(u) Liens. The Borrower will promptly notify the Administrative Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Collateral
Portfolio against all claims of third parties.

(v) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Administrative Agent may reasonably request for
the purposes of obtaining or preserving the full benefits of this Agreement
including the first priority security interest (subject only to Permitted Liens)
granted hereunder and of the rights and powers herein granted (including, among
other things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

 

-85-



--------------------------------------------------------------------------------

(w) Compliance with Law. The Borrower shall at all times comply in all material
respects with all Applicable Law applicable to the Borrower or any of its assets
(including, without limitation, Environmental Laws and all federal securities
laws), and the Borrower shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

(x) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP.

(y) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(z) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(aa) Tax Treatment. The Borrower, the Transferor and the Lenders shall treat the
Advances advanced hereunder as indebtedness of the Borrower (or, so long as the
Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all tax forms in a
manner consistent therewith.

(bb) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business with no
less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and will furnish the Administrative Agent and each
Lender, upon the reasonable request by the Administrative Agent and each Lender,
information with respect to the Collateral Portfolio and the conduct and
operation of its business.

(cc) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send,
after the occurrence or declaration of the Facility Maturity Date (at the
Administrative Agent’s discretion on the Collateral Agent’s behalf) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

 

-86-



--------------------------------------------------------------------------------

(dd) Officer’s Certificate. The Borrower will provide to the Administrative
Agent and the Collateral Agent within 120 days following the end of each
calendar year, commencing with the year ending on December 31, 2015, and within
two Business Days (or such later time agreed to by the Administrative Agent) of
any request by the Administrative Agent (provided that the Administrative Agent
shall be allowed no more than two such requests in any calendar year) or
(ii) upon the occurrence of, and within two Business Days (or such later time as
agreed to by the Administrative Agent) of any request by the Administrative
Agent, (x) any extension of the Reinvestment Period, (y) any material amendment
of any Transaction Document or (z) any filing of any UCC financing statement or
continuation statement with respect to the Borrower or the Collateral Portfolio
(other than in connection with the execution of this Agreement as of the Closing
Date) the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (I) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (II) a certification, based upon
a review and summary of Tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any Tax or judgment lien.

(ee) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

(i) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an Opinion of Counsel, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and updating the opinion
delivered pursuant to Schedule I with respect to perfection and otherwise to the
effect that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.

(ff) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be treated as other than an entity disregarded from its owner under Treasury
Regulation Section 301.7701-3(c).

 

-87-



--------------------------------------------------------------------------------

SECTION 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Entity Requirements. Except as otherwise permitted by this
Agreement, the Borrower shall not (i) guarantee any obligation of any Person,
including any Affiliate; (ii) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents and arising in
connection with ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

(b) Requirements for Material Actions. The Borrower shall not fail to provide
(and at all times the Borrower’s organizational documents shall reflect) that
the unanimous consent of all directors (including the consent of the Independent
Director(s)) is required for the Borrower to (i) dissolve or liquidate, in whole
or part, or institute proceedings to be adjudicated bankrupt or insolvent,
(ii) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect the Borrower’s title to the
Collateral Portfolio.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any Lien,
encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 

-88-



--------------------------------------------------------------------------------

(f) Organizational Documents. The Borrower shall not amend, modify, waive or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.

(g) Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h) Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (i) to finance the purchase by the Borrower from the Transferor, on a
“true sale” basis, of Collateral Portfolio pursuant to the terms of the Purchase
and Sale Agreement, (ii) to finance the purchase by the Borrower from
non-Affiliates of the Borrower, Servicer or Transferor, on a “true sale” basis,
of Collateral Portfolio, (iii) to fund the Unfunded Exposure Account in order to
establish reserves for unfunded commitments of Revolving Loan Assets and Delayed
Draw Loan Assets included in the Collateral Portfolio, or (iv) to distribute
such proceeds to the Transferor in connection with prior transfers of
unleveraged Eligible Loan Assets to the Borrower as capital contributions to the
Borrower, including with respect to any Borrowing Base capacity resulting from
any repayment of Advances previously made to the Borrower (so long as such
distribution is permitted pursuant to Section 5.02(m) of this Agreement).

(i) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio or powers and rights incidental to the
Transaction Documents other than any Warranty Loan Asset pursuant to
Section 2.07(c).

(j) Tax Treatment. The Borrower shall not elect to be treated as a corporation
for U.S. federal income tax purposes and shall take all reasonable steps
necessary to avoid being treated as a corporation for U. S. federal income tax
purposes.

(k) Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(l) Purchase and Sale Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

(m) Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except that, so long as no Event of Default or Unmatured Event
of Default has occurred and is continuing or would result therefrom, the
Borrower may declare and make distributions to its member on its membership
interests.

(n) ERISA Matters. The Borrower will not (a) seek or obtain a waiver of, or fail
to meet, the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan other than a
Multiemployer Plan, (b) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be

 

-89-



--------------------------------------------------------------------------------

required to make under the agreement relating to such Multiemployer Plan or any
law pertaining thereto, (c) terminate any Pension Plan so as to result, directly
or indirectly in any liability to the Borrower, (d) permit to exist any
occurrence of any reportable event described in Title IV of ERISA with respect
to any Pension Plan, other than an event for which reporting requirements have
been waived by regulations, (e) incur any material withdrawal liability with
respect to any Multiemployer Plan, or (f) engage in any prohibited transaction
(within the meaning of ERISA Section 406(a) or (b) or Code Section 4975) for
which an exemption is not available or has not previously been obtained from the
United States Department of Labor, assuming for this purpose that no portion of
any Advance constitutes the assets of any Benefit Plan Entity, in each case,
that could result in material liability to the Borrower.

(o) Instructions to Obligors. The Borrower will not make any change, or permit
the Servicer to make any change, in its instructions to Obligors (or any agents
with respect to the Loan Agreements) regarding payments to be made with respect
to the Collateral Portfolio to the Collection Account, unless the Administrative
Agent has consented to such change (such consent not to be unreasonably withheld
or delayed, it being understood that any such account to which the Obligors may
be instructed to make payments shall be subject to an account control agreement
which provides the Collateral Agent with a first priority perfected security
interest in such account, as evidenced by an Opinion of Counsel reasonably
acceptable to the Administrative Agent).

(p) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of all
Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

(q) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its legal name or use any tradenames, fictitious names, assumed names, “doing
business as” names or other names unless, prior to the effective date of any
such change in the jurisdiction of its formation, name change or use, the
Borrower receives prior written consent from the Administrative Agent of such
change and delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. Subject to Section 2.16, the
Borrower will not move, or consent to the Collateral Custodian or the Servicer
moving, the Loan Asset Files from the location thereof on the Initial Advance
Date, unless the Servicer shall have provided the Administrative Agent with 30
days’ written notice of such move and such Opinions of Counsel and other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith and shall have taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio.

 

-90-



--------------------------------------------------------------------------------

(r) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.

SECTION 5.03 Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Law, including those with respect to servicing the Collateral
Portfolio or any part thereof.

(b) Preservation of Company Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect.

(c) Obligations and Compliance with Collateral Portfolio. The Servicer will duly
fulfill and comply in all material respects with all obligations on the part of
the Borrower to be fulfilled or complied with under or in connection with the
administration of each item of Collateral Portfolio and will do nothing to
impair the rights of the Collateral Agent, for the benefit of the Secured
Parties, or of the Secured Parties in, to and under the Collateral Portfolio. It
is understood and agreed that the Servicer does not hereby assume any
obligations of the Borrower in respect of any Advances, or assume any
responsibility for the performance by the Borrower of any of its obligations
hereunder or under any other agreement executed in connection herewith that
would be inconsistent with the limited recourse undertaking of the Servicer, in
its capacity as seller, under Section 2.1(e) of the Purchase and Sale Agreement.

(d) Keeping of Records and Books of Account.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral Portfolio in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

(ii) The Servicer shall permit the Administrative Agent, each Lender or their
respective agents or representatives, to visit the offices of the Servicer
during normal office hours and upon reasonable advance notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral Portfolio and the Servicer’s servicing thereof and discuss
matters related thereto with any of the officers or employees of the Servicer
having knowledge of such matters; provided that such visits (and any visits
pursuant to Section 5.01(t), in the aggregate) will be limited to a maximum of
two (2) per calendar year.

(iii) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral
Portfolio with a legend, acceptable to the Administrative Agent describing
(i) the sale of the Collateral Portfolio from the Transferor to the Borrower and
(ii) the Pledge from the Borrower to the Collateral Agent, for the benefit of
the Secured Parties.

 

-91-



--------------------------------------------------------------------------------

(e) Preservation of Security Interest. The Servicer (at its own expense, on
behalf of the Borrower) will file such financing and continuation statements and
any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first-priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

(f) Events of Default. The Servicer will provide the Administrative Agent (with
a copy to the Collateral Agent) with prompt (and in no event later than two
Business Days) written notice of the occurrence of each Event of Default and
each Unmatured Event of Default of which the Servicer has knowledge or has
received notice. In addition, no later than two Business Days following the
Servicer’s knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default, the Servicer will provide to the Collateral Agent,
and the Administrative Agent a written statement of the chief financial officer
or chief accounting officer of the Servicer setting forth the details of such
event and the action that the Servicer proposes to take with respect thereto.

(g) Taxes. The Servicer will file its tax returns and pay any and all Taxes
imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

(h) Other. The Servicer will promptly furnish to the Collateral Agent and the
Administrative Agent such other information, documents, records or reports
respecting the Collateral Portfolio or the condition or operations, financial or
otherwise, of the Borrower or the Servicer as the Collateral Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Secured Parties under or as contemplated by this
Agreement.

(i) Proceedings Related to the Borrower, the Transferor and the Servicer and the
Transaction Documents. The Servicer shall notify the Administrative Agent as
soon as possible and in any event within three Business Days after any
Responsible Officer of the Servicer receives notice or obtains actual knowledge
thereof of any settlement of, judgment (including a judgment with respect to the
liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the Borrower, the Transferor or the Servicer (or any of their
respective Majority Owned Affiliates) or the Transaction Documents. Solely for
purposes of this Section 5.03(i), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Transaction
Documents or the Borrower that could reasonably be expected to result in
liability to the Borrower or reduce the value of the Collateral Portfolio, in
each case, in excess of $1,000,000 (after any expected insurance proceeds) shall
be deemed to be expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their respective Majority
Owned Affiliates (other than the Borrower) that could reasonably be expected to
result in liability to such Person in excess of $10,000,000 (after any expected
insurance proceeds) shall be deemed to be reasonably expected to have such a
Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

(j) Deposit of Collections. The Servicer shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

(k) Loan Asset Register.

(i) The Servicer shall maintain, or cause to be maintained, with respect to each
Noteless Loan Asset a register (which may be in physical or electronic form and
readily identifiable as the loan asset register) (each, a “Loan Asset Register”)
in which it will record, or cause to be recorded, (v) the amount of such
Noteless Loan Asset, (w) the amount of any principal or interest due and payable
or to become due and payable from the Obligor thereunder, (x) the amount of any
sum in respect of such Noteless Loan Asset received from the Obligor, (y) the
date of origination of such Noteless Loan Asset and (z) the maturity date of
such Noteless Loan Asset.

(ii) At any time a Noteless Loan Asset is included as part of the Collateral
Portfolio pursuant to this Agreement, the Servicer shall deliver to the
Administrative Agent, the Collateral Agent and the Collateral Custodian a copy
of the related Loan Asset Register, together with a certificate of a Responsible
Officer of the Servicer (in the form of Exhibit P) certifying to the accuracy of
such Loan Asset Register as of the applicable Cut-Off Date.

(l) Special Purpose Entity Requirements. The Servicer shall take such actions as
are necessary to cause the Borrower to be in compliance with the special purpose
entity requirements set forth in Sections 5.01(a) and (b) and 5.02(a) and (b);
provided that for the avoidance of doubt, the Servicer shall not be required to
expend any of its own funds to cause the Borrower to be in compliance with
subsection 5.02(a)(v) or subsection 5.01(b)(xvii) (it being understood that this
proviso shall in no way affect the obligation of Servicer to manage the
activities and liabilities of the Borrower such that the Borrower maintains
compliance with either of the foregoing subsections).

(m) Accounting Changes. As soon as possible and in any event within three
Business Days after the effective date thereof, the Servicer will provide to the
Administrative Agent notice of any material change in the accounting policies of
the Servicer.

(n) Proceedings Related to the Collateral Portfolio. The Servicer shall notify
the Administrative Agent as soon as possible and in any event within three
Business Days after any Responsible Officer of the Servicer receives notice or
has actual knowledge of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
labor controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,

 

-93-



--------------------------------------------------------------------------------

domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the interests of the Collateral Agent or the Secured Parties
in, to and under the Collateral Portfolio. Solely for purposes of this
Section 5.03(n), any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Portfolio or the Collateral
Agent’s or the Secured Parties’ interest in the Collateral Portfolio that could
reasonably be expected to reduce the value of the Collateral Portfolio in excess
of $5,000,000 (after any expected insurance proceeds) or more shall be deemed to
be expected to have such a Material Adverse Effect.

(o) Compliance with Legal Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Servicer, issued in
connection with the Transaction Documents and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

(p) Instructions to Agents and Obligors. The Servicer shall direct, or shall
cause the Borrower to direct, any agent or administrative agent for each Loan
Asset to remit all payments and collections with respect to such Loan Asset,
and, if applicable, to direct the Obligor with respect to such Loan Asset to
remit all such payments and collections with respect to such Loan Asset directly
to the Collection Account. The Borrower and the Servicer shall take commercially
reasonable steps to ensure that only funds constituting payments and collections
relating to Loan Assets shall be deposited into the Collection Account.

(q) Capacity as Servicer. The Servicer will ensure that, at all times when it is
dealing with or in connection with the Loan Assets in its capacity as Servicer,
it holds itself out as Servicer, and not in any other capacity.

(r) Audits. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Lender, the Servicer shall allow
the Administrative Agent and each Lender (during normal office hours and upon
advance notice) to review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with the Transaction Documents and to conduct an
audit of the Collateral Portfolio and Required Loan Documents in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time; provided that at the Servicer’s
expense, (i) prior to the occurrence of an Event of Default, the Administrative
Agent shall be entitled to one (1) such audits per calendar year and, (ii) after
the occurrence of an Event of Default, the Administrative Agent shall be
entitled to such number of audits per calendar year and at such times as it
shall require in its discretion.

(s) Notice of Breaches of Representations and Warranties under this Agreement.
The Servicer shall promptly, upon receipt of notice or discovery thereof, notify
the Administrative Agent if any representation or warranty set forth in
Section 4.03 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Collateral Agent and the Administrative
Agent a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Servicer shall notify the Administrative Agent in the manner set forth in the
preceding sentence before any Cut-Off Date of any facts or circumstances within
the knowledge of the Servicer which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made.

 

-94-



--------------------------------------------------------------------------------

(t) Insurance Policies. The Servicer has caused, and will cause, to be performed
any and all acts reasonably required to be performed to preserve the rights and
remedies of the Collateral Agent and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Collateral
Agent and the Secured Parties; provided that, unless the Borrower is the sole
lender under such Loan Agreement, the Servicer shall only take such actions that
are customarily taken by or on behalf of a lender in a syndicated loan facility
to preserve the rights of such lender.

(u) Disregarded Entity. The Servicer shall cause the Borrower to be disregarded
as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

(v) Obligor Notification Forms. The Servicer shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send,
after the occurrence of an Event of Default (at the Administrative Agent’s
discretion on the Collateral Agent’s behalf) Obligor notification forms to give
notice to the Obligors of the Collateral Agent’s interest in the Collateral
Portfolio and the obligation to make payments as directed by the Administrative
Agent on the Collateral Agent’s behalf.

(w) Servicing Standard. The Servicer will comply in all material respects with
the Servicing Standard in regard to the Collateral Portfolio.

SECTION 5.04 Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i) the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel (which may rely on an Officer’s
Certificate as to factual matters such as whether or not such transaction would
cause an Event of Default or Servicer Termination Event) each stating that any
such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.04 and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;

 

-95-



--------------------------------------------------------------------------------

(ii) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent; and

(iii) after giving effect thereto, no Event of Default or Servicer Termination
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Servicer Termination Event shall have occurred.

(b) Change of Name or Location of Loan Asset Files. The Servicer shall not
(x) change its name, change the offices where it keeps records concerning the
Collateral Portfolio from the address set forth in Section 11.02 of this
Agreement, or change the jurisdiction of its formation, or (y) subject to
Section 2.16 move, or consent to the Collateral Custodian moving, the Required
Loan Documents and Loan Asset Files from the location thereof on the initial
Advance Date, unless the Servicer shall have provided the Administrative Agent
with 30 days’ written notice of such move and such Opinions of Counsel and other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith and shall have taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio.

(c) Change in Payment Instructions to Obligors. The Servicer will not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Collateral Agent with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Administrative Agent).

(d) Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(e) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio and
advise the Borrower with respect to purchases from the Transferor so as to not
at any time allow the sum of the Outstanding Balances of all Loan Assets owned
by the Borrower and that are principally secured by an interest in real property
(within the meaning of Treasury Regulation Section 301.7701(i)-1(d)(3)) to
exceed 35% of the aggregate Outstanding Balance of all Loan Assets.

(f) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.

 

-96-



--------------------------------------------------------------------------------

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

SECTION 6.01 Appointment and Designation of the Servicer.

(a) Initial Servicer. The Borrower, each Lender and the Administrative Agent
hereby appoint CCT, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral Portfolio.
Until the Administrative Agent gives CCT a Servicer Termination Notice pursuant
to the terms of this Agreement, CCT hereby accepts such appointment and agrees
to perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

(b) Servicer Termination Notice. The Borrower, the Servicer, each Lender, and
the Administrative Agent hereby agree that, upon the occurrence of a Servicer
Termination Event, the Administrative Agent, by written notice to the Servicer
(with a copy to the Collateral Agent) (a “Servicer Termination Notice”), may
terminate all of the rights, obligations, power and authority of the Servicer
under this Agreement. On and after the receipt by the Servicer of a Servicer
Termination Notice pursuant to this Section 6.01(b), the Servicer shall continue
to perform all servicing functions under this Agreement until the date specified
in the Servicer Termination Notice or otherwise specified by the Administrative
Agent in writing or, if no such date is specified in such Servicer Termination
Notice or otherwise specified by the Administrative Agent, until a date mutually
agreed upon by the Servicer and the Administrative Agent and shall be entitled
to receive, to the extent of funds available therefor pursuant to Section 2.04,
the Servicing Fees therefor accrued until such date. After such date, the
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrative Agent believes will facilitate the transition of
the performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral Portfolio, on the terms and subject to the conditions
herein set forth, and the Servicer shall use its best efforts to assist the
successor Servicer in assuming such obligations.

(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Termination Notice, the Administrative Agent may, at its discretion,
(i) appoint SMBC (or an Affiliate thereof) as Servicer under this Agreement and,
in such case, all authority, power, rights and obligations of the Servicer shall
pass to and be vested in SMBC (or an Affiliate thereof) or (ii) with the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), appoint a new Servicer which shall be an Eligible
Replacement (as defined below) as the replacement Servicer (the “Replacement
Servicer”), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Administrative Agent in its sole discretion. In the event that SMBC (or an
Affiliate thereof) or a Replacement Servicer has not accepted its appointment at
the time when the Servicer ceases to act as Servicer, the Administrative Agent
shall petition a court of competent jurisdiction to appoint any established

 

-97-



--------------------------------------------------------------------------------

financial institution, having a net worth of not less than United States
$50,000,000 and whose regular business includes the servicing of assets similar
to the Collateral Portfolio (each, an “Eligible Replacement”), as the
Replacement Servicer hereunder. The Servicer shall pay all costs associated with
the transition of the obligations hereunder to an Approved Replacement Servicer
if the Administrative Agent terminates the Servicer following a Servicer
Termination Event.

(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
SMBC (or an Affiliate thereof) or the Replacement Servicer, as applicable, shall
be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to SMBC (or an Affiliate thereof) or the Replacement Servicer,
as applicable; provided that SMBC (or an Affiliate thereof) or the Replacement
Servicer, as applicable, shall have (i) no liability with respect to any action
performed by the terminated Servicer prior to the date that SMBC (or an
Affiliate thereof) or the Replacement Servicer, as applicable, becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any Taxes required to be paid by the
Servicer (provided that SMBC (or an Affiliate thereof) or the Replacement
Servicer, as applicable, shall pay any income Taxes for which it is liable),
(iv) no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of SMBC (or an
Affiliate thereof) or the Replacement Servicer, as applicable, upon becoming a
Replacement Servicer, are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances.
In addition, SMBC (or an Affiliate thereof) or the Replacement Servicer, as
applicable, shall have no liability relating to the representations and
warranties of the Servicer contained in Section 4.03.

(e) Authority and Power. All authority and power granted to the Servicer under
this Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

(f) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the

 

-98-



--------------------------------------------------------------------------------

occurrence of a Servicer Termination Event; provided, further that no
Administrative Agent consent shall be required to enter into any subcontract
with an Affiliate of the Servicer; provided, further, that in the event of any
such subcontract, (A) the Servicer shall be and remain primarily liable to the
Administrative Agent, the Collateral Agent and the Lender for the full and
prompt performance of all duties and responsibilities of the Servicer hereunder
and (ii) the Administrative Agent and the Collateral Agent shall be entitled to
deal exclusively with the Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder

(g) Servicing Programs. In the event that the Servicer uses any software program
in servicing the Collateral Portfolio that it licenses from a third party, the
Servicer shall use its best efforts to obtain, either before the Closing Date or
as soon as possible thereafter, whatever licenses or approvals are necessary to
allow the Administrative Agent or the Servicer to use such program and to allow
the Servicer to assign such licenses to the Replacement Servicer appointed as
provided in this Agreement.

(h) Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Collateral Agent and/or the Servicer, and the
Borrower waives any and all claims against the Administrative Agent, each Lender
or any of their respective Affiliates, the Collateral Agent and the Servicer
(other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

SECTION 6.02 Duties of the Servicer.

(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
Portfolio from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the occurrence of a Servicer Termination Event,
subject to the terms of this Agreement (including, without limitation,
Section 6.04), the Servicer has the sole and exclusive authority to make any and
all decisions with respect to the Collateral Portfolio and take or refrain from
taking any and all actions with respect to the Collateral Portfolio. Without
limiting the foregoing, the duties of the Servicer shall include the following:

(i) supervising the Collateral Portfolio, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral Portfolio and otherwise managing the Collateral Portfolio on
behalf of the Borrower;

(ii) maintaining all necessary servicing records with respect to the Collateral
Portfolio and providing such reports to the Administrative Agent in respect of
the servicing of the Collateral Portfolio (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent may reasonably request;

 

-99-



--------------------------------------------------------------------------------

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;

(iv) promptly delivering to the Administrative Agent, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent may from time to
time reasonably request;

(v) identifying each Loan Asset clearly and unambiguously in its servicing
records to reflect that such Loan Asset is owned by the Borrower and that the
Borrower is Pledging a security interest therein to the Secured Parties pursuant
to this Agreement;

(vi) notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim with respect to
any Loan Asset (or portion thereof) of which it has knowledge or has received
notice (A) that is or is threatened to be asserted by an Obligor; or (B) that
could reasonably be expected to have a Material Adverse Effect;

(vii) using its best efforts to maintain the perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio;

(viii) maintaining the Loan Asset File with respect to Loan Assets included as
part of the Collateral Portfolio; provided that, so long as the Servicer is in
possession of any Required Loan Documents other than in electronic form, the
Servicer will hold such Required Loan Documents in a reasonably safe place;

(ix) directing the Collateral Agent and/or the Account Bank to make payments
pursuant to the terms of the Servicing Report in accordance with Section 2.04;

(x) directing the sale or substitution of Collateral Portfolio in accordance
with Section 2.07;

(xi) providing advice to the Borrower with respect to the purchase and sale of
and payment for the Loan Assets;

(xii) instructing the Obligors and the administrative agents on the Loan Assets
to make payments directly into the Collection Account established and maintained
with the Collateral Agent;

(xiii) delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian;

 

-100-



--------------------------------------------------------------------------------

(xiv) ensuring any third party consents required to transfer record ownership of
any Eligible Loan Asset to the Borrower are obtained on or prior to the Cut-Off
Date of such Eligible Loan Asset; and

(xv) complying with such other duties and responsibilities as may be required of
the Servicer by this Agreement.

For the avoidance of doubt, on each Measurement Date, the Servicer (on behalf of
the Borrower) shall re-determine the status of each Eligible Loan Asset as of
such calculation date and provide notice of any change in the status of any
Eligible Loan Asset to the Collateral Agent and, as a consequence thereof,
(i) Collateral Obligations that were previously Eligible Loan Assets on a prior
Measurement Date may be excluded from the calculation of the Borrowing Base on
such Measurement Date, and (ii) Collateral Obligations that were previously not
Eligible Loan Assets on a prior Measurement Date may (with the consent of the
Administrative Agent pursuant to an Approval Notice) be included in the
calculation of the Borrowing Base on such Measurement Date.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent
upon becoming aware of such conflict or breach, (b) have determined that there
is no other commercially reasonable performance that it could render consistent
with the express terms of the Loan Agreements which would result in all or a
portion of the servicing duties being performed in accordance with this
Agreement, and (c) undertake all commercially reasonable efforts to mitigate the
effects of such non-performance including performing as much of the servicing
duties as possible and performing such other commercially reasonable and/or
similar duties consistent with the terms of the Loan Agreements.

(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent, each Lender and the Secured
Parties of their rights hereunder shall not release the Servicer, the Transferor
or the Borrower from any of their duties or responsibilities with respect to the
Collateral Portfolio. The Secured Parties, the Administrative Agent, each Lender
and the Collateral Agent shall not have any obligation or liability with respect
to any Collateral Portfolio, nor shall any of them be obligated to perform any
of the obligations of the Servicer hereunder.

(c) Any payment by an Obligor in respect of any Indebtedness owed by it to the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

-101-



--------------------------------------------------------------------------------

SECTION 6.03 Authorization of the Servicer.

(a) Each of the Borrower, the Administrative Agent and each Lender hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the sale of the
Collateral Portfolio to the Borrower and, thereafter, the Pledge by the Borrower
to the Collateral Agent on behalf of the Secured Parties hereunder, to collect
all amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Collateral Agent or any Lender a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.

(b) After the occurrence or declaration of the Facility Maturity Date, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral Portfolio; provided that the Administrative Agent may, at any
time after the occurrence or declaration of the Facility Maturity Date, notify
any Obligor with respect to any Collateral Portfolio of the assignment of such
Collateral Portfolio to the Collateral Agent on behalf of the Secured Parties
and direct that payments of all amounts due or to become due be made directly to
the Administrative Agent or any servicer, collection agent or account designated
by the Administrative Agent and, upon such notification and at the expense of
the Borrower, the Administrative Agent may enforce collection of any such
Collateral Portfolio, and adjust, settle or compromise the amount or payment
thereof.

SECTION 6.04 Collection of Payments; Accounts.

(a) Collection Efforts, Modification of Collateral Portfolio. The Servicer will
use its commercially reasonable efforts and judgment to collect or cause to be
collected, all payments called for under the terms and provisions of the Loan
Assets included in the Collateral Portfolio as and when the same become due, all
in accordance with the Servicing Standard. The Servicer may not waive, modify or
otherwise vary any provision of an item of Collateral Portfolio in any manner
contrary to the Servicing Standard; provided that, on and after the occurrence
of an Event of Default, the prior written consent of the Administrative Agent
shall be required for any waiver, modification or variance that would impair the
collectability of the Collateral Portfolio. In addition, neither the Borrower
nor the Servicer shall, without the prior

 

-102-



--------------------------------------------------------------------------------

written consent of the Administrative Agent, agree to waive, modify or otherwise
vary any provision of a Loan Asset in the Collateral Portfolio if such waiver,
modification or variation would increase the Borrower’s commitment or
outstanding loans thereunder or extend the maturity of any outstanding or
committed loans of the Borrower thereunder so as to constitute a Material
Modification pursuant to clause (b) of the definition of “Material
Modification”.

(b) Acceleration. If consistent with the Servicing Standard, the Servicer shall
accelerate or vote to accelerate, as applicable, the maturity of all or any
Scheduled Payments and other amounts due under any Loan Asset promptly after
such Loan Asset becomes defaulted.

(c) Taxes and other Amounts. The Servicer will use its best efforts to collect
all payments with respect to amounts due for Taxes, assessments and insurance
premiums relating to each Loan Asset to the extent required to be paid to the
Borrower for such application under the applicable Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

(d) Payments to Collection Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Collateral Portfolio directly to the Collection Account; provided that
the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

(e) Controlled Accounts. Each of the parties hereto hereby agrees that (i) each
Controlled Account is intended to be a “securities account” or “deposit account”
within the meaning of the UCC and (ii) except as otherwise expressly provided
herein and in the Control Agreement, prior to the delivery of a Notice of
Exclusive Control the Borrower, the Servicer and the Collateral Agent (acting at
the direction of the Administrative Agent) shall be entitled to exercise the
rights that comprise each Financial Asset held in each Controlled Account which
is a securities account and have the right to direct the disposition of funds in
any Controlled Account which is a deposit account; provided that after the
delivery of a Notice of Exclusive Control, such rights shall be exclusively held
by the Collateral Agent (acting at the direction of the Administrative Agent).
Each of the parties hereto hereby agrees to cause the securities intermediary
that holds any money or other property for the Borrower in a Controlled Account
that is a securities account to agree with the parties hereto that (A) the cash
and other property (subject to Section 6.04(f) below with respect to any
property other than investment property, as defined in Section 9-102(a)(49) of
the UCC) is to be treated as a Financial Asset under Article 8 of the UCC and
(B) regardless of any provision in any other agreement, for purposes of the UCC,
with respect to the Controlled Accounts, New York shall be deemed to be the
Account Bank’s jurisdiction (within the meaning of Section 9-304 of the UCC) and
the securities intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC). All securities or other property underlying any Financial Assets
credited to the Controlled Accounts in the form of securities or instruments
shall be registered in the name of the Account Bank or if in the name of the
Borrower or the Collateral Agent, Indorsed to the Account Bank, Indorsed in
blank, or credited to another securities account maintained in the name of the
Account Bank, and in no case will any Financial Asset credited to the Controlled
Accounts be registered in the name of the Borrower, payable to the order of the
Borrower or specially Indorsed to the Borrower, except to the extent the
foregoing have been specially Indorsed to the Account Bank or Indorsed in blank.

 

-103-



--------------------------------------------------------------------------------

(f) Loan Agreements. Notwithstanding any term hereof (or any term of the UCC
that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of the Custody Agreement.

(g) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of an Interest Collection or a Principal Collection of a Loan Asset
and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

SECTION 6.05 Realization Upon Loan Assets. The Servicer will use reasonable
efforts consistent with the Servicing Standard to foreclose upon or repossess,
as applicable, or otherwise comparably convert the ownership of any Underlying
Collateral relating to a Defaulted Loan Asset as to which no satisfactory
arrangements can be made for collection of delinquent payments. In addition, the
Servicer may, consistent with the Servicing Standard, sell or otherwise
transfer, or if it deems advisable to maximize recoveries, hold or cause the
Borrower to hold any Defaulted Loan Asset, equity security or other security (so
long as such equity security or other security was received in lieu of debt
previously contracted with respect to a Loan Asset) received by the Borrower in
connection with a default, workout, restructuring or plan of reorganization or
similar event under a Loan Asset. The Servicer will comply with the Servicing
Standard and Applicable Law in realizing upon such Underlying Collateral, and
employ practices and procedures, including without limitation reasonable efforts
consistent with the Servicing Standard, (x) to enforce all obligations of the
Obligors under the Loan Agreements and other legal documentation related to such
Defaulted Loan Asset and (y) to foreclose upon, repossess and cause the sale of
such Underlying Collateral at public or private sales other than with respect to
any Defaulted Loan Asset, equity or other securities that the Servicer may hold
as described in the preceding sentence of this Section 6.05. Without limiting
the generality of the foregoing, unless the Administrative Agent has
specifically given instruction to the contrary, the Servicer may cause the sale
of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Administrative Agent setting

 

-104-



--------------------------------------------------------------------------------

forth the Loan Asset, the Underlying Collateral, the sale price of the
Underlying Collateral and certifying that such sale price is at least equal to
the fair market value of such Underlying Collateral. In any case in which any
such Underlying Collateral has suffered damage, the Servicer will not expend
funds in connection with any repair or toward the foreclosure or repossession of
such Underlying Collateral unless it reasonably determines that such repair
and/or foreclosure or repossession will increase the Recoveries by an amount
greater than the amount of such expenses. The Servicer will remit to the
Principal Collection Account the Recoveries received in connection with the sale
or disposition of Underlying Collateral relating to a Defaulted Loan Asset.

SECTION 6.06 Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursement its reasonable expenses as provided
in Section 2.04.

SECTION 6.07 Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts. The Borrower will reimburse the Servicer for any
reasonable expenses incurred hereunder or on behalf of the Borrower, subject to
the availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04 and such deferred reimbursement
amount shall bear interest beginning on the Payment Date immediately following
the Remittance Period in which such expenses were incurred until paid at an
annual rate equal to the LIBOR Yield Rate. For the avoidance of doubt, the
Servicer shall remain liable for, and shall pay in accordance with the terms
hereof, all expenses payable by it as set forth in this Section 6.07 or
otherwise under this Agreement, notwithstanding any failure of the Servicer to
be reimbursed on any Payment Date due to the insufficiency of funds. Following
realization of the Collateral Portfolio and distribution of proceeds in the
manner provided in Section 2.04, any claims of the Servicer against the Borrower
in respect of any deferred reimbursement amount or otherwise shall be
extinguished and shall not thereafter revive.

SECTION 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information.

(a) Notice of Borrowing or Conversion. Not later than 1:00 p.m. on the third
Business Day before (i) the Advance Date or LIBOR Conversion Date, as
applicable, for a LIBOR Advance, (ii) the Base Rate Conversion Date for a Base
Rate Advance and (iii) each reduction of Advances Outstanding pursuant to
Section 2.18 and not later than 1:00 p.m. on the first Business Day before the
Advance Date for a Base Rate Advance, the Borrower (or the Servicer on its
behalf) will provide a Notice of Borrowing, a Conversion Notice or a Notice of
Reduction, as applicable, and a Borrowing Base Certificate, each updated as of
such date, to the

 

-105-



--------------------------------------------------------------------------------

Administrative Agent (with a copy to the Collateral Agent). On each date that
the Assigned Value of an Eligible Loan Asset is changed, the Borrower (or the
Servicer on its behalf) will deliver an adjusted Borrowing Base Certificate to
the Administrative Agent (with a copy to the Collateral Agent).

(b) Asset Report and Servicing Report. (i) On each Monthly Reporting Date, the
Servicer will provide to the Borrower, each Lender, the Administrative Agent and
the Collateral Agent a monthly statement including the following information, as
of the last Business Day of the preceding calendar month, (A) the current list
of Obligors and the Outstanding Balance of each Loan Asset with respect to each
such Obligor, (B) the current rating(s) of the Loan Assets by Moody’s or S&P, or
both, if applicable, (C) a list of all Defaulted Loan Assets, (D) an accounting
of collections with respect to the Loan Assets, (E) the aggregate Outstanding
Balance of all Loan Assets as of such day, (F) the Advances Outstanding as of
such day and (G) the difference between the aggregate Outstanding Balance and
the Advances Outstanding as of such day (such monthly statement, a “Monthly
Servicing Report”), such Monthly Servicing Report to be signed by a Responsible
Officer of the Servicer and the Borrower and substantially in the form of
Exhibit J-1.

(ii) On each Quarterly Reporting Date and each Advance Date, the Servicer will
provide to the Borrower, each Lender, the Administrative Agent and the
Collateral Agent, the Monthly Servicing Report due on such date and a quarterly
statement including (A) a Borrowing Base Certificate calculated as of the most
recent Payment Date Cut-Off, (B) a summary prepared with respect to each Obligor
and with respect to each Loan Asset for such Obligor prepared as of the most
recent Payment Date Cut-Off that will be required to certify (x) that each such
Loan Asset is in compliance with all applicable covenants, (y) whether or not
any such Loan Assets have become subject to a Material Modification and (z) the
most recent Fair Market Value and (if applicable) the purchase price of each
such Loan Asset and (C) amounts to be remitted pursuant to Section 2.04 to the
applicable parties (which shall include any applicable wiring instructions of
the parties receiving payment) (such quarterly statement, a “Quarterly Servicing
Report” and, together with the Monthly Servicing Report, the “Servicing
Reports”), such Quarterly Servicing Report to be signed by a Responsible Officer
of the Servicer and the Borrower and substantially in the form of Exhibit J-2.

(c) Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender and the Collateral Agent a
certificate substantially in the form of Exhibit K (a “Servicer’s Certificate”),
signed by a Responsible Officer of the Servicer, which shall include, among
other things, a certification by such Responsible Officer that no Event of
Default or Unmatured Event of Default has occurred.

(d) Financial Statements. The Servicer will submit to the Administrative Agent,
each Lender and the Collateral Agent, (i) within 60 days after the end of each
of its first three fiscal quarters, commencing September 30, 2015, consolidated
unaudited financial statements, quarterly equityholder letters and current
capitalization levels and offering schedules of the Servicer for the most recent
fiscal quarter, and (ii) within 120 days after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2015, consolidated audited
financial statements of the Servicer, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year; provided that
to the extent any of the items required to be delivered under this
Section 6.08(f) are available on the website of the Securities and Exchange
Commission, such items will be deemed to have been delivered to the
Administrative Agent.

 

-106-



--------------------------------------------------------------------------------

(e) Tax Returns. The Servicer shall deliver to the Administrative Agent, each
Lender, and the Collateral Agent copies of all federal, state and local tax
returns and reports filed by the Borrower, the Transferor, the Parent and the
Servicer, or in which the Borrower, the Transferor or the Servicer was included
on a consolidated or combined basis (excluding sales, use and similar Taxes)
within 15 days after the earlier of (i) the date such federal, state or local
tax returns were filed or (ii) the date such federal, state or local tax returns
are required to be filed under Applicable Law (subject to any extensions to file
properly obtained).

(f) Obligor Financial Statements; Valuation Reports; Other Reports. The Servicer
will deliver to the Administrative Agent, the Lenders and the Collateral Agent,
with respect to each Obligor, (i) within 120 days after the end of the fiscal
year of each Obligor, the audited financial statements for such Obligor and
corresponding compliance certificate for such fiscal year received by the
Borrower and/or the Servicer pursuant to the Loan Agreement with respect to such
Obligor and with respect to each Loan Asset for such Obligor provided to the
Borrower and/or the Servicer, (ii) upon request of the Administrative Agent, the
complete financial reporting package (including, without limitation, any
compliance certificates) with respect to any Obligor and with respect to each
Loan Asset for such Obligor provided to the Borrower and/or the Servicer
quarterly, monthly or otherwise by such Obligor and (iii) asset and portfolio
level monitoring reports prepared by an Approved Valuation Firm with respect to
the Loan Assets, which delivery shall be made on each Quarterly Reporting Date.
The Servicer will promptly deliver to the Administrative Agent and any Lender,
upon reasonable request (and subject to any confidentiality requirements in the
applicable Loan Agreement), all other documents and information required to be
delivered by the Obligors to the Borrower with respect to any Loan Asset
included in the Collateral Portfolio.

(g) Amendments to Loan Assets.

(i) The Servicer will deliver to the Administrative Agent and the Collateral
Custodian a copy of any material amendment, restatement, supplement, waiver or
other material modification to the Loan Agreement of any Loan Asset (along with
any internal documents prepared by the Servicer and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within 10 Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification. Together with
such delivery, the Servicer shall notify the Administrative Agent of the
delivery of such document and shall make reasonable efforts to inform the
Administrative Agent whether, to the actual knowledge of the Servicer, such
event constitutes a Value Adjustment Event; provided that failure by the
Servicer to make such delivery shall not constitute a breach, Unmatured Event of
Default or Event of Default hereunder.

(ii) The Servicer will deliver to the Administrative Agent and the Collateral
Custodian a copy of every other amendment, restatement, supplement, waiver or
other modification to the Loan Agreement of any Loan Asset (along with any
internal

 

-107-



--------------------------------------------------------------------------------

documents prepared by the Servicer and provided to its investment committee in
connection with such amendment, restatement, supplement, waiver or other
modification) no less frequently than once per calendar year.

(h) Obligor Defaults and Bankruptcy Events. The Servicer shall give notice to
the Administrative Agent within two Business Days of the Borrower’s, the
Transferor’s or the Servicer’s actual knowledge of the occurrence of any default
by an Obligor under any Loan Asset or any Bankruptcy Event with respect to any
Obligor under any Loan Asset. Together with such notification, the Servicer
shall inform the Administrative Agent whether, to the knowledge of the Borrower
or Servicer, as applicable, such event constitutes a Value Adjustment Event.

(i) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to Section 5.03(h) and this Article VI shall be deemed to
have been delivered on the date on which such information is posted on a Deal
Interactive (or other replacement) website to which the Administrative Agent has
access or upon receipt of such information through e-mail or another delivery
method acceptable to the Administrative Agent. Any delivery or submission via a
website, Deal Interactive or similar electronic transmission systems shall be
accompanied by e-mail or other written notification (or as otherwise provided
herein) to the intended recipient of any such document.

SECTION 6.09 Annual Statement as to Compliance. The Servicer will provide to the
Administrative Agent, each Lender and the Collateral Agent within 120 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2015, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

SECTION 6.10 Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender and the Collateral Agent within 120 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2015, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule III, it being
understood that the Servicer and the Administrative Agent will provide an
updated Schedule III reflecting any further amendments to such Schedule III
prior to the issuance of the first such agreed-upon procedures report, a copy of
which shall replace the then existing Schedule III) to certain documents and
records relating to the Collateral Portfolio under any Transaction Document,
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that

 

-108-



--------------------------------------------------------------------------------

caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.

SECTION 6.11 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent. No such
resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) (i) the Borrower shall enter into one or more agreements for borrowed money
other than this Agreement without the consent of the Administrative Agent or
(ii) the Servicer defaults in making any payment required to be made under one
or more agreements for borrowed money to which it is a party in an aggregate
principal amount in excess of $10,000,000 and any such failure continues
unremedied for two Business Days and such default is not cured within the
applicable cure period, if any, provided for under such agreement; or

(b) (i) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $10,000,000 against the Transferor, or
$1,000,000 against the Borrower, and the Transferor or the Borrower, as
applicable, shall not have either (A) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(B) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (ii) the
Transferor or the Borrower shall have made payments of amounts in excess of
$10,000,000 (in the case of the Transferor) or $1,000,000 (in the case of the
Borrower), in the settlement of any litigation, claim or dispute (excluding
payments made from Insurance Proceeds); or

(c) failure on the part of the Borrower or the Servicer to make any payment or
deposit (including, without limitation, with respect to bifurcation and
remittance of Interest Collections and Principal Collections or any other
payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than Section 2.06) within three Business Days of the day such payment or deposit
is required to be made; provided that in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent, such default continues for a period of five or more

 

-109-



--------------------------------------------------------------------------------

Business Days after the Collateral Agent receives written notice or has actual
knowledge of such administrative error or omission (irrespective of whether the
cause of such administrative error or omission has been determined); or

(d) failure to pay, on the Facility Maturity Date, the outstanding principal of
all Advances Outstanding and all Yield and all Fees accrued and unpaid thereon
together with all other Obligations, including any Make-Whole Premium; or

(e) failure to remedy any Borrowing Base Deficiency within 12 Business Days in
accordance with Section 2.06; or

(f) without limiting the generality of Section 7.01(c) above, failure of the
Borrower to pay Yield within three Business Days of any Payment Date or within
three Business Days of when otherwise due; provided that in the case of a
default in payment resulting solely from an administrative error or omission by
the Collateral Agent, such default continues for a period of five or more
Business Days after the Collateral Agent receives written notice or has actual
knowledge of such administrative error or omission (irrespective of whether the
cause of such administrative error or omission has been determined); or

(g) any failure on the part of the Borrower, the Transferor or the Parent duly
to observe or perform in any material respect any other covenants or agreements
of the Borrower, the Transferor or the Parent set forth in this Agreement or the
other Transaction Documents to which the Borrower, the Transferor or the Parent
is a party (it being understood, without limiting the generality of the
foregoing, that the failure of any Loan Asset to constitute an “Eligible Loan
Asset” is not, in and of itself, an Event of Default and the existence of a
Borrowing Base Deficiency is not, in and of itself, an Event of Default except
to the extent provided in clause (e) immediately above) and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower, the
Transferor or the Parent by the Administrative Agent, any Lender or Collateral
Agent and (ii) the date on which the Borrower, the Transferor or the Parent
acquires knowledge thereof; or

(h) the occurrence of a Bankruptcy Event relating to the Transferor, the Parent
or the Borrower; or

(i) the occurrence of a Servicer Termination Event (after giving effect to any
applicable notice or cure period provided in the definition thereof); or

(j) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

(k) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower, the Transferor or the Servicer,

 

-110-



--------------------------------------------------------------------------------

(ii) the Borrower, the Transferor or the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

(iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first-priority perfected
security interest except with respect to Permitted Liens and as otherwise
expressly permitted to be released in accordance with the applicable Transaction
Document; or

(l) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

(m) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days;
or

(n) any Change of Control shall occur; or

(o) any representation, warranty or certification made by the Borrower, the
Transferor or the Parent in any Transaction Document or in any document
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made in any material respect, and continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Transferor or the Parent by the Administrative Agent,
any Lender or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Borrower, the Transferor or the Parent acquires knowledge thereof; provided that
an Event of Default shall not be deemed to have occurred under this clause
(o) based upon a Warranty Event if the Borrower shall have complied with the
provisions of Section 2.07(c) in respect thereof; or

(p) the Borrower ceases to have a valid, perfected ownership interest in all of
the Collateral Portfolio; or

(q) the Borrower makes any assignment of its respective rights or obligations
under this Agreement or any other Transaction Document without first obtaining
the specific written consent of each of the Lenders and the Administrative
Agent, which consent may be withheld by any Lender or the Administrative Agent
in the exercise of its sole and absolute discretion; or

(r) the Borrower, the Servicer, the Transferor or the Parent fails to observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, and
such failure is not cured within three Business Days; or

 

-111-



--------------------------------------------------------------------------------

(s) (i) failure of the Borrower to maintain at least one Independent Director,
(ii) the removal of any Independent Director of the Borrower without Cause or
without giving prior written notice to the Administrative Agent and the Lenders,
each as required in the organizational documents of the Borrower or (iii) an
Independent Director of the Borrower shall be appointed without the consent of
the Administrative Agent; provided that in the case of each of clauses (i) and
(ii), the Borrower shall have five Business Days to replace any Independent
Director upon the receipt by a Responsible Officer of the Borrower of notice of
the death or incapacitation of the current Independent Director; or

(t) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition, in each case, of all or substantially all of the assets of,
the Borrower, the Servicer, the Transferor or the Parent; or

(u) the Unfunded Exposure Amount exceeds $20,000,000 for more than five Business
Days; or

(v) the certificate of incorporation, by-laws or any other governing documents
of the Parent shall be subject to an amendment that has not been consented to by
the Administrative Agent which results in a Material Adverse Effect

then, by notice to the Borrower, (x) so long as the Administrative Agent is
SMBC, the Administrative Agent may, and (y) whether or not the Administrative
Agent is SMBC, the Administrative Agent at the direction of the Required Lenders
shall, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(h) above, the Commitments and
the Reinvestment Period shall be deemed to have terminated automatically and the
Facility Maturity Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Loan Assets, (ii) (x) so long as the
Administrative Agent is SMBC, the Administrative Agent may, and (y) whether or
not the Administrative Agent is SMBC, the Administrative Agent at the direction
of the Required Lenders shall, declare the Advances to be immediately due and
payable in full (without presentment, demand, protest or notice of any kind all
of which are hereby waived by the Borrower) and any other Obligations to be
immediately due and payable, and (iii) all proceeds and distributions in respect
of the Portfolio Assets shall be distributed by the Collateral Agent (at the
direction of the Administrative Agent) as described in Section 2.04(b) (provided
that the Borrower shall in any event remain liable to pay such Advances
Outstanding and all such amounts and Obligations in accordance with
Section 2.04(d) hereof). In addition, upon any such declaration or upon any such
automatic occurrence, the Collateral Agent, on behalf of the Secured Parties and
at the direction of the Administrative Agent, shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Servicer), following an Event of Default, shall, at its option, have the
sole right to enforce the Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Administrative Agent,
the Lenders or any of their respective Affiliates to perform any of the
obligations of the Borrower under any

 

-112-



--------------------------------------------------------------------------------

such Assigned Document. If any Event of Default shall have occurred, the LIBOR
Yield Rate and Base Rate Yield Rate shall be increased as set forth in the
definition of “Applicable Spread”, effective as of the date of the occurrence of
such Event of Default, and shall apply after the occurrence of such Event of
Default.

SECTION 7.02 Additional Remedies of the Administrative Agent.

(a) If, (i) upon the Administrative Agent’s or the Lenders’ declaration that the
Advances Outstanding hereunder are immediately due and payable pursuant to
Section 7.01 upon the occurrence of an Event of Default, or (ii) on the Facility
Maturity Date, the aggregate outstanding principal amount of the Advances
Outstanding, all accrued and unpaid Fees and Yield and any other Obligations are
not immediately paid in full, then the Collateral Agent (acting as directed by
the Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lenders, to immediately sell (at the Servicer’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations.

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lenders declares the Advances
Outstanding hereunder to be immediately due and payable pursuant to Section 7.01
or to liquidate all of the Collateral Portfolio in the same manner or on the
same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Servicer shall make available to (i) the Administrative Agent, on a
timely basis, all information (including any information that the Borrower and
the Servicer is required by law or contract to be kept confidential to the
extent such information can be provided without violation of such laws or
contracts) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Administrative Agent, and (ii) each prospective
bidder, on a timely basis, all reasonable information relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials reasonably requested by
each such bidder; provided that with respect to this clause (ii), neither the
Borrower nor the Servicer shall be required to disclose to each such bidder any
information which it is required by law or contract to keep confidential.

 

-113-



--------------------------------------------------------------------------------

(d) Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral Portfolio may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral Portfolio or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Servicer, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral Portfolio marshaled upon
any such sale, and agrees that the Collateral Agent, or the Administrative Agent
on its behalf, or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral Portfolio as an
entirety or in such parcels as the Collateral Agent (acting at the direction of
the Administrative Agent) or such court may determine.

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(b), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent and the Lenders shall have, in addition to all the
rights and remedies provided herein and provided by applicable federal, state,
foreign, and local laws (including, without limitation, the rights and remedies
of a secured party under the UCC of any applicable state, to the extent that the
UCC is applicable, and the right to offset any mutual debt and claim), all
rights and remedies available to the Lenders at law, in equity or under any
other agreement between any Lender and the Borrower.

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) Each of the Borrower and the Servicer hereby irrevocably appoints each of
the Collateral Agent and the Administrative Agent its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies provided
for in this Agreement, including without limitation the following powers: (a) to
give any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Collateral Portfolio in
connection with any such sale or other disposition made pursuant hereto, (c) to
execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower and the Servicer hereby ratifying and confirming all
that such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, and (d) to sign any agreements, orders or other documents in connection
with or pursuant to any Transaction Document. Nevertheless, if so requested by
the Collateral Agent or the Administrative Agent, the Borrower shall ratify and
confirm any such sale or other disposition by executing and delivering to the
Collateral Agent or the Administrative Agent all

 

-114-



--------------------------------------------------------------------------------

proper bills of sale, assignments, releases and other instruments as may be
designated in any such request; provided that, for the avoidance of doubt, no
right under any power of attorney furnished under this Section 7.02(h) may be
exercised until after the occurrence of an Event of Default.

(i) (1) If the Collateral Agent (acting as directed by the Administrative Agent)
or the Administrative Agent elects to sell the Collateral Portfolio in whole,
but not in part, at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase the Collateral Portfolio, in whole but not
in part, prior to such sale at a purchase price that is not less than the amount
of the Obligations as of the date of such proposed sale. The Borrower’s right of
first refusal shall terminate not later than 4:00 p.m. on the second Business
Day following the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such
Collateral Portfolio, such notice to attach a copy of the winning Eligible Bid
received by the Collateral Agent or the Administrative Agent in respect of such
Collateral Portfolio (other than any such Eligible Bid that the Collateral Agent
or the Administrative Agent is required by law to keep confidential).

(2) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent elects to sell less than all of the Collateral
Portfolio in one or more parcels at a public or private sale, the Borrower may
exercise its right of first refusal to repurchase such portion of the Collateral
Portfolio prior to such sale at a purchase price of not less than the highest
Eligible Bid received in respect of such portion of the Collateral Portfolio as
of the date of such proposed sale, as notified by the Collateral Agent or the
Administrative Agent to the Borrower; provided that the Administrative Agent may
direct the Collateral Agent to cancel such sale and the Borrower shall not be
permitted to acquire any such portion of the Collateral Portfolio in accordance
with the foregoing to the extent SMBC (so long as SMBC is the Administrative
Agent, Collateral Agent, the Lender or the Replacement Servicer), in its sole
discretion, determines that such highest Eligible Bid is not satisfactory in any
respect; provided further that, in any subsequent sale of such portion of the
Collateral Portfolio, the Borrower may exercise its right of first refusal to
repurchase such portion of the Collateral Portfolio pursuant to this
Section 7.02(i). The Borrower’s right of first refusal shall terminate not later
than 4:00 p.m. on the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such portion
of the Collateral Portfolio, such notice to attach a copy of the winning
Eligible Bid received by the Collateral Agent or the Administrative Agent in
respect of such Collateral Portfolio (other than any such Eligible Bid that the
Collateral Agent or the Administrative Agent is required by law to keep
confidential); provided that, if such notice is delivered after 12:00 noon on
the Business Day on which the Borrower receives such notice, or if the highest
Eligible Bid received in respect of such portion of the Collateral Portfolio is
greater than $25,000,000, the Borrower’s right of first refusal shall terminate
not later than 12:00 noon on the following Business Day.

(3) If the Borrower elects not to exercise its right of first refusal as
provided in clauses (1) or (2) above, the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent shall sell such
Collateral Portfolio or

 

-115-



--------------------------------------------------------------------------------

portion thereof for a purchase price equal to the highest of the Eligible Bids
then received provided that SMBC (so long as SMBC is the Administrative Agent,
Collateral Agent, the Lender or the Replacement Servicer) may direct the
Collateral Agent to cancel such sale to the extent SMBC (so long as SMBC is the
Administrative Agent, Collateral Agent, the Lender or the Replacement Servicer),
in its sole discretion, determines that such highest Eligible Bid is not
satisfactory in any respect. For the avoidance of doubt, any determination of
the highest Eligible Bid shall only consider bids for the same parcels of the
Collateral Portfolio.

(4) It is understood that the Borrower may submit its bid for the Collateral
Portfolio or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral Portfolio or any portion thereof.

(5) It is understood that the Borrower’s right of first refusal shall apply to
each proposed sale of the same parcel of the Collateral Portfolio.

ARTICLE VIII.

INDEMNIFICATION

SECTION 8.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Collateral Agent or any of
their respective Affiliates may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Collateral Agent and each of their
respective Affiliates, assigns, officers, directors, employees and agents (each,
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities and related reasonably documented costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”), awarded against or actually
incurred by such Indemnified Party arising out of or as a result of this
Agreement or in respect of any of the Collateral Portfolio, excluding, however,
Indemnified Amounts to the extent resulting solely from (x) gross negligence,
bad faith or willful misconduct on the part of an Indemnified Party or (y) Loan
Assets which are uncollectible due to the Obligor’s financial inability to pay.
Without limiting the foregoing, the Borrower shall indemnify each Indemnified
Party for Indemnified Amounts relating to or resulting from any of the following
(to the extent not resulting from the conditions set forth in (x) or (y) above):

(i) any Loan Asset treated as or represented by the Borrower to be an Eligible
Loan Asset which is not at the applicable time an Eligible Loan Asset, or the
purchase by any party or origination of any Loan Asset which violates Applicable
Law;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (if CCT or one of its Affiliates is the Servicer) or any
of their respective officers under or in connection with this Agreement or any
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered;

 

-116-



--------------------------------------------------------------------------------

(iii) the failure by the Borrower or the Servicer (if CCT or one of its
Affiliates is the Servicer) to comply with any material term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law with respect to any item of
Collateral Portfolio, or the nonconformity of any item of Collateral Portfolio
with any such Applicable Law;

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first-priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

(v) on each Business Day prior to the Collection Date, the occurrence of a
Borrowing Base Deficiency and the same continues unremedied for 12 Business
Days;

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

(viii) any failure of the Borrower or the Servicer (if CCT or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral Portfolio;

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Transferor to qualify to do business or
file any notice or business activity report or any similar report;

(x) any action taken by the Borrower or the Servicer in the enforcement or
collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent or Lender with respect to any
Loan Asset or the value of any such Loan Asset;

 

-117-



--------------------------------------------------------------------------------

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Collateral or services that are the subject of
any Collateral Portfolio;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Borrower or the Collateral Portfolio,
including any vicarious liability;

(xiii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

(xiv) any repayment by the Administrative Agent, the Lenders or a Secured Party
of any amount previously distributed in payment of Advances or payment of Yield
or Fees or any other amount due hereunder, in each case which amount the
Administrative Agent, the Lenders or a Secured Party believes in good faith is
required to be repaid;

(xv) the commingling by the Borrower or the Servicer of payments and collections
required to be remitted to the Collection Account or the Unfunded Exposure
Account with other funds;

(xvi) any investigation, litigation or proceeding related to this Agreement (or
the Transaction Documents), or the use of proceeds of Advances or the Collateral
Portfolio, or the administration of the Loan Assets by the Borrower or the
Servicer (unless such administration is carried out by SMBC or any of its
Affiliates in the capacity of the Servicer, if applicable);

(xvii) any failure by the Borrower to give reasonably equivalent value to
Transferor in consideration for the transfer by the Transferor to the Borrower
of any item of Collateral Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

(xix) any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, payments and collections with respect to the Collateral
Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of SMBC or any of its
Affiliates in the capacity of Servicer, if applicable).

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent (i) on or prior to the
Facility Maturity Date, in accordance with the provisions of Section 2.04(a) or
Section 2.04(b), as applicable, on the next Payment Date and each succeeding
Payment Date until paid in full following receipt by

 

-118-



--------------------------------------------------------------------------------

the Borrower of the Administrative Agent’s written demand therefor on behalf of
the applicable Indemnified Party and (ii) after the Facility Maturity Date,
within five Business Days following receipt by the Borrower of the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party, in which case the Servicer (on behalf of the Borrower) shall
instruct the Account Bank to withdraw from the Collection Account an amount
equal to such claim for payment to the Administrative Agent (and, in each case,
the Administrative Agent shall pay such amounts to the applicable Indemnified
Party promptly after the receipt by the Administrative Agent of such amounts).
The Administrative Agent, on behalf of any Indemnified Party making a request
for indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower, without interest.

(e) The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Servicer or
the Collateral Agent and the termination of this Agreement.

SECTION 8.02 Indemnities by Servicer.

(a) Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

(i) the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or other report prepared by it hereunder, of any Loan
Assets which were not Eligible Loan Assets as of the date of any such
computation;

(ii) reliance on any representation or warranty made or deemed made by the
Servicer or any of its officers under or in connection with this Agreement or
any other Transaction Document, any Servicing Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

 

-119-



--------------------------------------------------------------------------------

(iii) the failure by the Servicer to (A) comply with any material term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement or
(B) comply with any Applicable Law applicable to it with respect to any
Portfolio Assets;

(iv) any litigation, proceedings or investigation against the Servicer;

(v) any action or inaction by the Servicer that causes the Collateral Agent, for
the benefit of the Secured Parties, not to have a first-priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or any
time thereafter;

(vi) except as permitted under this Agreement, the commingling by the Servicer
of payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

(vii) any failure of the Servicer or any of its agents or representatives to
remit to Collection Account, payments and collections with respect to Loan
Assets remitted to the Servicer or any such agent or representative within two
Business Days of receipt;

(viii) the failure by the Servicer to perform any of its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document or errors or omissions related to such duties;

(ix) any of the events or facts giving rise to a breach of any of the Servicer’s
representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement; and/or

(x) failure or delay in reasonably assisting a successor Servicer in assuming
each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, or failure or delay in complying with reasonable
instructions from the Administrative Agent with respect thereto.

(b) Any Indemnified Amounts shall be paid by the Servicer to the Administrative
Agent, for the benefit of the applicable Indemnified Party, within five Business
Days following receipt by the Servicer of the Administrative Agent’s written
demand therefor (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.02, shall submit
to the Servicer a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

-120-



--------------------------------------------------------------------------------

(c) If the Servicer has made any indemnity payments to the Administrative Agent
on behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.

(d) The Servicer shall have no liability for making indemnification hereunder to
the extent any such indemnification constitutes recourse for uncollectible or
uncollected Loan Assets.

(e) The obligations of the Servicer under this Section 8.02 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Collateral
Agent, the Account Bank or the Collateral Custodian and the termination of this
Agreement.

(f) Any indemnification pursuant to this Section 8.02 shall not be payable from
the Collateral Portfolio.

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

SECTION 8.03 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the
reasonable and reasonably documented out-of-pocket outside legal fees and
expenses of the Indemnified Party after the Indemnifying Party has done so;
provided that if the Indemnified Party determines in good faith that there may
be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable and reasonably documented
out-of-pocket outside legal fees and expenses of the Indemnified Party shall be
paid by the Indemnifying Party; provided further that the Indemnifying Party
shall not, in connection with any one Action or separate but substantially
similar or related Actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees or expenses of more
than one separate firm of attorneys (and any required local counsel) for such
Indemnified Party, which firm (and local counsel, if any) shall be designated in
writing to the Indemnifying Party by the Indemnified Party. If the Indemnifying
Party elects to assume the defense of the Action, it shall have full

 

-121-



--------------------------------------------------------------------------------

control over the conduct of such defense; provided that the Indemnifying Party
and its counsel shall, as reasonably requested by the Indemnified Party or its
counsel, consult with and keep them informed with respect to the conduct of such
defense. The Indemnifying Party shall not settle an Action without the prior
written approval of the Indemnified Party unless such settlement provides for
the full and unconditional release of the Indemnified Party from all liability
in connection with the Action. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in connection with the defense of the Action.

SECTION 8.04 After-Tax Basis. Indemnification under Section 8.01 and 8.02 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account (i) any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party and (ii) all reductions in federal, state, local and foreign
Taxes (including estimated Taxes) realized by the Indemnified Party as a result
of the event(s) giving rise to such indemnity payment for all affected taxable
years and periods.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

SECTION 9.01 The Administrative Agent.

(a) Appointment. Each Lender and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender and each Secured Party. Each Lender
and each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects with reasonable care

 

-122-



--------------------------------------------------------------------------------

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Each Lender
and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action taken or omitted to
be taken by the Administrative Agent or any of its Affiliates under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, the Parent or
the Servicer or to inspect the property (including the books and records) of the
Borrower, the Transferor, the Parent or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or consent of the
Lenders; provided that, notwithstanding anything to the contrary herein, the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Lender pursuant to the foregoing provisions and the Administrative
Agent does not receive a consent (either positive or negative) from such Person
within 10 Business Days of such Person’s receipt of such request, then such
Lender shall be deemed to have declined to consent to the relevant action.

 

-123-



--------------------------------------------------------------------------------

(e) Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, the Borrower or the Servicer referring to
this Agreement, describing such Event of Default, Unmatured Event of Default or
Servicer Termination Event and stating that such notice is a “Notice of Event of
Default,” “Notice of Unmatured Event of Default” or “Notice of Servicer
Termination Event,” as applicable. The Administrative Agent shall (subject to
Section 9.01(c)) take such action with respect to such Event of Default,
Unmatured Event of Default or Servicer Termination Event as may be requested by
the Lenders acting jointly or as the Administrative Agent shall deem advisable
or in the best interest of the Lenders.

(f) Credit Decision with Respect to the Administrative Agent. Each Lender and
each Secured Party acknowledges that none of the Administrative Agent or any of
its Affiliates has made any representation or warranty to it, and that no act by
the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor, the Parent or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party. Each Lender and each Secured Party hereby agrees that the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower, the Servicer, the Transferor or their respective Affiliates which may
come into the possession of the Administrative Agent or any of its Affiliates.

(g) Indemnification of the Administrative Agent. Each Lender agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower or the
Servicer), ratably in accordance with such Lender’s Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any of the other Transaction Documents, or any action taken or omitted by the
Administrative Agent hereunder or thereunder; provided that the Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct; provided
further that no action taken in accordance with the directions of the Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this

 

-124-



--------------------------------------------------------------------------------

Article IX. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent, ratably in accordance with such Lender’s respective
Pro Rata Share, promptly upon demand for any reasonable out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Servicer.

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender and may be removed at any time with cause by the
Lenders. Upon any such resignation or removal, the Lenders acting jointly shall
appoint a successor Administrative Agent which shall be an Eligible Successor
Agent (as defined below); provided that (x) so long as no Event of Default has
occurred and is continuing, the Borrower shall consent in its sole discretion to
such successor Administrative Agent and (y) after an Event of Default has
occurred and is continuing, the Lender may appoint any Person as a successor
Administrative Agent. Each Lender agrees that it shall not unreasonably withhold
or delay its approval of the appointment of a successor Administrative Agent. If
no such successor Administrative Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank (each,
an “Eligible Successor Agent”). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

(i) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender pursuant to the terms of this Agreement, all amounts received by
the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the each Lender in accordance with such Lender’s
respective Pro Rata Shares in the applicable Advances Outstanding, or if there
are no Advances Outstanding in accordance with each Lender’s most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

 

-125-



--------------------------------------------------------------------------------

ARTICLE X.

COLLATERAL AGENT

SECTION 10.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Lenders and the Administrative Agent
hereby designate and appoint SMBC as the Collateral Agent to act as its agent
for the purposes of perfection of a security interest in the Collateral
Portfolio and hereby authorizes the Collateral Agent to take such actions on its
behalf and on behalf of each of the Secured Parties and to exercise such powers
and perform such duties as are expressly granted to the Collateral Agent by this
Agreement. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent pursuant to the terms hereof.

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

SECTION 10.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Lenders and the Administrative Agent each
hereby appoints SMBC to act as Collateral Agent, for the benefit of the Secured
Parties. The Collateral Agent hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto set forth herein.

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) The Collateral Agent shall calculate amounts to be remitted pursuant to
Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

(ii) The Collateral Agent shall instruct the Account Bank to make payments
pursuant to the terms of the Servicing Report or as otherwise directed in
accordance with Sections 2.04 or 2.05 (the “Payment Duties”).

(iii) In no instance shall the Collateral Agent be under any duty or obligation
to take any action on behalf of the Servicer in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Servicer, prior to the occurrence of an Event of
Default or the Administrative Agent, after the occurrence of Event of Default,
in which event the Collateral Agent shall vote, consent or take such other
action in accordance with such instructions.

 

-126-



--------------------------------------------------------------------------------

(c) (i) The Administrative Agent, each Lender and each Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (A) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (B) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the

 

-127-



--------------------------------------------------------------------------------

Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Control Agreement. For
the avoidance of doubt, all of the Collateral Agent’s rights, protections and
immunities provided herein shall apply to the Collateral Agent for any actions
taken or omitted to be taken under the Control Agreement in such capacity.

SECTION 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

SECTION 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower, payable to the extent of funds available therefor
pursuant to the provisions of Section 2.04. Each respective Collateral Agent’s
entitlement to receive the Collateral Agent Fees shall cease on the earliest to
occur of: (i) its removal as Collateral Agent pursuant to Section 10.05,
(ii) its resignation pursuant to Section 10.07 and (iii) the termination of this
Agreement.

SECTION 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor

 

-128-



--------------------------------------------------------------------------------

Collateral Agent has been appointed and has agreed to act as Collateral Agent
hereunder; provided that the Collateral Agent shall continue to receive
compensation of its fees and expenses in accordance with Section 10.04 above
while so serving as the Collateral Agent prior to a successor Collateral Agent
being appointed.

SECTION 10.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (i) the written instructions of any designated officer of the
Administrative Agent or (ii) the verbal instructions of the Administrative
Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

 

-129-



--------------------------------------------------------------------------------

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian. Notwithstanding anything herein to
the contrary, the Collateral Agent shall have no duty to perform any of the
duties of the Collateral Custodian under this Agreement.

SECTION 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Servicer and Collateral Custodian. If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01 Amendments and Waivers.

(a) (i) No amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Required

 

-130-



--------------------------------------------------------------------------------

Lenders, the Administrative Agent and, solely if such amendment or modification
would adversely affect the rights and obligations of the Collateral Agent, the
written agreement of the Collateral Agent and (ii) no termination or waiver of
any provision of this Agreement or consent to any departure therefrom by the
Borrower or the Servicer shall be effective without the written concurrence of
the Administrative Agent and the Required Lenders. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

(b) Notwithstanding the provisions of Section 11.01(a), the written consent of
all of the Lenders shall be required for any amendment, modification or waiver
(i) reducing any Advances Outstanding, or the Yield thereon, (ii) postponing any
date for any payment of any Advance or the Yield thereon, (iii) modifying the
provisions of this Section 11.01, (iv) modifying the provisions of Section 2.04
or (v) extending the Stated Maturity Date or clause (i) of the definition of
“Reinvestment Period”; provided that any amendment, modification or waiver to
correct any inconsistency or cure any ambiguity or error in this Agreement may
be entered into with the written consent of only the Borrower, the Servicer and
the Administrative Agent.

SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, as follows:

To the Borrower:

CCT Tokyo Funding LLC

450 S. Orange Avenue

Orlando, FL 32801

Attention: Jonathan Shafer

Facsimile: 407-650-1170

Phone: 407-540-2534

Email: jonathan.shafer@cnl.com

To the Servicer or the Transferor:

Corporate Capital Trust, Inc.

450 S. Orange Avenue

Orlando, FL 32801

Attention: Steven D. Shackelford

Facsimile: 407-650-1170

Phone: 407-650-1130

Email: steve.shackelford@cnl.com

To the Administrative Agent and the Collateral Agent:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

 

-131-



--------------------------------------------------------------------------------

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

To the Lender:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 11.03 No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Collateral
Agent and their respective successors and permitted assigns. Each Lender and
their respective successors and assigns may assign, syndicate, or grant a
security interest or sell a participation interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to any Person other than the Borrower or an Affiliate thereof;
provided that (x) so long as no Event of Default has occurred, unless the
Borrower shall otherwise consent, a Lender may only assign, syndicate, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate and (y) after an Event of Default has occurred, a
Lender may assign its rights and obligations hereunder to any Person without
restriction. Any such assignee shall execute and deliver to the Servicer, the
Borrower and the Administrative Agent a fully-executed assignment and acceptance
substantially in the form of Exhibit M hereto (an “Assignment and Acceptance”)
and a fully-executed Joinder Supplement. The parties to any such assignment,
grant or sale of a participation interest shall execute and the Lender record in
its books and records, such agreement or document as may be satisfactory to such
parties. To the fullest extent effective under Applicable Law (including
Section 9-408 of the UCC), none of the Borrower, the Transferor, the Parent or
the Servicer may assign, or permit any Lien (other than Permitted Liens) to
exist upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of each Lender and the Administrative Agent.

 

-132-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Section 11.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

SECTION 11.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.

SECTION 11.06 GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

SECTION 11.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Administrative Agent, the Lenders and their respective Affiliates
under Section 8.01 and Section 8.02 hereof, each of the Borrower and the
Servicer agrees to pay on demand all reasonable and reasonably documented
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
the Collateral Agent incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), syndication (pursuant to
any agreement or other arrangement with any additional lender), renewal,
amendment or modification of, any waiver or consent issued in connection with,
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable and reasonably documented fees and out-of-pocket expenses of
outside counsel for the Administrative Agent, the Lenders and the Collateral
Agent with respect thereto and with respect to advising the Administrative
Agent, the Lenders and the Collateral Agent as to their respective rights and
remedies under this Agreement

 

-133-



--------------------------------------------------------------------------------

and the other documents to be delivered hereunder or in connection herewith, and
all reasonable and reasonably documented out-of-pocket costs and expenses, if
any (including reasonable and reasonably documented outside counsel fees and
expenses), incurred by the Administrative Agent, the Lenders and the Collateral
Agent in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith.

(b) (i) The Borrower shall pay on any Payment Date and (ii) the Servicer and the
Transferor shall pay on demand, in each case, any and all stamp, sales, excise
and other Taxes (excluding Taxes imposed on or measured by net income) and fees
payable or determined to be payable to any Governmental Authority in connection
with the execution, delivery, filing and recording of this Agreement, the other
Transaction Documents or any other document providing liquidity support, credit
enhancement or other similar support to the Lenders in connection with this
Agreement or the funding or maintenance of Advances hereunder.

(c) The Servicer and the Transferor (on behalf of the Borrower) shall pay on
demand all other reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent, the Lenders and the Collateral Agent in connection with
the execution, delivery, filing and recording of this Agreement and the other
Transaction Documents including, in connection with periodic audits of the
Borrower’s, the Transferor’s or the Servicer’s books and records in accordance
with the terms of this Agreement.

(d) Any demand or request for payment of any amounts payable pursuant to this
Section 11.07 will be made first to the Borrower; provided that the Servicer and
the Transferor agree, jointly and severally, to pay such amounts on behalf of
the Borrower if the Borrower does not pay such amounts (i) prior to the Facility
Maturity Date, on the next Payment Date or (ii) after the Facility Maturity
Date, within five Business Days of such demand or request.

SECTION 11.08 No Proceedings. Each of the parties hereto (other than the
Administrative Agent with the consent of the Lender) agree that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in the definition of Bankruptcy Event so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect) since the Collection Date.

The provisions of this Section 11.08 are a material inducement for the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The Collateral Agent (acting as directed by the Administrative Agent)
with the consent of the Lenders may seek and obtain specific performance of such
provisions (including injunctive relief), including, without limitation, in any
bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium or
liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

-134-



--------------------------------------------------------------------------------

SECTION 11.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders or any Secured Party as
contained in this Agreement or any other agreement, instrument or document
entered into by the Administrative Agent, the Lenders or any Secured Party
pursuant hereto or in connection herewith shall be had against any administrator
of the Administrative Agent, the Lenders or any Secured Party or any
incorporator, affiliate, stockholder, officer, employee or director of the
Administrative Agent, the Lenders or any Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Administrative Agent, the Lenders or any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 11.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Administrative Agent, the Lenders or any Secured Party or
any incorporator, stockholder, affiliate, officer, employee or director of the
Lenders or the Administrative Agent or of any such administrator, as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Lenders or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of the Administrative Agent, the Lenders or any Secured
Party and each incorporator, stockholder, affiliate, officer, employee or
director of the Administrative Agent, the Lenders or any Secured Party or of any
such administrator, or any of them, for breaches by the Administrative Agent,
the Lenders or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or in equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Transferor, the Parent or the Servicer or any other
Person against the Administrative Agent, the Lenders or any Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Transferor,
the Parent and the Servicer each hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.

(c) No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Administrative Agent, the Lenders or any Secured
Party under or as a result of this Agreement and the transactions contemplated
hereby.

(d) The provisions of this Section 11.09 shall survive the termination of this
Agreement.

 

-135-



--------------------------------------------------------------------------------

SECTION 11.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lenders.

SECTION 11.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in New York City in any action or proceeding arising out of or
relating to the Transaction Documents, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the Borrower and the Servicer agrees that service of process may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 11.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 11.11
shall affect the right of the Lenders or the Administrative Agent to serve legal
process in any other manner permitted by law.

SECTION 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of any
Eligible Loan Assets by the Transferor to the Borrower as contemplated by the
Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(j) hereof) as, a
sale by the Transferor of such Eligible Loan Assets. It is, further, not the
intention of the parties that such conveyance be deemed a pledge of the Eligible
Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are

 

-136-



--------------------------------------------------------------------------------

held to continue to be property of the Transferor, then the parties hereto agree
that: (i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) as set forth in the Purchase and Sale
Agreement, the transfer of the Eligible Loan Assets provided for in the Purchase
and Sale Agreement shall be deemed to be a grant by the Transferor to the
Borrower of a first-priority security interest (subject only to Permitted Liens)
in all of the Transferor’s right, title and interest in and to the Eligible Loan
Assets and all amounts payable to the holders of the Eligible Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement were deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a first-priority perfected security
interest (subject only to Permitted Liens) under Applicable Law and will be
maintained as such throughout the term of this Agreement.

(b) It is the intention of each of the parties hereto that any Eligible Loan
Assets conveyed by the Transferor to the Borrower pursuant to the Purchase and
Sale Agreement shall constitute assets owned by the Borrower and shall not be
part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

(c) The Borrower agrees to treat, and shall cause the Transferor to treat, for
all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(j) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the annual and quarterly financial statements
of CCT indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet SFAS 140
requirements for accounting sale treatment are reflected in the consolidated
balance sheet of CCT, as finance receivables pledged and non-recourse, secured
borrowings and (ii) those assets are owned by a special purpose entity that is
consolidated in the financial statements of CCT, and the creditors of that
special purpose entity have received security interests in such assets and such
assets are not intended to be available to the creditors of sellers (or any
affiliate of the sellers) of such assets to that special purpose entity.

 

-137-



--------------------------------------------------------------------------------

SECTION 11.13 Confidentiality.

(a) Each of the Administrative Agent, the Lenders, the Servicer, the Collateral
Agent, the Borrower and the Transferor shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Agreement and
all information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses, and all information in connection with or related to the
Loan Agreements (including but not limited to any information provided pursuant
to Section 6.08), obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any valuation firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Servicer,
the Collateral Agent, the Borrower and the Transferor that such information
shall be used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law and (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents. Notwithstanding the
foregoing provisions of this Section 11.13(a), the Servicer may, subject to
Applicable Law and the terms of any Loan Agreements, make available copies of
the documents in the Servicing Files and such other documents it holds in its
capacity as Servicer pursuant to the terms of this Agreement, to any of its
creditors. It is understood that the financial terms that may not be disclosed
except in compliance with this Section 11.13(a) include, without limitation, all
fees and other pricing terms, and all Events of Default, Servicer Termination
Events, and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, (ii) by
the Administrative Agent, the Lender, the Collateral Agent and the Collateral
Custodian to any prospective or actual permitted assignee or participant of any
of them, provided that, (A) so long as no Event of Default has occurred, such
Person would be permitted to be an assignee or participant pursuant to the terms
hereof and (B) such Person agrees to hold such information confidential by
entering into a confidentiality agreement in a form containing standard
non-disclosure language from the LSTA model documentation, or (iii) by the
Administrative Agent, the Lenders, the Account Bank, the Collateral Agent and
the Collateral Custodian to any provider of a surety, guaranty or credit or
liquidity enhancement to any Lender, as applicable, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, the Lenders, the Administrative Agent, the Collateral
Agent, the Account Bank and the Collateral Custodian may disclose any such
nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 

-138-



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Administrative Agent’s, the Collateral
Agent’s, the Account Bank’s or the Collateral Custodian’s business or that of
their affiliates, (c) pursuant to any subpoena, civil investigative demand or
similar demand or request of any court, regulatory authority, arbitrator or
arbitration to which the Administrative Agent, any Lender, the Collateral Agent,
the Collateral Custodian or the Account Bank or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance in writing by the Borrower, the Servicer or
the Transferor or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer or the
Transferor, as applicable.

SECTION 11.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

SECTION 11.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Collateral Agent, the Lenders or their respective
assets.

SECTION 11.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

-139-



--------------------------------------------------------------------------------

SECTION 11.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
Outstanding owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.

SECTION 11.18 Failure of Borrower or Servicer to Perform Certain Obligations.

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), Section 5.02(q) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

SECTION 11.19 Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

SECTION 11.20 Delivery of Termination Statements, Releases, etc. Upon payment in
full of all of the Obligations (other than unmatured contingent indemnification
obligations) and the termination of this Agreement, the Administrative Agent and
the Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents necessary or appropriate to evidence
the termination of the Pledge and other Liens securing the Obligations, all at
the expense of the Borrower.

[Signature pages to follow]

 

-140-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:     CCT TOKYO FUNDING LLC     By:  

/s/ Steven D. Shackelford

      Name: Steven D. Shackelford       Title: President and Chief Financial
Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE SERVICER:     CORPORATE CAPITAL TRUST, INC.     By:  

/s/ Steven D. Shackelford

      Name: Steven D. Shackelford       Title: President and Chief Financial
Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE TRANSFEROR:     CORPORATE CAPITAL TRUST, INC.     By:  

/s/ Steven D. Shackelford

      Name: Steven D. Shackelford       Title: President and Chief Financial
Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:     SUMITOMO MITSUI BANKING CORPORATION     By:  

/s/ Christakis Droussiotis

      Name: Christakis Droussiotis       Title: Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

LENDER:     SUMITOMO MITSUI BANKING CORPORATION     By:  

/s/ Christakis Droussiotis

      Name: Christakis Droussiotis       Title: Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:     SUMITOMO MITSUI BANKING CORPORATION     By:  

/s/ Christakis Droussiotis

      Name: Christakis Droussiotis       Title: Managing Director

 

CCT Tokyo Funding LLC

Loan and Servicing Agreement